  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                              Page 1 of 169 PageID 176



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 DEIRDRE LEANE AND IPNAV, LLC ,                          §
                                                         §
             Plaintiffs,                                 §       Civil Action No. 3:20-cv-03097-B
 v.                                                      §
                                                         §
 UNIFIEDONLINE, INC and                                  §
 CHANBOND, LLC,                                          §
                                                         §
             Defendants.


 APPENDIX IN SUPPORT OF EMERGENCY MOTION TO EXTEND TEMPORARY
                        RESTRAINING ORDER


         Plaintiffs Deirdre Leane (“Leane”) and IPNAV, LLC (“IPNav”) (collectively,

“Plaintiffs”) hereby file this Appendix in Support of Emergency Motion to Extend Temporary

Restraining Order. This Appendix contains the following documents in support of Plaintiffs’

Emergency Motion to Extend Temporary Restraining Order.



      Exhibit                             Description                                     Page Numbers

        A.          Declaration of J. Sean Lemoine                             APP. 1-2

        1.          Original Verified Petition and Ex-Parte Application for    APP. 3-87
                    Temporary Restraining Order and Injunctive Relief in
                    Aid of Arbitration
        2.          Temporary Restraining Order                                APP. 88-92

        3.          Dallas County Official Receipt for Bond Required by the    APP. 93
                    TRO Order
        4.          Plaintiffs’ Arbitration Demand and Application for         APP. 94-163
                    Temporary and Permanent Injunctive Relief
        5.          Filing Confirmation of Plaintiff’s Arbitration Demand      APP. 164

        6.          E-mail Communications Between Opposing Counsel             APP. 165-166
                    Discussing Extension of Time for TRO



APPENDIX IN SUPPORT OF EMERGENCY MOTION TO EXTEND TEMPORARY                                              PAGE 1
RESTRAINING ORDER
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20     Page 2 of 169 PageID 177



                                   Respectfully submitted,

                                   By: /s/ J. Sean Lemoine
                                      J. Sean Lemoine
                                      Texas State Bar No. 24027443
                                      sean.lemoine@wickphillips.com
                                      Alexander Morovitz
                                      Texas State Bar No. 24104603
                                      alec.morovitz@wickphillips.com
                                      WICK PHILLIPS, LLP
                                      3131 McKinney Ave., Suite 100
                                      Dallas, Texas 75204
                                      Telephone: 214-692-6200
                                      Facsimile: 214-692-6255


                                   ATTORNEYS FOR PLAINTIFFS




APPENDIX IN SUPPORT OF EMERGENCY MOTION TO EXTEND TEMPORARY                PAGE 2
RESTRAINING ORDER
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 3 of 169 PageID 178



                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this document was served on all counsel of record,
via electronic filing, pursuant to the Texas Rules of Civil Procedure on October 12, 2020.

                                                  /s/ J. Sean Lemoine
                                                  J. Sean Lemoine




APPENDIX IN SUPPORT OF EMERGENCY MOTION TO EXTEND TEMPORARY                                   PAGE 3
RESTRAINING ORDER
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                   Page 4 of 169 PageID 179



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 DEIRDRE LEANE AND IPNAV, LLC ,   §
                                  §
       Plaintiffs,                §                    Civil Action No. 3:20-cv-03097-B
 v.                               §
                                  §
 UNIFIEDONLINE, INC and CHANBOND, §
 LLC,                             §
                                  §
       Defendants.



                          DECLARATION OF J. SEAN LEMOINE


        1.     I am a partner with the law firm of Wick Phillips Gould & Martin, LLP (“Wick

Phillips”).

        2.     I am of sound mind, competent and authorized to make this declaration, the

statements of which are within my personal knowledge, true, and correct.

        3.     I am an attorney at law duly admitted and licensed to practice before the courts of

the State of Texas. I was so licensed in November 2000.

        4.     I am outside counsel for Plaintiff Deidre Leane and IPNav, LLC (“Plaintiffs”) with

regard to the above captioned matter (the “Litigation”), and lead counsel regarding this Litigation.

        5.     I am an attorney at law duly admitted and licensed to practice before the courts of

the State of Texas, I was so licensed in November 2000. I am also admitted to practice in the

United States District Court for the Northern District of Texas.

        6.     On September 29, 2020, Plaintiffs filed their Original Verified Petition and Ex-

Parte Application for Temporary Restraining Order and Injunctive Relief in Aid of Arbitration in

Texas state court, before the Dallas County District Court, seeking a temporary restraining order


                                                                                             APP. 1
DECLARATION OF J. SEAN LEMOINE                                                                PAGE 1
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 5 of 169 PageID 180



and preliminary injunction to preserve the status quo pending Plaintiffs’ arbitration against

Defendants. A true and correct copy is attached hereto as Exhibit 1.

       7.      A true and correct copy of the temporary restraining order dated September 29,

2020 (the “TRO Order”) is attached hereto as Exhibit 2.

       8.      In order to obtain the writ for issuance of the TRO Order, Plaintiffs paid the bond

on September 30, 2020. Thus, the TRO went into effect on September 30, 2020.

       9.      A true and correct copy of proof of payment of the bond required by the TRO Order,

is attached hereto as Exhibit 3.

       10.     A true and correct copy of Plaintiffs’ Arbitration Demand is attached hereto as

Exhibit 4.

       11.     A true and correct copy of the proof of filing of the Arbitration Demand is attached

hereto as Exhibit 5.

       12.     Plaintiffs requested that Defendants consent to a reasonable extension of the TRO

to allow the Court to set a briefing schedule and hold a hearing on Plaintiffs’ motion for a

preliminary injunction, but Defendants refused.        A true and correct copy of the email

communications is attached hereto as Exhibit 6.

       My name is J. Sean Lemoine. My date of birth is 12-27-1972, and my work address is 3131

McKinney Avenue Suite 100, Dallas, Texas 75204. I declare under penalty of perjury that the

foregoing is true and correct, and within my personal knowledge.

       Executed on October 12, 2020




                                                     ___________________________
                                                     J. Sean Lemoine



                                                                                            APP. 2
DECLARATION OF J. SEAN LEMOINE                                                               PAGE 2
                                                                                                                FILED
                                                                                                    9/29/2020 9:26 AM
                                                                                                       FELICIA PITRE
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 6 of 169 PageID       181       DISTRICT CLERK
                                                                                                  DALLAS CO., TEXAS
                                                                                           Belinda Hernandez DEPUTY

                                            DC-20-14152
                                    CAUSE NO. ________

 DEIRDRE LEANE AND IPNav, LLC ,                 §     IN THE DISTRICT COURT OF
                                                §
        Plaintiffs,                             §
                                                §
 v.                                             §
                                                §     DALLAS COUNTY, TEXAS
 UNIFIEDONLINE, INC and                         §
 CHANBOND, LLC,                                 §
                                                §
        Defendants.                             §     WK JUDICIAL DISTRICT
                                                      _____



        ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR
      TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
                              ARBITRATION


       Plaintiffs Deirdre Leane and IPNav, LLC (“Plaintiffs”) hereby brings this Original Verified

Petition and Ex-Parte Application for Temporary Restraining Order and Injunctive Relief in Aid

of Arbitration against Defendants UnifiedOnline, Inc. and ChanBond, LLC (“Defendants”), and

would respectfully show the court as follows:

                                     I. INTRODUCTION

           Consistent with Texas’s commitment to freedom of contract, Texas has a policy of

strongly protecting and enforcing anti-assignment provisions parties choose to include in their

contracts. Plaintiff Deirdre Leane (“Ms. Leane”) negotiated for and obtained this type of anti-

assignment clause when she entered into the Interest Sale Agreement (“ISA”) with Defendants

Unified Online, Inc. (“Unified”) and ChanBond, LLC (“ChanBond”).

           ChanBond owns patents and is actively engaged in litigation (and upon information

and belief) settlement discussions concerning that litigation. The anti-assignment clause, Section

8.3 of the ISA, is designed to prevent ChanBond (or its sole member, Unified) from granting


                                                                                           APP. 3
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                     PAGE 1
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                  Page 7 of 169 PageID 182



interests in the patents without Ms. Leane’s approval, including by settling the litigations.

ChanBond has expressly threatened to breach the anti-assignment provision by licensing certain

patents without Ms. Leane’s consent as part of a settlement, which could both torpedo the value

that Plaintiffs are entitled to under their agreements with Defendants and moot the equitable relief

of rescission of the ISA that Plaintiffs seek in arbitration. Under the circumstances, the Court

should grant the requested ex-parte temporary restraining order to ensure that the subject matter

of the ISA is not destroyed.

                               II. BASIS FOR EX-PARTE REQUEST

           As discussed below, the referenced patent litigations are trial-ready and Plaintiff Leane

is personally aware that at least some defendants in those litigations, or their representatives, have

made settlement offers, which would include licenses to the patents, that are unacceptable to her,

but which, absent a restraining order, Defendants could accept at any time. Because notice of the

arbitration and application for injunctive relief might trigger Defendants to accept such offers

specifically to moot the relief sought by this application as well as the arbitration, Plaintiffs also

seek an ex parte temporary restraining order in accordance with Dallas County Local Rule 2.02(b)

restraining Defendants solely during the pendency of this application and until a temporary hearing

can be expeditiously heard. The only harm to Defendants from such an ex parte order, if the Court

ultimately determined (after a contested hearing) that a temporary restraining order or injunction

was not warranted, would be the loss of the ability to settle pending that contested hearing. Further,

such harm could be avoided by seeking consent from Ms. Leane. As such, the Court should grant

the requested temporary restraining order ex parte, to preserve the status quo pending a contested

hearing on Plaintiffs’ application for a temporary injunction.




                                                                                               APP. 4
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                         Page   2
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                             Page 8 of 169 PageID 183



               III. NOTIFICATION OF COMPANION ARBITRATION FILING

         1.       Attached is the draft arbitration demand that Plaintiffs will file with the American

Arbitration Association (the “Arbitration Demand”) after determination of the ex-parte temporary

restraining order request. Pursuant to Tex. Civ. Prac. & Rem. Code § 171.086(a)(3) and (b)1

Plaintiffs seek a temporary restraining order and temporary injunction to aid in completion of the

arbitration.2 Subsequent thereto, the case should be abated pending outcome of the arbitration.

                      IV. DISCOVERY PLAN AND RULE 47 COMPLIANCE

         2.       Plaintiffs intend to conduct discovery under Level 2 of Texas Rules of Civil

Procedure. Further, in accordance with Rule 47 of the Texas Rules of Civil Procedure, Plaintiffs

do not seek monetary relief based on its primary cause of action. However, in its alternative causes

of action Plaintiffs would seek monetary relief in excess of $1,000,000.00 including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorneys’ fees. The damages

sought are within the jurisdictional limits of the court.




1
  (“171.086. ORDERS THAT MAY BE RENDERED. (a) Before arbitration proceedings begin, in support of
arbitration a party may file an application for a court order, including an order to: … ((3) restrain or enjoin: (A) the
destruction of all or an essential part of the subject matter of the controversy; … (b) During the period an arbitration
is pending before the arbitrators or at or after the conclusion of the arbitration, a party may file an application for a
court order, including an order: (1) that was referred to or that would serve a purpose referred to in Subsection (a)
…”); Senter Investments, L.L.C. v. Veerjee, 358 S.W.3d 841, 845 (Tex. App.—Dallas 2012, no pet.) (“Among the
orders a trial court has jurisdiction to render before or during an arbitration proceeding is an injunction in support of
the arbitration. See Tex. Civ. Prac. & Rem.Code Ann. § 171.086(a)(3), (b)(2) (allowing trial court to grant injunctions
before or during arbitration proceedings and to enforce such orders); Menna v. Romero, 48 S.W.3d 247, 251
(Tex.App.-San Antonio 2001, pet. dism'd w.o.j.) (affirming temporary injunction, but reversing trial court's denial of
motion to compel arbitration).”).

2
  Attached hereto as Exhibit A is a true and correct copy of the draft Arbitration Demand. In the arbitration, Ms. Leane
seeks recission of the ISA to restore her to ownership of ChanBond and control over the litigations. The requested
injunctive relief is critical regardless of whether the arbitrators grant Ms. Leane recission; if Ms. Leane is granted
recission, it will preserve the status quo and make such relief meaningful by preventing Defendants from settling
ChanBond’s claims on terms Ms. Leane would reject before Ms. Leane’s control over ChanBond can be restored. If
Ms. Leane is denied recission, and the ISA left in force, the injunction will preserve her rights under the ISA until
they can be finally determined by the panel, preventing Defendants from mooting such rights by settling the litigations
before the panel can rule that such a settlement requires Ms. Leane’s consent.

                                                                                                                 APP. 5
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                                           PAGE 3
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                   Page 9 of 169 PageID 184



                                          V. PARTIES

       3.      Plaintiff Deirdre Leane (“Ms. Leane”) is a foreign national and lawful permanent

resident of Texas, residing at 6422 Bryan Parkway, Dallas, TX 75214.

       4.      Plaintiff IPNav, LLC (“IPNav”) is a Texas limited liability company with a

principal place of business located at 6422 Bryan Parkway, Dallas, TX 75214. Ms. Leane is the

sole member of IPNav.

       5.      Defendant Unified is a Delaware corporation with a principal place of business

located at 4126 Leonard Drive, Fairfax, Virginia 22030. It may be served with service of process

upon its registered agent, the Corporation Trust Company, Corporation Trust Center 1209 Orange

Street, Wilmington, DE 19801, or upon William “Billy” Carter, its Chief Executive Officer, at

4309 Hoke LN, Greensboro, NC 27407 or wherever he may be found.

       6.      Defendant ChanBond is a Delaware limited liability company, and upon

information and belief, its sole member is Unified. It may be served with service of process upon

its registered agent, the Corporation Service Company, 251 Little Falls Drive, Wilmington, DE

19808, or upon William “Billy” Carter, its Manager, at 4309 Hoke LN, Greensboro, NC 27407 or

wherever he may be found.

                              VI. JURISDICTION AND VENUE

       7.      The Court has jurisdiction over this action by virtue of the relief sought herein and

because the amount in controversy exceeds the minimum jurisdictional requirements of this Court.

The Court has personal jurisdiction over both Defendants because they consented to litigation

pursuant to forum selection clauses as further described herein.

       8.      Venue is proper in Dallas County, Texas pursuant to Tex. Civ. Prac. & Rem. Code

§ 15.002(a)(4) and § 171.096, because Plaintiffs reside in Dallas County, Texas (at the time these

causes of action accrued) whereas none of the Defendants reside in the State of Texas, and because
                                                                                             APP. 6
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                       PAGE 4
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 10 of 169 PageID 185



ChanBond contractually agreed that Dallas County would be the venue for any dispute arising out

of its contract with IPNav (as more fully described herein).

                                      VII. BACKGROUND

A.     ChanBond, Unified, and the ISA.

       9.      Plaintiff Leane formed ChanBond on or about August 15, 2014, while she was

employed at IPNav’s business predecessor, IP Navigation Group, LLC (“IP Navigation”).

       10.     Like IPNav, IP Navigation was in the business of providing patent monetization

consulting services to patent owner clients in exchange for an interest on the recovery generated

by the client’s patents, a process that often involves patent litigation (which Ms. Leane thus has

extensive experience managing and directing on behalf of IPNav and IP Navigation clients). On

or about October 31, 2014, IP Navigation’s principal, Erich Spangenberg, decided to retire, and

turn over his business to Ms. Leane (the “IPNav Transition”). Ms. Leane incorporated IPNav as a

new entity through which to engage in the IPNav consulting business.

       11.     While employed at IP Navigation, a third-party company, CBV, Inc. (“CBV”),

reached out to IP Navigation about potentially monetizing the patents CBV owned (the “ChanBond

Patents”). After the IPNav Transition, by a purchase contract dated April 9, 2015, Leane and CBV

agreed that ChanBond would purchase the ChanBond Patents from CBV, while IPNav would

provide patent monetization consulting to ChanBond for 22% of the gross proceeds recovered on

the ChanBond Patents.

       12.     The ChanBond Patents, and the prospect of recovery on the patent infringement

litigations that have been filed on the basis of those patents, are ChanBond’s only assets. The

patent litigations are approximately five years old and currently pending in the U.S. District Court

for the District of Delaware, Cases Nos. 1:15-cv-00842-RGA, 1:15-cv-00843-RGA, 1:15-cv-

00844-RGA, 1:15-cv-00845-RGA, 1:15-cv-00846-RGA, 1:15-cv-00847-RGA, 1:15-cv-00848-
                                                                                             APP. 7
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                       PAGE 5
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                            Page 11 of 169 PageID 186



RGA,_ 1:15-cv-00849-RGA, 1:15-cv-00850-RGA, 1:15-cv-00851-RGA, 1:15-cv-00852-RGA,_

1:15-cv-00853-RGA, and 1:15-cv-00854-RGA (collectively, the “ChanBond Litigations”).

           13.      The ChanBond Litigations are trial ready, but the first scheduled trial has been

postponed, and a new trial date has not yet been set, due to the logistical issues caused by Covid-

19. It is unclear when the District of Delaware will be able to begin scheduling jury trials, leaving

ChanBond facing the prospect of an extensive delay before it could achieve a verdict, a prospect

that, in Ms. Leane’s experience, will make Defendants more eager to settle.

           14.      Unified is a Delaware corporation formed by Billy Carter, who Leane knew through

her work at IP Navigation. On October 27, 2015, Ms. Leane and Unified entered into the ISA, by

which Leane sold her membership interest in ChanBond to Unified.3

           15.      ChanBond was also a party to the ISA.

           16.      At the time of ChanBond’s acquisition of the ChanBond Patents those patents were

its only asset, and upon information and belief, ChanBond is Unified’s only asset of value.

B.         The Anti-Assignment Provision and Defendants’ Breaches.

           17.      As set out in the Arbitration Demand, the structure of the ISA meant that Ms.

Leane’s consideration for the sale – a $5,000,000 note and roughly 45,000,000 shares of Unified

– meant that achieving any value required monetization of the ChanBond Patents that was not

merely successful, but that actually returned value to Unified (enabling Unified to pay the note and

imbuing Ms. Leane’s shares with value).

           18.      A number of other entities already had interests in the recoveries on the ChanBond

Patents: ChanBond’s litigation funder (“Bentham”), patent litigators (“Mishcon”), its monetization

consultant, IPNav, and the inventors (who, through CBV, had a right to 50% of any net recovery


3
    A true and correct copy of the ISA is attached as Exhibit 1 to the Arbitration Demand.

                                                                                                   APP. 8
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                             PAGE 6
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                              Page 12 of 169 PageID 187



to ChanBond).4 As a result – and based on the agreements that were in place at the time the ISA

was signed – Unified might potentially have recovered as little as 14.75% of the proceeds of the

ChanBond litigations.

         19.       Ms. Leane required the inclusion of Section 8.3 of the ISA, which contained an

anti-assignment provision barring Unified and/or ChanBond from “sell[ing], transfer[ring], or

spin[ning]-off any of the interests in ChanBond or any of its material assets without the prior

written consent of [Leane].”5 This clause ensured that Unified and ChanBond could not further

decrease Unified’s (and therefore Ms. Leane’s) potential recovery by assigning or transferring out

any interest in ChanBond or its “material assets.”

         20.       Moreover, Section 8.3 of the ISA provided that neither Unified nor ChanBond

could “grant or assign any rights or delegate any duties under this Agreement to any Third Party”

without Ms. Leane’s prior written consent.

         21.       Despite that, upon information and belief, ChanBond and Unified have repeatedly

breached the anti-assignment provision, as detailed in the Arbitration Demand.

         22.       Those breaches are not, however, the subject of this action.




4
 As discussed in the Arbitration Demand, Ms. Leane is the person who sourced Bentham and Mishcon to assist in the
ChanBond Litigation.
5
  (“Section 8.3 Limitations on Assignment. Except as expressly permitted in this Section, none of Purchaser or
ChanBond may grant or assign any rights or delegate any duties under this Agreement to any Third Party (including
by way of a “change in control”) or may sell, transfer, or spin-off any of the interests in ChanBond or any of its
material assets without the prior written consent of Seller. Notwithstanding the foregoing, Purchaser shall be permitted
to transfer or assign) its rights, interests and obligations under this Agreement, as applicable, without Seller’s prior
written consent as part of a sale of all or substantially all of its business, equity to, or a change in control transaction
with a Third Party acquirer (an “M&A Transaction”, and an “Acquirer,” respectively); provided that (a) such
transfer or assignment is subject to all of the terms and conditions of this Agreement; and (ii) such Acquirer executes
a written undertaking towards Seller agreeing to be bound by all of the terms and conditions of this Agreement with
respect to the rights being transferred or assigned. Except as otherwise expressly limited herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, permitted assigns, heirs, executors, and administrators
of the Parties hereto.”).


                                                                                                                   APP. 9
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                                              PAGE 7
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                       Page 13 of 169 PageID 188



C.       ChanBond Threatens an Imminent and Ultimate Breach of the Anti-Assignment
         Provision.

         23.     Based on Plaintiffs analysis on behalf of ChanBond, the defendants in the

ChanBond Litigations represent the universe of potential infringement claims relating to, or

licensees of, the ChanBond Patents.

         24.     Thus, once the ChanBond Litigations conclude – by settlement or verdict – the

ChanBond Patents will have little to no further value to be extracted by the parties.

         25.     The ChanBond Litigations, which were consolidated for purposes of discovery and

case management under case No. 1:15-cv-00842-RGA, have completed pre-trial work; Covid-

related complications are the only reason the first of the ChanBond Litigations has not yet been

tried.

         26.     Based on Ms. Leane’s extensive experience in patent litigation, settlement of the

ChanBond Litigations is imminent6; this is the time-frame in which she would expect a settlement

to occur, and a settlement could happen any day and at any time.7

         27.     In addition, Ms. Leane is aware from her connections that a settlement is likely to

occur in the near future; she cannot say whether that means within a week or a month or a few

months, but it could happen at any time.

         28.     Indeed, Ms. Leane is personally aware that ChanBond has received at least one

settlement offer to resolve the ChanBond Litigations, which ChanBond has the ability to elect to

accept at any minute if not restrained.




6
 Ms. Leane has been involved in consulting on and resolving patent disputes for 13 years, including reviewing and
commenting on settlement agreements.
7
 As discussed further in the Arbitration Demand, Ms. Leane continued to consult for ChanBond with regard to the
ChanBond Litigations and was deposed as part of those lawsuits.

                                                                                                        APP. 10
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                                   PAGE 8
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                  Page 14 of 169 PageID 189



       29.       In all events, based on Ms. Leane’s extensive experience with patent litigation and

the known information, it is likely that the ChanBond Litigations will settle before the Arbitration

can conclude.

       30.       Patent litigations generally settle on terms that include a payment to the patent

owner, a release for the alleged past infringement, and a right for the alleged infringer to practice

the invention going forward, typically in the form of a license. Thus, any settlement of the

ChanBond Litigations will inevitably include a license to the ChanBond Patents, or the functional

equivalent thereof (such as a release from past infringement and a covenant not to sue for future

infringement).

       31.       Given these circumstances, on August 29, 2020, Akiva Cohen, counsel for

Plaintiffs reached out to ChanBond’s patent litigation counsel to, among other things, ask for

acknowledgement that the anti-assignment provision barred ChanBond from settling the

ChanBond Litigations on terms that provided the defendants in those actions with a license to the

ChanBond Patents (or the functional equivalent thereof).

       32.       On August 31, ChanBond’s patent litigation counsel, Mark Raskin, responded by

asserting that “[n]othing in any of the agreements restrict [sic] ChanBond’s ability or right to

license the patents or permits Ms. Leane any say over settlement.”

       33.       Thus, absent the requested injunctive relief, it is likely that ChanBond will settle

the ChanBond Litigations without Ms. Leane’s written consent, in breach of the ISA’s anti-

assignment provision.

                                VIII. SOLE CAUSE OF ACTION

   APPLICATION FOR TEMPORARY RESTRAINING ORDER AND TEMPORARY
              INJUNCTIVE RELIEF IN AID OF ARBITRATION

       34.       Plaintiffs incorporated by reference the allegations made in the foregoing

                                                                                             APP. 11
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                        PAGE 9
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                               Page 15 of 169 PageID 190



paragraphs, as if fully copied herein.

         35.      The ISA was entered as a valid and enforceable contract. Because of the material

breaches described herein, the consideration for the ISA has failed and Ms. Leane is entitled to

rescission. Alternatively, if the consideration has not failed then Ms. Leane is entitled to enforce

the anti-assignment rights in Section 8.3 of the ISA.8                     Under either scenario, a temporary

restraining order is necessary to prevent the destruction of the subject matter of the arbitration.

         36.      In accordance with Rule 680 of the Texas Rules of Civil Procedure and Chapters

61 and 172 of the Texas Civil Practices & Remedies Code, Plaintiffs seek an application for

temporary restraining order and temporary injunction in aid of arbitration against Defendants.

         37.      Absent Ms. Leane’s written consent, the grant of a license concerning the

ChanBond Patents (or the functional equivalent thereof) would breach the anti-assignment

provision of the ISA.

         38.      The grant of such a license (or fundamental equivalent thereof) is an essential

element to any settlement of a patent infringement action.

         39.      If ChanBond (or Unified acting through its control of ChanBond) settles the

ChanBond Litigations on terms Ms. Leane does not consent to, in breach of the anti-assignment

provision, estimating her damages would be difficult, if not impossible. Ms. Leane would be

incapable of calculating her damages arising from Defendants’ improper settlement because it

would be based on the difference between the settlement ChanBond reached without her consent


8
  See In re Hughes, 513 S.W.3d 28, 32–33 (Tex. App.—San Antonio 2016, pet. denied) (“’As a rule, parties have the
right to contract as they see fit as long as their agreement does not violate the law or public policy., In re Prudential
Ins. Co. of Am., 148 S.W.3d 124, 129 & n. 11 (Tex.2004); see also Restatement (Second) of Contracts § 317(2)(b)
(1981) (‘A contractual right can be assigned unless ... the assignment is forbidden by statute or is otherwise inoperative
on grounds of public policy.’). Absent a successful attack upon an anti-assignment clause, a party is entitled to have
the trial court enforce the clause. Tex. Pac. Indem. Co. v. Atlantic Richfield Co., 846 S.W.2d 580, 583 (Tex.App.–
Houston [14th Dist.] 1993, writ denied)”).



                                                                                                                APP. 12
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                                           PAGE 10
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                              Page 16 of 169 PageID 191



(“Unauthorized Settlement”) and a hypothetical and more lucrative settlement with her consent

(“Hypothetical Settlement”). It would be almost impossible to prove the terms of the Hypothetical

Settlement and that the settling defendants would actually accept those terms after they agree to

the Unauthorized Settlement, and therefore impossible for Ms. Leane to be compensated by means

of a damages award.9

         40.      Further, both Unified and ChanBond are insolvent and have no ability to answer in

damages. Upon information and belief, Unified’s sole asset is ChanBond and ChanBond’s sole

asset is the ChanBond Patents, which have, as yet, not generated any income for Unified or

ChanBond. Moreover, such insolvency is the reason that Unified has had ChanBond breach the

anti-assignment provision by modifying its litigation funding agreements, increasing its borrowing

from $200,000 as of 2015 to $1,685,250 to $3,367,180 as of May, 2019, with the ability to draw

up to $5,950,000 (increased from the original funding limit of $2,200,000). Upon information and

belief, ChanBond, Unified, and/or Carter have borrowed money from Bentham to pay not only

ChanBond’s litigation expenses but also Unified’s ordinary expenses and even personal expenses

of Unified’s principal.10

         41.      Moreover, settlement appears to be imminent, and the filing of the Arbitration will

provide incentive for Billy Carter – ChanBond’s Manager and Unified’s principal – to quickly

accept an Unauthorized Settlement that provide less than fair value to ChanBond, in order to allow

Defendants to address the claims in the Arbitration. For instance, a settlement for less than fair


9
  See Ron v. Ron, 604 S.W.3d 559 (Tex. App.—Houston [14th Dist.] 2020, no pet. h.) (“An injury is irreparable when
the injured party cannot be adequately compensated in damages or if damages cannot be measured by any certain
pecuniary standard.”).
10
   See Tex. Black Iron, Inc. v. Arawak Energy Int'l Ltd., 527 S.W.3d 579, 587 (Tex. App.—Houston [14th Dist.] 2017,
no pet.) (“Texas cases hold that a plaintiff does not have an adequate remedy at law if the defendant faces insolvency or
becoming judgment proof before trial.”).




                                                                                                               APP. 13
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                                          PAGE 11
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 17 of 169 PageID 192



value on the ChanBond Patents might still provide Unified with desperately needed funds to finally

pay the long-past-due Note and defend against Plaintiffs’ claims in the arbitration, motivating

Unified to accept a settlement it might otherwise reject as insufficient.

        42.    Further, Defendants have rejected Plaintiffs request that they confirm that any

settlement requires Leane’s consent in accordance with the anti-assignment clause.

        43.     Therefore, if this Court does not grant injunctive relief to prevent Defendants from

settling the ChanBond Litigations without Ms. Leane’s consent as required by the anti-assignment

provision, Plaintiffs will have no adequate remedy at law.

        44.    The threatened harm to Plaintiffs outweighs the threatened harm to Defendants. If

a temporary restraining order is not issued prohibiting Defendants from entering an Unauthorized

Settlement, Plaintiffs will have no adequate remedy at law and face the loss of incalculable millions

of dollars. In contrast, the sole harm to Defendants will be the requirement that they comply with

their contractual obligations, and their inability to sacrifice the value of the ChanBond Patents –

to the detriment of every party entitled to a share in that value – in service of defending the

arbitration.

        45.    Absent the temporary restraining order prohibiting Defendants from entering an

Unauthorized Settlement, Defendants will effectively destroy or impair the subject matter of the

Arbitration Demand, which is rescission of the ISA.

        46.    Plaintiffs have demonstrated through this pleading and the evidence attached hereto

that they will likely succeed on the merits of the case and that they will suffer immediate and

irreparable injury if Defendants, and those acting in active concert or participation with them, are

not enjoined from entering into an Unauthorized Settlement. By virtue of the foregoing, Plaintiffs




                                                                                             APP. 14
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                       PAGE 12
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 18 of 169 PageID 193



have also demonstrated that it has no adequate remedy at law, and that a balancing of the equities

favors the issuance of an injunction against Defendants.

       47.     The requested injunction will not in any way undermine the public interest, nor will

it harm Defendants to comply with its obligation to obtain consent from Ms. Leane prior to settling

the ChanBond Litigation.

       48.     Plaintiffs are therefore, entitled to a temporary restraining order and temporary

injunctive relief enjoining Defendants from taking any action in violation of the anti-assignment

clause, including by settling the ChanBond Litigations on any terms that involve a license to the

ChanBond Patents, the functional equivalent of a license to the ChanBond Patents, or the grant of

any other interest in ChanBond or the ChanBond Patent without the consent of Ms. Leane.

49.            Therefore, Plaintiff requests that a temporary restraining order and later temporary

injunction be awarded that orders Defendants and their agents, representatives, and any persons or

entities in active concert or participation with them, not to enter into any such settlement of the

ChanBond Litigation without obtaining the consent of Ms. Leane in accordance with § 8,3 of the

ISA.

                               IX. CONDITIONS PRECEDENT

       50.     For each cause of action alleged herein, all conditions precedent have been

performed by Plaintiffs or have occurred.

                                  X. REQUEST FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs requests that the Court enter an ex-parte

temporary restraining order (followed by a temporary injunction hearing) upon the grounds stated

herein, and then abate this lawsuit pending the outcome of the Arbitration, and such other and

further relief to which they may be entitled.


                                                                                           APP. 15
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                     PAGE 13
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 19 of 169 PageID 194



Dated: September 29, 2020                     Respectfully submitted,

                                              /s/ J. Sean Lemoine
                                              J. Sean Lemoine
                                              State Bar No. 24027443
                                              sean.lemoine@wickphillips.com

                                              WICK PHILLIPS GOULD & MARTIN LLP

                                              3131 McKinney Avenue, Suite 100
                                              Dallas, Texas 75204
                                              Telephone: 214.692.6200
                                              Facsimile: 214.692.6255

                                              ATTORNEYS FOR PLAINTIFFS



         CERTIFICATE OF COMPLIANCE WITH EX-PARTE LOCAL RULES

        I hereby certify that, in accordance with Dallas County Local Rule 2.02(b), Defendants
UnifiedOnline, Inc. and ChanBond, LLC have not been notified and provided with a copy of this
Original Verified Petition and Application for Temporary Restraining Order in Aid of Arbitration
because to notify the opposing party or counsel would impair or annul the court's power to grant
relief because the subject matter of the application could be accomplished, if notice were required.
I further certify in accordance with Local Rule 2.02(c) that, to the best of my knowledge, the case
in which the application is presented is not subject to transfer under Local Rule 1.06.

                                              /s/ J. Sean Lemoine
                                              J. Sean Lemoine

              *** REMANDER OF PAGE INTENTIONALLY LEFT BLANK***




                                                                                            APP. 16
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                      PAGE 14
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20              Page 20 of 169 PageID 195



                                       VERIFICATION

       My name is Deirdre Leane. My date of birth is 17 July, 1977, and my address is 6422 Bryan
Parkway, Dallas, TX 75214. I declare under penalty of perjury that I have read the Original
Verified Petition and Application for Temporary Restraining Order in Aid of Arbitration, and that
paragraphs 9-21, 23-32, 39-40, are true and correct, and within my personal knowledge, unless
otherwise qualified within the text of the particular paragraph.

Executed in Dallas County, on September 29, 2020.

                                          /s/_____________
                                          Deirdre Leane




                                                                                         APP. 17
ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                   PAGE 15
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 21 of 169 PageID 196



                                 CAUSE NO. ______________

 DEIRDRE LEANE and IPNav, LLC,                    §
                                                  §
        CLAIMANTS                                 §
                                                  §
 v.                                               §      AMERICAN ARBITRATION
                                                  §      ASSOCIATION
 UNIFIEDONLINE, INC. and                          §
 CHANBOND, LLC                                    §
                                                  §
        RESPONDENTS.                              §
                                                  §
                                                  §

            CLAIMANTS’ ARBITRATION DEMAND AND APPLICATION
            FOR TEMPORARY AND PERMANENT INJUNCTIVE RELIEF

       Claimants Deirdre Leane (“Leane”) and IPNav, LLC (“IPNav”) (collectively,

“Claimants””) files this Original Demand and Application for Temporary and Permanent

Injunction (“Demand”) against Respondents UnifiedOnline, Inc. (“Unified”) and ChanBond, LLC

(“ChanBond”) (collectively, “Respondents”), and would respectfully show the panel as follows:

                                     I. INTRODUCTION

       This Arbitration seeks: (a) recission, for failure of consideration, of the October 27, 2015

Interest Sale Agreement (the “ISA,” a copy of which is annexed hereto as Exhibit 1) by and

between Ms. Leane, on the one hand, and Unified and ChanBond, on the other, for Unified’s

purchase from Ms. Leane of all of the membership interests in ChanBond; (b) recission, for lack

of consideration and fraud in the inducement, of the contract terminating the Advisory Services

Agreement (“Advisory Services Agreement,” a copy of which is annexed hereto as Exhibit 2)

between ChanBond and Ms. Leane’s limited liability company, IPNav; or, in the alternative (c) an

order directing ChanBond to specifically perform its agreement to restore Ms. Leane to the

economic position she held before terminating the Advisory Services Agreement, by entering into


                                                                                           APP. 18

CLAIMANTS’ ARBITRATION DEMAND                                                              PAGE 1
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 22 of 169 PageID 197



a new agreement assigning Ms. Leane or IPNav a 22% interest in the gross proceeds of the patents

owned by ChanBond (the “ChanBond Patents”), which was the promised consideration for Ms.

Leane’s agreement to have IPNav terminate the Advisory Services Agreement.

                                    II. ARBITRATION PROVISION

           1.        This dispute is governed by the following arbitration provisions:

Section 8.2 of the ISA:

           8.2 Governing Law; Arbitration; Prevailing Party. This Agreement and all claims
           or causes of action that may be based upon, arise out of or relate to this Agreement
           or the Collateral Agreements will be construed in accordance with and governed by
           the internal laws of the State of Texas applicable to agreements made and to be
           performed entirely within such State without regard to conflicts of laws principles
           thereof. Any dispute arising under or in connection with any matter of any nature
           (whether sounding in contract or tort) relating to or arising out of this Agreement,
           shall be resolved exclusively by arbitration. The arbitration shall be in conformity
           with and subject to the applicable rules and procedures of the American Arbitration
           Association. The arbitration shall be conducted before a panel of three (3)
           arbitrators, with one arbitrator to be selected by each of Seller and Buyer and the
           third arbitrator to be selected by the arbitrators selected by the Parties. The Parties
           agree to be (a) subject to the exclusive jurisdiction and venue of the arbitration in
           the Eastern District of Texas (b) bound by the decision of the arbitrator as the final
           decision with respect to the dispute, and (c) subject to the jurisdiction of both of the
           federal courts of the United States of America or the courts sitting in the Eastern
           District in the State of Texas for the purpose of confirmation and enforcement of
           any award. The prevailing party in any arbitration shall be entitled to recover its
           costs and expenses (including attorney’s fees and expenses) from the non-
           prevailing party.1

Section 14 of the Advisory Services Agreement:

           14. Choice of Law: This Agreement shall be governed by and construed under the
           laws of the State of Texas. Any disputes relating to or arising from this Agreement
           by or among the parties shall be resolved exclusively by arbitration to be conducted
           exclusively in Dallas, Texas, in accordance with the Commercial Rules of the
           American Arbitration Association. Any court of competent jurisdiction shall be
           authorized to enforce the provisions of the previous sentence and enforce the
           remedies imposed by such arbitration. The losing party in any action to adjudicate
           rights relating to this Agreement shall bear the costs of such action.2

1
    See Exhibit 1.
2
    See Exhibit 2.
                                                                                                  APP. 19

CLAIMANTS’ ARBITRATION DEMAND                                                                     PAGE 2
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 23 of 169 PageID 198



                                         III. PARTIES

       1.      Claimant Deirdre Leane is a resident of Texas, residing at 6422 Bryan Parkway,

Dallas, TX 75214.

       2.      Claimant IPNav is a Texas limited liability company with a principal place of

business located at 6422 Bryan Parkway, Dallas, TX 75214.

       3.      Claimants are represented by:

       Akiva M. Cohen
       Kamerman, Uncyk, Soniker, & Klein, P.C.
       1700 Broadway
       New York, NY 10019
       acohen@kusklaw.com
       212-400-4930

       and

       J. Sean Lemoine
       Wick Phillips
       3131 McKinney Ave #100
       Dallas, TX 75204
       sean.lemoine@wickphillips.com
       214-740-4053

       4.      Respondent Unified is a Delaware corporation with a principal place of business

located at 4126 Leonard Drive, Fairfax, Virginia 22030.

       5.      Respondent ChanBond is a Delaware limited liability company.

       6.      Pursuant to notice of updated addresses given by Unified and ChanBond under the

ISA, Respondents should each be contacted at chameleon9759@gmail.com, and by mail, to the

attention of William “Billy” Carter, at 4309 Hoke LN, Greensboro, NC 27407. Upon information

and belief, Unified is not yet represented by counsel in connection with its breach of the ISA.




                                                                                           APP. 20

CLAIMANTS’ ARBITRATION DEMAND                                                              PAGE 3
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20              Page 24 of 169 PageID 199



                                 IV. FACTUAL BACKGOUND

       A. Leane Uses To Chanbond To Purchase The Chanbond Patents And Subsequently
          Sells Her Interests In Chanbond To Unified In Order To Monetize Those Patents.

          7.     From 2011 to 2014, Ms. Leane worked for IP Navigation Group, LLC (“IP

Navigation”), which also provided patent monetization consulting services to patent owner clients

in exchange for an interest on the recovery generated by the client’s patents. In 2014, IP

Navigation’s CEO, Erich Spangenberg, retired, and turned over his business to Ms. Leane, to be

conducted out of her new LLC, IPNav.

          8.     In 2014, CBV, Inc. (“CBV”), reached out to IP Navigation about potentially

monetizing the patents its owners had invented, which covered DOCSIS technology for delivering

high-speed data over cable systems. The parties tentatively agreed to a consulting fee of 22%

gross revenue.

          9.     On April 9, 2015, Ms. Leane’s wholly owned company ChanBond purchased the

ChanBond Patents from CBV, on terms documented in a Patent Purchase Agreement dated as of

April 9, 2015 (the “PPA”).

          10.    CBV and Ms. Leane also agreed that IPNav would provide patent monetization

consulting to ChanBond on the terms previously discussed with IP Navigation, including the 22%

fee.

          11.    In accordance with that agreement, IPNav began providing services to ChanBond

upon ChanBond’s April 9, 2015 purchase of the patents.

          12.    On or about July 31, 2015, Ms. Leane documented the relationship between

ChanBond and IPNav by executing the Advisory Services Agreement on behalf of both ChanBond

and IPNav and dating it as of April 9, 2015.



                                                                                         APP. 21

CLAIMANTS’ ARBITRATION DEMAND                                                            PAGE 4
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 25 of 169 PageID 200



       13.     The only assets of ChanBond are the ChanBond Patents, and its only business is

the monetization of the ChanBond Patents through licensing and/or litigation.

       14.     To maximize the ChanBond Patents, Lease sold Unified her interest in ChanBond,

pursuant to the terms of the ISA.

       15.     The ISA called for Unified to pay Ms. Leane for the ChanBond membership

interests by: (1) issuing her 44,700,000 shares in Unified, representing a roughly 4.5% interest in

Unified; and (2) $5,000,000.00 on or before October 27, 2020, pursuant to the terms of a

promissory note executed together with the ISA (the “Note”).

       16.     The ISA also identifies and adopts the Advisory Services Agreement.

       17.     Upon information and belief, Unified’s only asset is its 100% ownership of

ChanBond. The entirety of the consideration Ms. Leane received for ChanBond was therefore tied

to Unified’s ability to profit from the ChanBond Patents.

       18.     Unified’s ability to pay the $5,000,000 purchase price, and the value of Ms. Leane’s

interest in Unified, depended on Unified profiting from the ChanBond Patents.

B.     The ISA Contains An Anti-Assignment Provision To Protect Ms. Leane, And The
       Advisory Services Agreement Maximizes Recovery Of The Chanbond Patents For
       The Inventors.

       19.     For her protection, Ms. Leane insisted on the inclusion of an anti-assignment

provision in the ISA, giving her veto power over any attempt by Unified to carve up or sell off

ChanBond, the ChanBond Patents, or any interest in the ChanBond Patents (including licenses to

the ChanBond Patents or interests in the proceeds of their monetization).

       20.     Thus, Section 8.3 of the ISA provides as follows:

         Limitations on Assignment. Except as expressly permitted in this Section, none
         of Purchaser or ChanBond may … sell, transfer, or spin-off any of the interests
         in ChanBond or any of its material assets without the prior written consent of
         Seller [Leane].

                                                                                           APP. 22

CLAIMANTS’ ARBITRATION DEMAND                                                              PAGE 5
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                         Page 26 of 169 PageID 201



        21.      That provision was critical to the entire structure of the deal between Ms. Leane

and ChanBond. Monetizing the ChanBond Patents required the retention of litigation counsel (on

a contingency fee) and obtaining litigation funding (at the cost of a chunk of any eventual recovery

on the ChanBond Patents).

        22.      Under ChanBond’s Advisory Services Agreement with IPNav, a patent-

monetization firm in which Ms. Leane was the sole member, IPNav was entitled to 22% of the

proceeds. And, under the agreement by which ChanBond initially purchased the ChanBond

Patents, the inventors were entitled to 50% of the proceeds, net of payments to Bentham, Mishcon,

and IPNav.

        23.      As of the time the parties entered into the ISA, and pursuant to the terms of the

agreement Ms. Leane had struck with ChanBond’s patent counsel (“Mishcon”),3 Mishcon was

entitled to up to 28.5% of the proceeds of the ChanBond Patents.4 In addition, pursuant to the terms

of the agreement Ms. Leane had struck with ChanBond’s litigation funder (“Bentham”), Bentham

was entitled to as much as 20% of the proceeds.5

        24.      Thus, at the time that the parties entered into the ISA, Unified’s potential interest

in any recovery on the ChanBond Patents was limited to a maximum of 24% of any recovery (if

proceeds were recovered at the lowest possible interest for Bentham and Mishcon) and potentially




3
 The attorneys representing ChanBond have since left the Mishcon de Reya firm and joined King & Wood Mallesons.
For ease of reference, and because the particulars of which firm the attorneys were with at particular moments is
mostly irrelevant to the claims between Ms. Leane and Unified, the firms are referred to herein jointly as “Mishcon.”
4
 The Mishcon retainer agreement provided Mishcon with an escalating share of the proceeds depending on the stage
of litigation at which a settlement was reached, from 15% if a settlement was reached before an initial case
management conference to 28.5% if a settlement or judgment was obtained at any point after 45-days pre-trial.
5
  The Bentham agreement likewise provided Bentham with an escalating share of the proceeds depending on the
amount of funds disbursed, from 15% if Bentham disbursed $1,750,000 or less, to 20% if Bentham disbursed more
than $2,000,000.
                                                                                                           APP. 23

CLAIMANTS’ ARBITRATION DEMAND                                                                              PAGE 6
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 27 of 169 PageID 202



as little as 14.75% (or less) of any recovery (if Mishcon and Bentham each received the maximum

recovery):

                                PATENT WATERFALL
                          % of Recovery (Vendor      % of Recovery (Vendor
                      Minimum/ChanBond Maximum)  Maximum/ChanBond Minimum)
    Bentham          15%                        20%
    Mishcon          15%                        28.5%
    IPNav            22%                        22%
    CBV              50% of remainder (24%)     50% of remainder (14.75%)
    Unified/ChanBond 24%                        14.75%
    Remainder

        25.     On September 21, 2015, ChanBond filed 13 patent infringement litigations in the

U.S. District Court for the District of Delaware against 18 defendants (the “ChanBond

Litigations”), effectively covering the field of cable companies making unlicensed use of the

DOCSIS technology subject to the ChanBond Patents.6

C.      Unified/Chanbond Breach The Anti-Assignment Provision And Absurdly Refuse To
        Agree That They Must Obtain Approval From Ms. Leane Before Licensing The
        Chanbond Patents

        26.     Unified and ChanBond have egregiously breached the anti-assignment provision of

the contract, accelerating the payment date on the Note, rendering Unified’s ability to pay the Note

questionable at best, and utterly denuding Ms. Leane’s interest in Unified of any value.

        27.     For instance, almost immediately after executing the ISA, and without Ms. Leane’s

consent or even informing her, Unified entered into an agreement with a related entity – UO! IP

of NC, LLC – to pay it “20% of the gross proceeds received by the Company from the sale or

license of any or all of the ChanBond intellectual property.” Since then, Unified has had ChanBond

enter into modifications of its litigation funding agreements with Bentham, increasing Bentham’s


6
 U.S. District Court for the District of Delaware, Cases Nos. 1:15-cv-00842-RGA, 1:15-cv-00843-RGA, 1:15-cv-
00844-RGA, 1:15-cv-00845-RGA, 1:15-cv-00846-RGA, 1:15-cv-00847-RGA, 1:15-cv-00848-RGA,_ 1:15-cv-
00849-RGA, 1:15-cv-00850-RGA, 1:15-cv-00851-RGA, 1:15-cv-00852-RGA,_ 1:15-cv-00853-RGA, and 1:15-cv-
00854-RGA,
                                                                                                    APP. 24

CLAIMANTS’ ARBITRATION DEMAND                                                                       PAGE 7
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20               Page 28 of 169 PageID 203



interest in any recovery without Ms. Leane’s consent, or even advance awareness. Unified also

renegotiated ChanBond’s fee arrangement with Mishcon, again without providing notice to Ms.

Leane and without her consent.

       28.     The terms of the twice-amended Bentham litigation funding agreement now

provide Bentham with a minimum 22.5% interest in the gross proceeds – 2.5% more than their

maximum recovery under the prior agreement – and a maximum percentage of 25%. Moreover, to

the extent that it would result in a larger payment to Bentham, Bentham is now entitled to recover

as much as five-times the amount it loaned ChanBond, which payment, depending on the size of

the recovery, might exceed 25% of the proceeds.

       29.     Upon information and belief, Unified and ChanBond have purported to dole out

other interests in the ChanBond Patents and the recovery thereon without Ms. Leane’s written

consent, all in violation of the anti-assignment provision and all to Ms. Leane’s great detriment.

As such, and without accounting for any other interests ChanBond and Unified have assigned,

Bentham’s potential entitlement to more than its percentage interest, or the changes to the

attorneys’ fee arrangement, the details of which are unknown to Ms. Leane, the revised waterfall

would stand as follows:

                            REVISEDPATENTWATERFALL
                       % of Recovery (Vendor          % of Recovery (Vendor
                   Minimum/ChanBond Maximum)      Maximum/ChanBond Minimum)
 Bentham          22.5%                          25%
 Mishcon          15%                            28.5%
 IPNav            22%                            22%
 CBV              50% of remainder (20.75%)      50% of remainder (12.25%)
 Unified/ChanBond 20.75%                         12.25%
 Remainder
 UO! IP Share     20% of Unified Recovery        20% of Unified Recovery
 Unified Net      16.4%                          9.8%




                                                                                          APP. 25

CLAIMANTS’ ARBITRATION DEMAND                                                             PAGE 8
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 29 of 169 PageID 204



       30.     Each of these percentages are applied to the proceeds left after Bentham recovers

the amounts it advanced for the litigation, and, as noted above Bentham’s revised litigation funding

agreement could provide it with an even larger share of the proceeds.

       31.     Consistent with Unified’s reduced share, Unified’s principal, Billy Carter, recently

circulated a draft waterfall illustrating the manner in which a hypothetical $50,000,000 recovery

would be distributed among the stakeholders given the revised percentages to which Unified

unilaterally (and without authority) agreed, that left $0.00 available to Unified. That result, which

Unified apparently concedes is well within the realm of possibility, would leave Ms. Leane entirely

unpaid on the Note and holding shares in Unified worth less than the paper they were printed on.

A copy of Carter’s waterfall is reproduced below:




       32.     In sum, Unified’s actions and serial breaches of the ISA have rendered the

consideration by which it purchased ChanBond worthless.

       33.     Moreover, the Note provided that the payment due thereunder would become

immediately due and payable, without need for notice or other action by Ms. Leane, upon the

occurrence of an “Event of Default.”




                                                                                             APP. 26

CLAIMANTS’ ARBITRATION DEMAND                                                                PAGE 9
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 30 of 169 PageID 205



        34.    Unified’s and ChanBond’s breaches of the ISA were Events of Default under the

Note.

        35.    On September 2, 2020, Ms. Leane’s counsel emailed Mr. Carter a demand letter

asking Unified to make the payment due on the Note. Ms. Leane asked for a response by September

8, 2020. To date, Ms. Leane has received no response.

        36.    There is no indication that Unified intends to make the payment on the Note (which

is now due). Indeed, it cannot do so, as it has no source of income and no assets other than

ChanBond itself, which has not generated any income or recovery. Upon information and belief,

Unified is insolvent with no money to pay the Note, which is now due and owing, which is the

reason for its (unauthorized) continued borrowing from Bentham over-and-above the amounts Ms.

Leane arranged in the initial Litigation Funding Agreement.

        37.    Upon information and belief, Unified has deployed some of the funds it obtained

from Bentham to pay personal expenses of Billy Carter and costs unrelated to the ChanBond

Litigations.

        38.    It would be deeply inequitable to allow Unified to retain the membership interests

in ChanBond in exchange for consideration that Unified then stripped of all value. And the parties

could easily be returned to the status quo ante by Ms. Leane’s return of the Unified stock and

Unified’s return of the ChanBond member interests. Under the circumstances, Ms. Leane is

entitled to rescission of the ISA, and to an award of fees as provided for in Section 8.2 of the ISA.

        39.    In addition, in August, 2020, counsel for Ms. Leane communicated with counsel

for ChanBond regarding the anti-assignment provision, asking ChanBond to confirm that, in

compliance with the anti-assignment provision, ChanBond would not execute a settlement of the




                                                                                             APP. 27

CLAIMANTS’ ARBITRATION DEMAND                                                                PAGE 10
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 31 of 169 PageID 206



ChanBond Litigations (which settlement would involve a license to the ChanBond Patents)

without Ms. Leane’s consent.

       40.     ChanBond’s counsel responded by denying that Ms. Leane’s consent to license the

ChanBond Patents was required under the ISA.

       41.     Thus, Unified (and its wholly owned subsidiary, ChanBond), are threatening to

further breach the ISA by licensing the ChanBond Patents to the defendants in the ChanBond

Litigations as part of a settlement.

       42.     Upon information and belief, ChanBond has not yet licensed any of the ChanBond

Patents (though CBV had licensed the patents to the inventors’ operating entity, Z-Band, prior to

ChanBond’s purchase of the patents).

       43.     Upon information and belief, the defendants in the ChanBond Litigations cover the

universe of meaningful infringers of the ChanBond Patents.

D.     Injunctive Relief Is Necessary To Protect Ms. Leane’s Contractual Rights Under The
       ISA Or To Ensure That Unified Does Not Destroy The Value Of The Chanbond
       Patents.

       44.     The ChanBond Litigations have completed discovery, the Court has ruled on

summary judgment motions and are awaiting trial. Upon information and belief, and based on Ms.

Leane’s experience and industry sources, the ChanBond Litigations will likely settle before trial.

       45.     Were ChanBond to license the ChanBond Patents without Ms. Leane’s consent, on

terms Ms. Leane would not have consented to, Ms. Leane would be irreparably harmed; it would

be difficult, if not impossible, to later prove that any licensee would have agreed to any different

hypothetical terms, and therefore impossible for Ms. Leane to recover damages for ChanBond’s

breach of the ISA.




                                                                                            APP. 28

CLAIMANTS’ ARBITRATION DEMAND                                                               PAGE 11
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                         Page 32 of 169 PageID 207



        46.      Similarly, were ChanBond to settle the ChanBond Litigations on terms Ms. Leane

would not consent to, she will be irreparably harmed, as it would be difficult, if not impossible, to

prove that during or after a trial in the ChanBond Litigations that any settling defendant would

also have settled on terms acceptable to Ms. Leane.

        47.      As such, it is critical that ChanBond be preliminarily and permanently enjoined

from violating the ISA by licensing the ChanBond Patents (in the context of a settlement or

otherwise) without Ms. Leane’s consent.

E.      Unified And Chanbond Try And Eliminate The Advisory Services Agreement’s
        Economic Benefits To Ms. Leane.

        48.      In accordance with IPNav’s obligations under the Advisory Services Agreement,

Ms. Leane continued to work with ChanBond and the counsel she hired (Mishcon) in connection

with the ChanBond Litigation.

        49.      On April 24, 2018, the ChanBond Litigation defendants deposed Ms. Leane. At

the time of the deposition, Ms. Leane, IPNav, and ChanBond were all represented Mishcon, and

Mishcon partner Bob Whitman represented Ms. Leane and ChanBond during the deposition.7

        50.      Just prior to the lunch break, Ms. Leane testified about the Advisory Services

Agreement. Counsel for the defendants noted that (for reasons unknown to Claimants) ChanBond

had not produced the document.

        51.      On the lunch break, Mr. Whitman advised Ms. Leane that ChanBond’s failure to

produce the Advisory Services Agreement would create problems for the ChanBond Litigations,

including additional discovery and severe trial delays.




7
  Whitman described himself, on the record at the deposition, as Ms. Leane’s attorney. Moreover, under the terms of
the retainer agreement between ChanBond and Mishcon de Reya, IPNav was a joint client of Mishcon de Reya
along with ChanBond.
                                                                                                          APP. 29

CLAIMANTS’ ARBITRATION DEMAND                                                                             PAGE 12
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 33 of 169 PageID 208



       52.       Mr. Whitman advised her that it was in ChanBond’s, IPNav’s, and her own interest

to terminate and cancel the Advisory Services Agreement and enter a new agreement with

ChanBond at a later date that would restore her to the same 22% economic position.

       53.       Through its agent, Whitman, ChanBond and Unified represented to Ms. Leane that

it would restore her 22% interest in the recovery on the ChanBond Patents, which she then held

through IPNav and the Advisory Services Agreement, if she agreed to terminate the Advisory

Services Agreement.

       54.       In addition, Unified’s principal, Billy Carter, specifically advised Ms. Leane that

she would still get paid if she terminated the Advisory Services Agreement.

       55.       Though the Advisory Services Agreement provided that IPNav could unilaterally

terminate it, requiring no action by ChanBond, Whitman drafted a “Termination Agreement”

between IPNav and ChanBond that terminated the Advisory Services Agreement effective as of

April 9, 2015.

       56.       The Termination Agreement provided that ChanBond and IPNav were entering into

an agreement to terminate the Advisory Services Agreement, in exchange for their mutual

agreements and “other good and valuable consideration.”

       57.       The only consideration IPNav received for terminating the Advisory Services

Agreement was ChanBond’s representation and agreement, conveyed by its attorneys, that

ChanBond would execute a separate agreement binding itself to pay IPNav 22% of the proceeds

of the ChanBond Patents, exactly as it had been required to do under the Advisory Services

Agreement.

       58.       Ms. Leane relied on ChanBond’s representations, and the representations of its

counsel, in executing the Termination Agreement.


                                                                                            APP. 30

CLAIMANTS’ ARBITRATION DEMAND                                                               PAGE 13
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 34 of 169 PageID 209



       59.     Ms. Leane’s reliance on such representations was reasonable. Indeed, at the time

the representations were first made, Whitman was expressly acting as her counsel.

       60.     In or about October 2019, Ms. Leane reached out to ChanBond to begin the process

of having ChanBond execute the contemplated agreement that would restore her and IPNav to

their previous economic position.

       61.     In response, ChanBond repeatedly reiterated its promise to restore Plaintiffs to their

previous economic position, both expressly and implicitly.

       62.     For example, on October 16, 2019, Ms. Leane texted Billy Carter, principal of

Unified, to inform him that she “didn’t see the replacement consulting Agreement” and asking if

he had sent it to her Yahoo email account. The next day, Mr. Carter replied “Email will go out

today …”

       63.     On October 23, having not received the promised email, Ms. Leane again texted

Mr. Carter to inquire about the status. The next day, Mr. Carter responded that they needed “to

talk about the waterfall” before he sent the email.

       64.     As discussed above, by “the waterfall,” Mr. Carter was referring to the manner in

which any recovery on the patents would be distributed among the various players who would be

paid from the recovery: first to the litigation funder in agreed amounts, next to ChanBond’s

attorneys, and so on, until each of the litigation funder, attorneys, IPNav, inventors, and ChanBond

had received distributions.

       65.      Ms. Leane then asked if Mr. Carter could send her the waterfall “as it currently

exists”, and he agreed to do so, saying that he needed to make adjustments based on the “latest

amendment” of ChanBond’s agreement with its litigation funder (“Bentham”).




                                                                                             APP. 31

CLAIMANTS’ ARBITRATION DEMAND                                                                PAGE 14
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20               Page 35 of 169 PageID 210



       66.     Later that evening, Mr. Carter sent Ms. Ms. Leane an email attaching the revised

waterfall, reproduced above, reflecting, among other things, the terms of ChanBond’s amended

agreement with Bentham.

       67.     Mr. Carter’s email was sent at 10:51 p.m. on October 25, 2019 (the “10/25 Email”),

and included four attachments: the initial litigation funding agreement with Bentham (which had

been executed by Ms. Ms. Leane prior to her sale of ChanBond to Unified), two amendments to

that litigation funding agreement, and an Excel spreadsheet.

       68.     The file name of the Excel spreadsheet attached to the 10/25 Email was “Copy of

Chanbond Waterfal_Billy Carter_Final.xlsx” (the “10/25 ChanBond Waterfall”).

       69.                                APP. 10
               Fully consistent with the parties’ agreement that the “replacement consulting

Agreement” would restore IPNav to its economic position under the Advisory Services

Agreement, the 10/25 ChanBond Waterfall created by Mr. Carter identified the “IPNav Return”

as “22% of gross.”

       70.     Similarly consistent, the 10/25 ChanBond Waterfall Carter created identified the

“IPNav Return” as being paid from whatever proceeds were left over after payment of Bentham

and ChanBond’s litigation counsel.

       71.     Despite that confirmation of the parties’ agreement that IPNav’s 22% interest

would be reinstated, ChanBond simply refused to execute an agreement accomplishing that result.

       72.     Instead, ChanBond attempted to leverage the fact that the Advisory Services

Agreement had been cancelled and not formally replaced to extract a settlement from IPNav at a

reduced percentage.




                                                                                         APP. 32

CLAIMANTS’ ARBITRATION DEMAND                                                            PAGE 15
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 36 of 169 PageID 211



       73.     After a series of text exchanges where Ms. Leane pressed Carter to sign the

reinstated Advisory Services Agreement and Carter deflected, in February 2020, Carter finally

came clean: He had no intent of reinstating IPNav as had been agreed.

       74.     On February 17, 2020, Carter texted Ms. Leane: “I’m not signing another Advisory

Services Agreement. Rob [Howe] and I executed one when you terminated the previous one to

take the Technicolor job. We can discuss the split or your compensation, but I’m not going to

terminate the existing agreement in favor of another one with IPNAV, LLC.”

       75.     Carter’s claim that Ms. Leane had terminated the Advisory Services Agreement to

‘take a job at Technicolor’ was blatantly false.

       76.     In fact, Ms. Leane had taken a position as Technicolor’s head of IP in June of 2017,

roughly a year before Whitman advised her that the case required that the Advisory Services

Agreement be terminated.

       77.     Indeed, Ms. Leane had affirmatively disclosed to Technicolor that she had a

connection to and financial interest in the ChanBond Litigations, and her position at Technicolor

had nothing at all to do with the termination of the Advisory Services Agreement.

       78.     Thus, Ms. Leane immediately rejected Carter’s claim, responding: “No f [sic] way.

I had to execute because you didn’t disclose during discovery and I spoke to it during deposition.

That was always the deal – you got CB bc I had IPNAV and my big out …”

       79.     On February 23, 2020, Ms. Leane texted Mark Raskin, another of ChanBond’s (and

IPNav’s) attorneys, to discuss Carter’s attempt to renegotiate the deal. Raskin responded “I spoke

with him [Carter] briefly. He said he’s not trying to screw you out of anything but is worried about

anything afdexting [sic] the case at this point.”

       80.     Upon information and belief, the word “afdexting” was meant to be “affecting.”


                                                                                            APP. 33

CLAIMANTS’ ARBITRATION DEMAND                                                               PAGE 16
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 37 of 169 PageID 212



       81.     Upon information and belief, Carter had claimed in his discussion with Raskin that

he had no objection to reinstating IPNav at the full 22%, as previously agreed, and as reiterated in

the updated waterfall Carter had circulated, but was concerned that doing so might somehow

negatively impact ChanBond’s chances of success in the litigation.

       82.     On February 27, 2020, Raskin texted Ms. Leane.

       83.     Raskin wrote “[a]t this point I don’t think you need the ‘ASA’ per se. Just an

agreement that you get paid whatever you were supposed to. I think he said he’d do that.”

       84.     Upon information and belief, the “he” Raskin was referring to in the text message

was Billy Carter.

       85.     Upon information and belief, Carter had again conveyed his acknowledgement that,

pursuant to the terms of the parties’ prior agreement, IPNav was “supposed to” get paid 22% of

the gross recovery.

       86.     As a result of the foregoing, Respondents have effectively stripped away the

economic benefits and consideration that it accepted pursuant to the ISA.

                                    V. CAUSES OF ACTION

                             COUNT ONE – BREACH OF CONTRACT
                           (LEANE AGAINST UNIFIED AND CHANBOND).

       87.     Claimants restate and reallege each paragraph above as if fully stated herein.

       88.     Ms. Leane, Unified, and ChanBond entered into a valid, enforceable contract, the

ISA.

       89.     Ms. Leane has performed all conditions precedent under the ISA.

       90.     As described above, Unified and ChanBond have breached the ISA, including but

not limited to their actions with regard to Section 8.3, and failure to pay the Note.



                                                                                            APP. 34

CLAIMANTS’ ARBITRATION DEMAND                                                               PAGE 17
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 38 of 169 PageID 213



          91.   As described above, Respondents’ material breaches have stripped the purported

consideration for Unified’s purchase of ChanBond of all value, causing the consideration to fail.

          92.   The parties can easily be returned to the status quo ante by Ms. Leane’s tender of

the Unified stock to Unified in exchange for the return of her membership interests in ChanBond,

and Ms. Leane is prepared to, and hereby offers to, make such a tender in connection with a

recission of the ISA.

          93.   Ms. Leane stands ready, willing, and able to return the parties to the status quo prior

to execution of the ISA.

          94.   As such, Ms. Leane is entitled to recission of the ISA, in addition to an award of

her litigation costs and attorneys’ fees as the prevailing party.

                          COUNT TWO – DECLARATORY JUDGMENT
                     (LEANE AND IPNAV AGAINST UNIFIED AND CHANBOND).

          95.   Respondents restate and reallege each paragraph above as if fully stated herein.

          96.   Pleading in the alternative to all claims herein, Ms. Leane, Unified, and ChanBond

entered into the ISA; IPNav and ChanBond entered into the Advisory Services Agreement, and

IPNav and ChanBond entered into the Termination Agreement.

          97.   As described above, Unified and ChanBond have breached the ISA and Advisory

Services Agreement, requiring a determination of the rights and obligations of the parties.

          98.   Pursuant to Tex. Civ. Prac. & Rem. Code §37.009 et seq, an actual and justiciable

controversy exist upon which relief can be granted. Therefore, the following declarations are

sought:

                   a. Consideration for the ISA has failed, and the agreement is rescinded with

                        the membership interests in ChanBond returned to Ms. Leane.



                                                                                               APP. 35

CLAIMANTS’ ARBITRATION DEMAND                                                                  PAGE 18
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 39 of 169 PageID 214



                  b. Consideration for the Termination Agreement has failed, and the agreement

                     is rescinded with all of IPNav’s rights under the Advisory Services

                     Agreement returned to IPNav.

                                COUNT THREE – FRAUD
                   (LEANE AND IPNAV AGAINST UNIFIED AND CHANBOND).

       99.    Claimants restate and reallege each paragraph above as if fully stated herein.

       100.   Pleading in the alternative to all claims herein, as described above, Unified and

ChanBond made material misrepresentations concerning the necessity for the Termination

Agreement and their intent to enter into new agreement that would restore the 22% interest of

IPNav for providing consulting to ChanBond pursuant to the Advisory Services Agreement.

       101.   Claimants reasonably relied upon those representations in entering the Termination

Agreement, and absent those representation there was no basis to execute the Termination

Agreement and voluntarily release the 22% in recovery from the ChanBond Litigations.

       102.   At time of misrepresentation, Respondents had not intent to enter into a new

agreement as demonstrated by actions of Mr. Carter, described above.

       103.   Claimants therefore seek rescission of the Termination Agreement.

       104.   Alternatively, Claimants seek the benefit of the bargain of a new agreement

returning the 22% interest in recovery from the ChanBond Litigations, and/or actual and

consequential damages, including exemplary damages.

                           COUNT FOUR: SPECIFIC PERFORMANCE
                          (LEANE AND IPNAV AGAINST CHANBOND).

       105.   Respondents restate and reallege each paragraph above as if fully stated herein.

       106.   Pleading in the alternative to all claims herein, Ms. Leane and IPNav, on the one

hand, and ChanBond, on the other, entered into a binding agreement (the “Restoration


                                                                                          APP. 36

CLAIMANTS’ ARBITRATION DEMAND                                                             PAGE 19
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 40 of 169 PageID 215



Agreement”) for Ms. Leane and IPNav to terminate the Advisory Services Agreement in exchange

for ChanBond restoring Ms. Leane and IPNav to their 22% interest in the gross proceeds by means

of a new agreement ChanBond would later execute.

       107.    Ms. Leane and IPNav performed their obligations under the Restoration Agreement

by executing the Termination Agreement.

       108.    ChanBond has neglected and refused to perform its obligations under the

Restoration Agreement by refusing to execute a new agreement granting Leane and IPNav a 22%

interest in the gross proceeds.

       109.    As such, Ms. Leane and IPNav are entitled to an order directing ChanBond to

perform its obligations under the Restoration Agreement by executing an agreement granting Ms.

Leane and IPNav a 22% interest in the gross proceeds.

                COUNT FIVE: SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF
                        (LEANE AGAINST CHANBOND AND UNIFIED).

       110.    Respondents restate and reallege each paragraph above as if fully stated herein.

       111.    Pleading in the alternative to all claims herein, and to the extent that the ISA is not

rescinded and remains in force, Unified and ChanBond have repeatedly breached the anti-

assignment provision as described above.

       112.    Moreover, as described above, Unified and ChanBond, through counsel, have

threatened to further breach the anti-assignment provision by settling the ChanBond Litigations

without first obtaining Ms. Leane’s consent to the terms of such settlement.

       113.    As such, Ms. Leane is entitled to an order directing Unified and ChanBond to

specifically perform their obligations under the anti-assignment provision by obtaining Ms.

Leane’s consent to the terms of any settlement of the ChanBond Litigations before executing any

such settlement.

                                                                                              APP. 37

CLAIMANTS’ ARBITRATION DEMAND                                                                 PAGE 20
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 41 of 169 PageID 216



       114.    Moreover, given the difficulty in proving damages were Unified and ChanBond to

breach the anti-assignment provision by settling the ChanBond Litigations without Ms. Leane’s

consent (an “Unauthorized Settlement”), Ms. Leane would have no adequate remedy at law for the

threatened breach.

       115.    The threatened harm to Ms. Leane outweighs the threatened harm to Unified and

ChanBond. If an injunction is not issued prohibiting Respondents from entering an Unauthorized

Settlement, Ms. Leane will have no adequate remedy at law and face the loss of incalculable

millions of dollars. In contrast, the sole harm to Respondents will be the requirement that they

comply with their contractual obligations.

       116.    As such, and to the extent that the ISA is not rescinded and Unified remains the

owner of ChanBond, Ms. Leane is entitled to an injunction barring Unified and ChanBond from

entering into an Unauthorized Settlement.

                                 VI. REQUEST FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Claimants respectfully requests that the

Panel issue one or more of the following alternative forms of relief:

       (1) Grant an order rescinding the ISA and Termination Agreement and returning the parties
           to their prior condition before entry of the ISA;

       (2) Enter declaratory judgments as described herein;

       (3) Grant an order for specific performance, ordering Unified and ChanBond to comply
           with anti-assignment clause of the ISA;

       (4) Award Claimants attorneys’ fees, litigation costs (including arbitration and expert
           fees), pre-and post-judgment interest, as against Respondents, in accordance with
           contracts or statutes identified herein;

       (5) Award Claimants monetary damages, as well as all actual, consequential, and nominal
           damages as may be proven at the final arbitration hearing;



                                                                                        APP. 38

CLAIMANTS’ ARBITRATION DEMAND                                                           PAGE 21
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20              Page 42 of 169 PageID 217



      (6) Grant temporary and permanent injunctive relief to enjoin Respondents as described
          herein; and

      (7) Grant Claimants such other and further relief, at law and in equity, to which they may
          be entitled.

                                       Respectfully Submitted,

                                       KAMERMAN, UNCYK, SONIKER & KLEIN P.C.

                                       By: /s/ Akiva M. Cohen
                                          Akiva M. Cohen, Esq.
                                          1700 Broadway, 16th Floor
                                          New York, New York 10019
                                          Telephone: (212) 400-4930
                                          Facsimile: (866) 221-6122
                                          acohen@kusklaw.com


                                       By: s/ J. Sean Lemoine
                                          J. Sean Lemoine
                                          State Bar No. 24027443
                                          sean.lemoine@wickphillips.com

                                           WICK PHILLIPS GOULD & MARTIN, LLP
                                           3131 McKinney Avenue, Suite 100
                                           Dallas, Texas 75204
                                           Telephone: (214) 692-6200
                                           Facsimile: (214) 692-6255

                                           ATTORNEYS FOR CLAIMANTS




                                                                                        APP. 39

CLAIMANTS’ ARBITRATION DEMAND                                                           PAGE 22
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20             Page 43 of 169 PageID 218



                                    Agreement - ChanBond

        This Agreement (this “Agreement”), is made as of October 27, 2015 (the “Effective
Date”), by and among Deirdre Leane, an individual with an address of 2525 Carlisle St., Suite
439, Dallas, Texas 75201 (“Seller”), ChanBond, LLC, a Delaware limited liability company, of
2633 McKinney Ave., Suite 130-501, Dallas, Texas 75204 (“ChanBond”) and UnifiedOnline,
Inc., a Delaware corporation, of 4126 Leonard Drive, Fairfax, Virginia 22030 (“Purchaser”).
The parties to this Agreement shall be referred to collectively herein as the “Parties” and
separately as a “Party”.

                                         W i t n e s s e t h:

        WHEREAS, Seller owns 100% of the limited liability company membership interests
(the “Interests”) of ChanBond;

       WHEREAS, Purchaser wishes to acquire Seller’s entire interest in ChanBond, following
which Purchaser will become the sole interest holder of ChanBond, all according to the
provisions set forth herein below;

        NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereto hereby agree as follows:

1.       Definitions

        1.1    “Affiliate” means, with respect to a Party, any Person in any country that directly
or indirectly Controls, is Controlled by or is under common Control with such Party. For the
purposes of this Agreement, the term “Control” of a Person means ownership, of record or
beneficially, directly or through other Persons, of fifty percent (50%) or more of the voting
equity of such Person or, in the case of a non-corporate Person, equivalent interests.

       1.2    “Collateral Agreements” means all such concurrent or subsequent agreements,
documents and instruments, as amended, supplemented, or otherwise modified in accordance
with the terms hereof or thereof, including without limitation, the License Agreement, the Pay
Proceeds Agreement, the Common Interest Agreement and the Promissory Note.

     1.3    “Contract Rights and Obligations” means the rights and obligation assigned to
ChanBond under the contracts (“Contracts”) listed on Schedule 1.3.

       1.4      “Entity” means any corporation, partnership, limited liability company,
association, joint stock company, trust, joint venture, unincorporated organization, Governmental
Body (as defined below) or any other legal entity.

        1.5     “Governmental Body” means any (i) U.S. federal, state, county, municipal, city,
town village, district, or other jurisdiction or government of any nature; (ii) governmental or
quasi-governmental authority of any nature (including any governmental agency, branch,
department, official, or other entity and any court or other tribunal); or (iii) body exercising, or
entitled or purporting to exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.
                                                                                            APP. 40
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20             Page 44 of 169 PageID 219



         1.6     “Intellectual Property” means all domestic or foreign rights in, to and
concerning ChanBond’s: (i) patents, patent applications, trademarks, service marks, brand
names, certification marks, collective marks, d/b/a’s, trade dress, logos, symbols, trade names,
assumed names, fictitious names, corporate names and other indications or indicia of origin,
including translations, adaptations, derivations, modifications, combinations and renewals
thereof; (ii) published and unpublished works of authorship, whether copyrightable or not
(including databases and other compilations of data or information), copyrights therein and
thereto, moral rights, and rights equivalent thereto, including but not limited to, the rights of
attribution, assignation and integrity; (iii) trade secrets, confidential and/or proprietary
information (including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, schematics, designs,
discoveries, drawings, prototypes, specifications, hardware configurations, customer and supplier
lists, financial information, pricing and cost information, financial projections, and business and
marketing methods plans and proposals), collectively “Trade Secrets”; (iv) computer software,
including programs, applications, source and object code, data bases, data, models, algorithms,
flowcharts, tables and documentation related to the foregoing; (v) other similar tangible or
intangible intellectual property or proprietary rights, information and technology and copies and
tangible embodiments thereof (in whatever form or medium); (vi) all applications to register,
registrations, restorations, reversions and renewals or extensions of the foregoing; (vii) internet
domain names; and (viii) all the goodwill associated with each of the foregoing and symbolized
thereby; and (ix) all other intellectual property or proprietary rights and claims or causes of
action arising out of or related to any infringement, misappropriation or other violation of any of
the foregoing, including rights to recover for past, present and future violations thereof.

       1.7     “Lien” means any mortgage, pledge, security interest, encumbrance, lien, charge
or debt of any kind, any trust, any filing or agreement to grant, deposit or file a pledge or
financing statement as debtor under applicable law, any subordination arrangement in favor of
any Person, or any other Third Party right.

         1.8    “Person” means any individual or Entity.

        1.9     “Proceeding” means any claim, suit, litigation, arbitration, mediation, hearing,
audit, charge, inquiry, investigation, governmental investigation, regulatory proceeding or other
proceeding or action of any nature (whether civil, criminal, legislative, administrative,
regulatory, prosecutorial, investigative, or informal) commenced, brought, conducted, or known
to be threatened, or heard by or before, or otherwise involving, any Governmental Body,
arbitrator or mediator or similar person or body.

         1.10   “Third Party” means any Person other than a Party or its Affiliates.

2.       Sale and Purchase of Interests

        Subject to the terms and conditions hereof, at the Closing, Seller shall sell, assign,
transfer, convey and deliver to Purchaser ChanBond and Purchaser shall purchase and accept the
assignment, transfer conveyance and delivery of ChanBond from the Seller.

         Closing of Sale and Purchase of Interests; Covenants of Purchaser

                                                                                           APP. 41
                                                2
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 45 of 169 PageID 220



       2.1    Closing. The sale, assignment, transfer and delivery of ChanBond by the Seller
and the purchase thereof by the Purchaser, shall take place at a closing, to be held remotely via
the exchange of documents and signatures within one business day following the execution of
this Agreement (the “Closing” and the “Closing Date,” respectively).

      2.2     Transactions at Closing. At the Closing, the following transactions shall occur,
which transactions shall be deemed to take place simultaneously and no transaction shall be
deemed to have been completed or any document delivered until all such transactions have been
completed and all required documents delivered:

              2.2.1 The Seller shall duly execute an interest assignment deed in the form
attached hereto as Schedule 2.2.1 (the “Transfer Deed”) and shall deliver their respective
Transfer Deed to Purchaser;

              2.2.2 At Closing, ChanBond shall appoint William R. Carter, Jr. as sole
manager (“Manager”) and thereafter Manager shall have sole and exclusive authority over the
business of ChanBond.

               2.2.3 Purchaser shall deliver to the Seller copies of resolutions of its Board of
Directors in the form attached hereto as Schedule 2.2.3, approving, inter alia, the transactions
contemplated hereunder and the issuance of the Shares (as defined below) by Purchaser to Seller.

                2.2.4 The Collateral Agreements shall have been executed and delivered by the
respective parties thereto.

               2.2.5 Purchaser shall deliver to the Seller a validly executed share certificate for
the Shares (as defined below) issuable in the name of the Seller in such amounts as shall be
directed by Seller not less than 72 hours after the Closing.

              2.2.6 Purchaser shall deliver to Seller evidence that each Required Approval (as
defined below) has been obtained.

              2.2.7 Seller, ChanBond and Purchaser shall have entered into the Common
Interest Agreement, in the form attached hereto as Schedule 2.2.7.

                2.2.8 Purchaser shall deliver to Seller the Promissory Note (as defined below),
in the form attached hereto as Schedule 2.2.8.

        2.3     Conditions to Closing. The obligations of each Party to consummate the
transactions contemplated hereby shall be subject to the satisfaction at or prior to the Closing of
the following conditions, any of which may be waived in writing by the Party entitled to the
benefit thereof, in whole or in part, to the extent permitted by the applicable law:

               2.3.1 No temporary restraining order, preliminary or permanent injunction or
other order (whether temporary, preliminary or permanent) issued by any court of competent
jurisdiction, or other legal restraint or prohibition shall be in effect which prevents the
consummation of the transactions contemplated herein, nor shall any proceeding brought by any
Governmental Body seeking any of the foregoing be pending, and there shall not be any action
                                                                                           APP. 42
                                                3
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20             Page 46 of 169 PageID 221



taken, or any law, regulation or order enacted, entered, enforced or deemed applicable to the
transactions contemplated herein illegal.

               2.3.2 The representations and warranties of the Seller and Purchaser contained
herein shall be true and correct in all material respects on and as of the Closing Date, with the
same force and effect as if made on and as of the Closing Date, except for those (i)
representations and warranties that are qualified by materiality, which representations and
warranties shall be true and correct in all respects and (ii) representations and warranties which
address matters only as of a particular date, which representations and warranties shall be true
and correct on and as of such particular date.

                2.3.3 Each Party shall have performed or complied in all material respects with
all agreements and covenants required by this Agreement and the Collateral Agreements
ancillary hereto (collectively, the “Transaction Documents”) to be performed or complied with
by it on or prior to the Closing Date.

               2.3.4 Each Party shall have received evidence, in form and substance reasonably
satisfactory to it, that any and all approvals of Governmental Bodies and other Third Parties
required to have been obtained by a Party to consummate the transactions under the Transaction
Documents, if any, have been obtained (each a “Required Approval”).

        2.4     Covenant of Purchaser. Promptly following the Closing, Purchaser shall (a)
reimburse Seller for all of their costs and expenses (including reasonable attorneys’ fees)
incurred by Seller in connection with the consummation of the transactions contemplated by this
Agreement and (b) file with the relevant Governmental Bodies all legally required reports in
respect of the transactions contemplated under the Transaction Documents, including, but not
limited to, the SEC Form 8-K and any Forms 3, Forms 4 or Schedule 13D’s.

3.       Consideration

        In consideration for the sale, assignment, transfer and delivery of ChanBond, Purchaser
shall pay to the Seller (as directed by Seller) the consideration, as follows:

        3.1    Cash Payment. Five million U.S. Dollars ($5,000,000) payable on or before
October 27, 2020 (the “Cash Payment”). The obligation to make the Cash Payment shall be
evidenced by Purchaser’s promissory note (the “Promissory Note”) in the form of Schedule
2.2.8 attached hereto; and

       3.2     Shares Payment. Forty-four million, seven hundred thousand (44,700,000) shares
of Purchaser’s Common Stock (the “Shares”) par value of $0.001 each.

        3.3    Release. Purchaser for itself, its respective Affiliates, employees, officers,
directors, representatives, predecessors in interest, successors and assigns (collectively, the
“Releasing Parties”) knowingly, voluntarily, and irrevocably releases, forever discharges and
covenants not to sue the Seller, and their respective Affiliates, employees, officers, directors,
representatives, predecessors in interest, successors and assigns (collectively, the “Released
Parties”) from and against any and all rights, claims, losses, lawsuits or causes of action (at law
or in equity), liabilities, duties, actions, demands, expenses, breaches of duty, damages,
                                                                                           APP. 43
                                                4
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20             Page 47 of 169 PageID 222



obligations, proceedings, debts, sums of money, accounts, reckonings, bonds, bills, covenants,
contracts, agreements, promises, judgments, and executions of whatever nature, type, kind,
description or character (each a “Claim”), whether known or unknown, suspected or
unsuspected, vested or contingent, past or present, that a Releasing Party ever had, now has or
hereafter can, shall or may have against or with respect to the Released Parties or any of them
for, upon or by reason of any matter, cause or thing related to or arising from any agreement to
which ChanBond is a party or by which it is bound prior to the Closing Date, which are listed on
Schedule 3.3 (the “Company Agreements”), except in the case that such Claim arises out of an
act of fraud, intentional misconduct or gross negligence on the part of one or more of the
Released Parties, as finally determined by a court of competent jurisdiction. For the avoidance
of doubt, the Company shall continue to be bound by the Company Agreements and neither the
Seller nor any of the Released Parties has or shall have any further obligation or liability under
the Company Agreement (other than confidentiality, common interest and other similar
provisions). The Releasing Parties hereby waive the benefits of any provisions of the law of any
state or territory of the United States, or principle of common law, which provides that a general
release does not extend to claims which the Releasing Parties do not know or suspect to exist in
its favor at the time of executing the release, which if known to it, may have materially affected
the release. It is the intention, understanding and agreement of the Releasing Parties to forever
discharge and release all known and unknown, present and future claims within the scope of the
releases set forth in this Agreement, provided, however, this Release shall not affect or limit any
Claims arising under this Agreement, for enforcement, gross negligence or willful misconduct,
fraud, misrepresentation, or similar matters.

4.       Representations and Warranties of the Seller

        The Seller hereby represents and warrants to Purchaser, and acknowledges that Purchaser
is entering into this Agreement in reliance thereon, as follows:

         4.1    The Seller is the sole lawful owners, beneficially and of record, of ChanBond and
ChanBond constitute all of the membership interests in ChanBond, and upon the consummation
of the transactions at the Closing, Purchaser will acquire from the Seller, good and marketable
title to ChanBond sold by it. There are no preemptive, anti-dilution or other participatory rights
of any other parties with respect to the transactions contemplated hereunder.

        4.2     The Seller has full and unrestricted legal right, power and authority to enter into
and perform their obligations under the Transaction Documents and to sell and transfer
ChanBond to Purchaser as provided herein. The Transaction Documents, when executed and
delivered by the Seller, shall constitute the valid and legally binding obligation of the Seller,
legally enforceable against the Seller in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency or other similar laws affecting the enforcement of creditors’
rights in general and subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

        4.3     The Seller is acquiring the Shares for investment purposes only, for their own
account, and not for the benefit of others, nor with any view to, or in connection with any
distribution or public offering thereof within the meaning of the U.S. Securities Act of 1933 (the
“Securities Act”).

                                                                                           APP. 44
                                                5
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20             Page 48 of 169 PageID 223



        4.4    The Seller understands that the Shares have been registered under the Securities
Act. The Seller also acknowledges that the Shares will be restricted for sale for six (6) months
after the issuance. The Seller acknowledges that any certificates evidencing the Shares will
contain a legend to the foregoing effect.

        4.5      Seller has sufficient knowledge and expertise in business and financial matters so
as to enable it to analyze and evaluate the merits and risks of acquiring the Shares pursuant to the
terms of this Agreement and is able to bear the economic risk of such acquisition, including a
complete loss of its investment in the Shares.

        4.6    Seller acknowledges that it has made detailed inquiries concerning Purchaser and
its business, and that the officers of Purchaser have made available to the Seller any and all
written information which it has requested and have answered to the Seller’s satisfaction all
inquiries made by the Seller.

       4.7    The transactions provided for in this Agreement with respect to the Shares are not
part of any pre-existing plan or arrangement for, and there is no agreement or other
understanding with respect to, the distribution by the Seller of any of the Shares.

5.       Representations and Warranties of ChanBond

       5.1     ChanBond hereby represents and warrants to Purchaser, and acknowledges that
Purchaser is entering into this Agreement in reliance thereon, as follows:


                (a)     ChanBond is duly formed, validly existing and in good standing under the
         laws of the State of Delaware, and has full limited liability company power and authority
         to own, lease and operate its properties and assets and to conduct its business as now
         being conducted and as currently proposed to be conducted.

                 (b)     As of the Closing Date, ChanBond is a party to the pending litigation
         identified in Schedule 5.1(b).

                 (c)    As of the Closing Date the Contracts are in full force and effect and none
         of the respective parties to the Contracts are in breach of any material obligation under
         the Contracts.

                (d)     To ChanBond’s knowledge, ChanBond is not a party nor bound by any
         contracts, agreements, promises or commitments except the assignments related to the
         Contracts.

                 (e)    Other than the assignments related to the Contracts, ChanBond has no
         material assets. None of ChanBond’s employees will continue with ChanBond after the
         Closing. ChanBond’s bank accounts and the contents thereof will be transferred to
         Purchaser. Any amounts paid or payable to ChanBond (or any of its Affiliates) under
         licenses or other agreements or judgments entered into by or awarded to any Affiliates of
         ChanBond prior to the Closing Date, shall be retained as the exclusive property of such

                                                                                            APP. 45
                                                 6
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20             Page 49 of 169 PageID 224



         Affiliates and after the Closing Date, ChanBond or any of its Affiliates will disclaim any
         interest therein.


6.       Representations and Warranties of Purchaser

       Purchaser, represents and warrants to the Seller and acknowledges that the Seller are
entering into this Agreement in reliance thereon as follows:

        6.1   Purchaser is duly organized, validly existing and in good standing under the laws
of Delaware and has full corporate power and authority to own, lease and operate its properties
and assets and to conduct its business as now being conducted and as currently proposed to be
conducted. The corporate governance documents of Purchaser (including but not limited to its
Certificate of Incorporation, Bylaws and any Voting Rights Agreements, Stockholders’
Agreements, Investors’ Rights Agreements and the like) as in effect on the date hereof have been
provided or made available to the Seller (the “Purchaser Governance Documents”).

        6.2     The Transaction Documents, when executed and delivered by Purchaser, shall
constitute the valid and legally binding obligation
                                             APP. 10of Purchaser, respectively, legally enforceable
against Purchaser in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of creditors’ rights in
general and subject to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

        6.3     The authorized capital stock of Purchaser consists of 6,000,000,000 shares of
Common Stock and 10,000,000 shares of Convertible Preferred Stock, each having a par value
of USD $0.001, of which 912,897,537 shares are issued and outstanding (exclusive of shares
issued hereunder). Purchaser’s fully-diluted capital structure before and after Closing is set forth
in the capitalization table attached hereto as Schedule 6.3. All capital stock, preemptive rights,
rights of first refusal, rights of co-sale, convertible, exercisable or exchangeable securities,
outstanding warrants, options or other rights to subscribe for, purchase or acquire from Purchaser
or any of its subsidiaries or Affiliates any capital stock of the Purchaser and/or any of its
subsidiaries are set forth in detail on Schedule 6.3. Except for the transactions contemplated by
this Agreement and the current Purchaser Governance Documents, there are no Liens, options to
purchase, proxies, preemptive rights, convertible, exercisable or exchangeable securities,
outstanding warrants, options, voting trust and other voting agreements, calls, promises or
commitments of any kind and, Purchaser has no knowledge that any of the said stockholders
owns any other stock, options or any other rights to subscribe for, purchase or acquire any capital
stock of Purchaser from Purchaser or from each other.

        6.4     All issued and outstanding capital stock of Purchaser has been duly authorized,
and is validly issued and outstanding and fully-paid and non-assessable. The Shares, when
issued and allotted in accordance with this Agreement: (a) will be duly authorized, validly
issued, fully paid, non-assessable, and free of any preemptive rights, (b) will have the rights,
preferences, privileges, and restrictions set forth in Purchaser’s Certificate of Incorporation,
Certificate of Designation and By-laws, and (c) will be issued free and clear of any Liens of any
kind.

                                                                                            APP. 46
                                                 7
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                  Page 50 of 169 PageID 225



         6.5    Purchaser is currently in material compliance with all applicable laws, including
securities laws. Purchaser has timely filed all forms and reports required to be filed with the
Securities Exchange Commission (the “SEC”) including, without limitation, all exhibits required
to be filed therewith, and has made available to the Seller true, complete and correct copies of all
of the same so filed (including any forms, reports and documents incorporated by reference
therein or filed after the date hereof, the “Purchaser SEC Reports”). For purposes hereof, such
Purchaser SEC Reports shall be deemed delivered to Seller via the SEC’s EDGAR database.
The Purchaser SEC Reports: (i) at the time filed complied (or will comply when filed, as the case
may be) in all material respects with the applicable requirements of the Securities Act and/or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations promulgated thereunder, and with the Sarbanes-Oxley Act of 2002, and the rules and
regulations promulgated thereunder, in each case applicable to such Purchaser SEC Reports at
the time they were filed; and (ii) did not at the time they were filed (or, if later filed, amended or
superseded, then on the date of such later filing) contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in order to make the
statements contained therein, in the light of the circumstances under which they were made, not
misleading.

        6.6     Purchaser has timely filed (or has been deemed to have timely filed pursuant to
Rule 12b-25 under the Exchange Act) and made publicly available on the SEC’s EDGAR
system, and the Seller may rely upon, all certifications and statements required by (i) Rule 13a-
14 or Rule 15d-14 under the Exchange Act and (ii) Section 906 of the Sarbanes Oxley Act of
2002 with respect to any documents filed with the SEC. Since the most recent filing of such
certifications and statements, there have been no significant changes in Purchaser’s internal
control over financial reporting (as such term is defined in Rule 13a-15(f) under the Exchange
Act), or in other factors that could significantly affect its disclosure controls and procedures.

        6.7     The financial statements (including footnotes thereto) included in or incorporated
by reference into the Purchaser SEC Reports (the “Purchaser Financial Statements”) were
complete and correct in all material respects as of their respective filing dates, complied as to
form in all material respects with the Exchange Act and the applicable accounting requirements,
rules and regulations of the SEC promulgated thereunder as of their respective dates and have
been prepared in accordance with United States generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except as otherwise noted
therein). The Purchaser Financial Statements fairly present the financial condition of Purchaser
as of the dates thereof and results of operations, cash flows and stockholders’ equity for the
periods referred to therein (subject, in the case of unaudited Purchaser Financial Statements, to
normal recurring year-end adjustments which were not and will not be material in amount).
Without limiting the generality of the foregoing, (i) no independent public accountant of
Purchaser has resigned or been dismissed as independent public accountant of Purchaser as a
result of or in connection with any disagreement with Purchaser on a matter of accounting
principles or practices, financial statement disclosure or auditing scope or procedure, (ii) no
executive officer of Purchaser has failed in any respect to make, without qualification, the
certifications required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act with
respect to any form, report or schedule filed by Purchaser with the SEC since the enactment of
the Sarbanes-Oxley Act and (iii) no enforcement action has been initiated or, to the knowledge of
Purchaser, threatened against Purchaser by the SEC relating to disclosures contained in any
                                                                                              APP. 47
                                                  8
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20             Page 51 of 169 PageID 226



Purchaser SEC Report. There has been no change in Purchaser’s accounting policies except as
described in the notes to the Purchaser Financial Statements.

        6.8     Purchaser is not in default and neither the execution and delivery of the
Transaction Documents nor compliance by Purchaser with the terms and provisions hereof and
thereof, will conflict with, or result in a breach or violation of, any of the terms, conditions and
provisions of: (i) the Purchaser Corporate Governance Documents, or (ii) any note, indenture,
mortgage, lease, agreement, contract, purchase order or other instrument, document or agreement
to which Purchaser is a party or by which it or any of its property is bound, or (iii) any law,
statute, ordinance, regulation, order, writ, injunction, decree, or judgment of any court or any
governmental department, commission, board, bureau, agency or instrumentality in any country
in which Purchaser conducts business, with the exception of those judgments listed Schedule
6.8. Such execution, delivery and compliance with the Transaction Documents will not (a) give
to others any rights, including rights of termination, cancellation or acceleration, in or with
respect to any agreement, contract or commitment referred to in this paragraph, or to any of the
properties of Purchaser, or (b) except for compliance with any applicable requirements under the
Securities Act, the Exchange Act and any requirements of the Over-the-Counter Bulletin Board
(“OTCBB”), no consent, approval, order or authorization of, or registration, declaration or filing
with any Governmental Body or any other Person is required by or with respect to Purchaser in
connection with the execution and delivery of the Transaction Documents or the consummation
of the transactions contemplated hereby and thereby, which consent or approval has not
heretofore been obtained or will be obtained by Closing. To the knowledge of Purchaser, no
third party is in default under any agreement, contract or other instrument or document to which
Purchaser is a party. To the knowledge of Purchaser, Purchaser is not a party to or bound by any
order, judgment, decree or award of any Governmental Body.

       6.9    No action, proceeding or governmental inquiry or investigation is pending or, to
the knowledge of Purchaser, threatened against Purchaser or any of its officers, directors or
employees (in their capacity as such or as shareholders, if applicable), or against any of
Purchaser’s properties, including, without limitation, assets, licenses and rights transferred to
Purchaser under any written agreement or other binding undertaking, or with regard to
Purchaser’s business, before any court, arbitration board or tribunal or administrative or other
governmental agency, nor does Purchaser believe that there is any basis for the foregoing.

7.       Survival; Indemnification; Limitation of Liability; No Consequential Damages

       7.1    The representations and warranties of each Party hereunder shall survive the
Closing and remain in effect for a period of one (1) year thereafter.

        7.2      Indemnification. The Seller, on the one side, and Purchaser on the other side (as
applicable, the “Indemnifying Party”) agree to indemnify and hold harmless the Parties of the
other side and their respective Affiliates (as applicable, the “Indemnified Parties”), against any
and all loss, liability, claim, damage and expense whatsoever (including, but not limited to, any
and all expenses whatsoever reasonably incurred in investigating, preparing or defending against
any litigation commenced or threatened or any claim whatsoever) arising out of or based upon
(a) any breach of any of such Party’s representations or warranties herein, misrepresentation or
warranty or breach or failure by the Indemnifying Party to comply with any covenants or

                                                                                            APP. 48
                                                 9
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 52 of 169 PageID 227



agreement made by it herein, in the other Transaction Documents or in any other document
furnished by it to any of the foregoing in connection with this transaction and (b) any action for
securities law violations instituted by an Indemnifying Party which is finally resolved by
judgment against such Indemnifying Party.

        7.3     Mechanics of Indemnification. Whenever any claim arises for indemnification
under this Agreement or an event which may result in a claim for such indemnification has
occurred, the Indemnified Party(ies) will promptly notify the Indemnifying Party of the claim
and, when known, the facts constituting the basis for such claim. The Indemnifying Party shall
have the obligation to dispute and defend all such Third Party claims and thereafter so defend
and pay any adverse final judgment or award or settlement amount in regard thereto. Such
defense shall be controlled by the Indemnifying Party, and the cost of such defense shall be
borne by the Indemnifying Party, provided that the Indemnified Parties shall have the right to
participate in such defense at their own expense, unless the Indemnified Parties require their own
attorney due to a conflict of interest, in which case, the expense of a single law firm acceptable to
such Indemnified Party will be borne by the Indemnifying Party. The Indemnified Parties shall
cooperate in all reasonable respects in the investigation, trial and defense of any such claim at the
cost of the Indemnifying Party. If the Indemnifying Party fails to take action within thirty (30)
days of notice, then the Indemnified Parties shall have the right to pay, compromise or defend
any third party claim, such costs to be borne by the Indemnifying Party. The Indemnified Parties
shall also have the right and upon delivery of ten (10) days advance written notice to such effect
to the Indemnifying Party, exercisable in good faith, to take such action as may be reasonably
necessary to avoid a default prior to the assumption of the defense of the Third Party claim by
the Indemnifying Party, and any reasonable expenses incurred by the Indemnified Parties so
acting shall be paid by the Indemnifying Party. The Indemnifying Party will not settle or
compromise any Third Party claim without the prior written consent of the Indemnified Parties,
not to be unreasonably withheld.

        7.4      Purchaser Indemnification. Purchaser and ChanBond shall indemnify and hold
the Seller harmless with respect to any loss, expense, cost, damage and settlement (collectively,
“Indemnified Expenses”) caused to Seller as a result of Purchaser’s or ChanBond’s or its
Affiliates’ actions or omissions with respect to the Patents following the Closing Date, provided
Seller is not determined to responsible for such actions as a result of their fraud or intentional
misconduct. In particular, in the event that the enforcement or other activities with the Patents
results in litigation or other dispute resolution processes with one or more Third Parties, with
Seller being required to be involved or liable for the expenses arising through actions of
ChanBond (e.g., being added as a party to the process, even if such joinder is improper, or being
subject to Third Party discovery requests or otherwise having any exposure for any claims
arising through activities of ChanBond), Purchaser and ChanBond shall, at Seller’s request,
indemnify Seller all of Seller’s Indemnified Expenses arising from that involvement.

     7.5  Limitation of Liability. SELLER’S TOTAL LIABILITY UNDER THE
TRANSACTION DOCUMENTS WILL NOT EXCEED THE CASH CLOSING
CONSIDERATION ACTUALLY RECEIVED BY SELLER HEREUNDER. THE PARTIES
ACKNOWLEDGE THAT THIS LIMITATION ON POTENTIAL LIABILITIES WAS AN
ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THE TRANSACTION
DOCUMENTS.
                                                                                             APP. 49
                                                 10
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20               Page 53 of 169 PageID 228



     7.6   Limitation on Consequential Damages. NEITHER PARTY WILL HAVE ANY
OBLIGATION OR LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, AND NOTWITHSTANDING ANY
FAULT,    NEGLIGENCE       (WHETHER       ACTIVE,    PASSIVE  OR   IMPUTED),
REPRESENTATION, STRICT LIABILITY OR PRODUCT LIABILITY), FOR ANY
INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSS OF REVENUE,
PROFIT, SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS
AGREEMENT, EVEN IF A PARTY OR ITS EMPLOYEES HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

8.       Miscellaneous

       8.1     Each of the Parties hereto shall perform such further acts and execute such further
documents as may reasonably be necessary to carry out and give full effect to the provisions of
the Transaction Documents and the intentions of the Parties as reflected thereby.

        8.2      Governing Law; Arbitration; Prevailing Party. This Agreement and all claims or
causes of action that may be based upon, arise out of or relate to this Agreement or the Collateral
Agreements will be construed in accordance with and governed by the internal laws of the State
of Texas applicable to agreements made and to be performed entirely within such State without
regard to conflicts of laws principles thereof. Any dispute arising under or in connection with
any matter of any nature (whether sounding in contract or tort) relating to or arising out of this
Agreement, shall be resolved exclusively by arbitration. The arbitration shall be in conformity
with and subject to the applicable rules and procedures of the American Arbitration Association.
The arbitration shall be conducted before a panel of three (3) arbitrators, with one arbitrator to be
selected by each of Seller and Buyer and the third arbitrator to be selected by the arbitrators
selected by the Parties. The Parties agree to be (a) subject to the exclusive jurisdiction and venue
of the arbitration in the Eastern District of Texas (b) bound by the decision of the arbitrator as the
final decision with respect to the dispute, and (c) subject to the jurisdiction of both of the federal
courts of the United States of America or the courts sitting in the Eastern District in the State of
Texas for the purpose of confirmation and enforcement of any award. The prevailing party in
any arbitration shall be entitled to recover its costs and expenses (including attorney’s fees and
expenses) from the non-prevailing party.

        8.3     Limitations on Assignment. Except as expressly permitted in this Section, none
of Purchaser or ChanBond may grant or assign any rights or delegate any duties under this
Agreement to any Third Party (including by way of a “change in control”) or may sell, transfer,
or spin-off any of the interests in ChanBond or any of its material assets without the prior written
consent of Seller. Notwithstanding the foregoing, Purchaser shall be permitted to transfer or
assign) its rights, interests and obligations under this Agreement, as applicable, without Seller’s
prior written consent as part of a sale of all or substantially all of its business, equity to, or a
change in control transaction with a Third Party acquirer (an “M&A Transaction”, and an
“Acquirer,” respectively); provided that (a) such transfer or assignment is subject to all of the
terms and conditions of this Agreement; and (ii) such Acquirer executes a written undertaking
towards Seller agreeing to be bound by all of the terms and conditions of this Agreement with
respect to the rights being transferred or assigned. Except as otherwise expressly limited herein,


                                                                                              APP. 50
                                                 11
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 54 of 169 PageID 229



the provisions hereof shall inure to the benefit of, and be binding upon, the successors, permitted
assigns, heirs, executors, and administrators of the Parties hereto.

        8.4    This Agreement and the Schedules hereto constitute the full and entire
understanding and agreement between the Parties with regard to the subject matters hereof and
thereof and any other written or oral agreement relating to the subject matter hereof existing
between the Parties are expressly canceled. Any term of this Agreement may be amended only
with the written consent of all Parties thereto. The observance of any term hereof may be waived
(either prospectively or retroactively and either generally or in a particular instance) only with
the written consent of the party against which such waiver is sought.

        8.5    All notices and other communications required or permitted hereunder to be given
to a Party to this Agreement shall be in writing and shall be faxed, emailed or mailed by
registered or certified mail, postage prepaid, or prepaid air courier, or otherwise delivered by
hand or by messenger, addressed to such Party’s address as set forth above; or at such other
address as the Party shall have furnished to each other Party in writing in accordance with this
provision. Any notice sent in accordance with this Section shall be effective (i) if mailed, seven
(7) business days after mailing, (ii) if by air courier two (2) business days after delivery to the
courier service, (iii) if sent by messenger, upon delivery, and (iv) if sent via facsimile or email,
upon transmission and electronic confirmation of receipt or (if transmitted and received on a
non-business day) on the first business day following transmission and electronic confirmation of
receipt (provided, however, that any notice of change of address shall only be valid upon
receipt).

       8.6     No delay or omission to exercise any right, power, or remedy accruing to any
Party upon any breach or default under this Agreement, shall be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit, consent, or approval of
any kind or character on the part of any Party of any breach or default under this Agreement, or
any waiver on the part of any Party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any of the Parties, shall
be cumulative and not alternative.

                                    [Signature Page Follows]




                                                                                            APP. 51
                                                12
Case 3:20-cv-03097-B Document 5 Filed 10/12/20         Page 55 of 169 PageID 230



       IN WITNESS WHEREOF the Parties have signed this Agreement as of the date first
hereinabove set forth.

SELLER:                             DEIRDRE LEANE

                                    By:�L-....-.r--.
                                    Name: "t>e::\9--S)� �'=-
                                    Date:     �3 C:>ckcl571er a.o,s




PURCHASER:                          UNIFIEDONLINE, INC.




CHANBOND:                            CHANBOND, LLC

                                     By: Cb- J_          L   ft -   ·-


                                     Name:    �'='-�                     C;.
                                     Title:    �
                                     Date:     �                    r�




                                         13                                     APP. 52
Case 3:20-cv-03097-B Document 5 Filed 10/12/20         Page 56 of 169 PageID 231



       IN WITNESS WHEREOF the Parties have signed this Agreement as of the date first
hereinabove set forth.

SELLER:                             DEIRDRE LEANE

                                    By:�L-....-.r--.
                                    Name: "t>e::\9--S)� �'=-
                                    Date:     �3 C:>ckcl571er a.o,s




PURCHASER:                          UNIFIEDONLINE, INC.




CHANBOND:                            CHANBOND, LLC

                                     By: Cb- J_          L   ft -   ·-


                                     Name:    �'='-�                     C;.
                                     Title:    �
                                     Date:     �                    r�




                                         13                                     APP. 53
Case 3:20-cv-03097-B Document 5 Filed 10/12/20         Page 57 of 169 PageID 232



                                  SCHEDULE 1.3

                                      Contracts

 1.   ChanBond, LLC – CBV, Inc. Patent Purchase Agreement dated April 9, 2015
 2.   ChanBond, LLC – Bentham IMF Litigation Funding Agreement dated September 9, 2015
 3.   ChanBond, LLC - IPNAV, LLC Advisory Services Agreement dated April 9, 2015
 4.   ChanBond, LLC - Mishcon de Reya Retention Agreement dated April 20, 2015
 5.   ChanBond, LLC - Bayard Law Engagement Agreement dated June 8, 2015
 6.   ChanBond, LLC - Ascenda Law Group Engagement Agreement dated July 14, 2015




                                                                               APP. 54
Case 3:20-cv-03097-B Document 5 Filed 10/12/20               Page 58 of 169 PageID 233



                                           SCHEDULE 2.2.1

                                        Interest Transfer Deed


    FOR VALUE RECEIVED the undersigned, Deirdre Leane ("Transferor") hereby assigns,
    transfers and conveys all of its membership interests in ChanBond, LLC, a Delaware limited
    liability company (the 'Interests') to UnifiedOnline, Inc., a Delaware corporation
    ("Transferee") and Transferee hereby accepts the above mentioned Interests.

    In witness whereof, we affix our signatures hereto this 27th day of October, 2015.


    Transferor:

   �..J ....., �nm..., ►
    Deirdre Leane                                     UnifiedOnline, Inc.

                                                        /() -21- 2(!)JS"
    Date                                              Date


    Witness:




       10/27/2015
                                                    �
                                                         I0-27-2DJC
    Date                                              Date




                                                                                         APP. 55
Case 3:20-cv-03097-B Document 5 Filed 10/12/20       Page 59 of 169 PageID 234



                              SCHEDULE 2.2.3

              UnifiedOnline, Inc.’s Board of Directors Resolutions




                                                                         APP. 56
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                       Page 60 of 169 PageID 235



                                 STATEMENT OF UNANIMOUS
                                CONSENT TO ACTION TAKEN IN
                                          LIEU OF A
                              SPECIAL MEETING OF THE BOARD OF
                                       DIRECTORS OF
                                     UNIFIEDONLINE, INC.

         In lieu of a special meeting of the board of directors (the “Board”) of UnifiedOnline, Inc., a
Delaware corporation (the “Corporation”), and in accordance with the Bylaws of the Corporation and
§141(f) of the General Corporation Law of the State of Delaware, the undersigned, being all of the
members of the Board, do hereby consent to the adoption of, and do hereby adopt, the following
resolutions and declare them to be in full force and effect as if they had been duly adopted at a
meeting of the Board, duly called, noticed and held:

         WHEREAS, the Board deems it to be in the best interests of the Corporation to enter into a
Purchase Agreement dated October 26, 2015 (the “Agreement”), in connection with the acquisition of
ChanBond, LLC (“ChanBond”), a Delaware limited liability company, the owner of that certain
portfolio of Intellectual Property, known as the “ChanBond” patent portfolio, more particularly
described as follows:
                The Corporation and CHANBOND agree to an acquisition by the
               Corporation of 100% of the membership interests of CHANBOND for
               consideration generally defined as: 44,700,000 shares of the common
               stock of the Corporation , plus a $5MM 5-Year No-Interest Promissory
               Note, with a Maturity Date of October 27, 2020..

        NOW, THEREFORE BE IT RESOLVED, that the Corporation is hereby authorized to
enter into the Agreement and the Note.

        FURTHER RESOLVED, that any executive officer of the Corporation be, and hereby
is authorized, empowered and directed, from time to time, to take such additional action and to
execute, certify and deliver to the transfer agent of the Corporation, as any appropriate or
proper to implement the provisions of the foregoing resolutions; and be it

        FURTHER RESOLVED, that this Consent may be executed in any number of counterparts,
each of which shall be deemed to be an original but all of which together will constitute one and the
same instrument, and that counterpart signature pages transmitted by facsimile transmission, by
electronic mail in portable document format (.pdf) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have the same effect as
physical delivery of the paper document bearing an original signature.

       IN WITNESS WHEREOF, the undersigned members of the Board have executed this
Consent as of October 26, 2015.




Robert M. Howe, III




                                                                                                     APP. 57
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20              Page 61 of 169 PageID 236



                                      SCHEDULE 2.2.7

                                Common Interest Agreement

THIS COMMON INTEREST AGREEMENT (“Agreement”) is entered into as of April 9, 2015,
by and among ChanBond, LLC (the “Company”) having its principal offices at 2633
McKinney Avenue, Suite 130-501, Dallas, Texas 75204; UnifiedOnline, Inc.
(“UnifiedOnline”), having its principal offices at 4126 Leonard Drive, Fairfax, Virginia 22030;
and Deirdre Leane (“Leane”), located at 2525 Carlisle Street, Suite 439, Dallas, Texas 75201.




                                                                                       APP. 58
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20                  Page 62 of 169 PageID 237



1.          Background.                                      attorney-client privilege, the work
                                                             product doctrine, or other applicable
 1.1.        Company, Unified and Leane are                  privilege or immunity with respect to the
        sometimes referred to herein as a “party”            Patent Matters.        Any counsel or
        or the “parties” and are presently                   consultant retained by a party or their
        negotiating the closing of an agreement              counsel to assist in the Patent Matters
        under which UnifiedOnline will purchase              shall be bound by, and entitled to the
        Company from Leane and continue to                   benefits of this Agreement.
        enforce and license patents and related
        rights owned by the Company “IP               2.2.        In order to further their common
        Rights” and the “Patent Matters”                     interest, the parties and their counsel may
        respectively).                                       exchange privileged and work product
                                                             information, orally and in writing,
 1.2.        The parties have a common legal                 including, without limitation, factual
        interest in upholding the validity and               analyses, mental impressions, legal
        enforceability of the IP Rights, for                 memoranda, source materials, draft legal
        purposes of enforcement. The parties                 documents, evidence of use materials,
        anticipate they will enforce inherent                claims charts, prosecution history files
        rights of the IP Rights against third                and other information (hereinafter
        parties through litigation. The parties              “Common Interest Materials”). The
        have agreed to treat their communications            sole purpose of the exchange of the
        and those of their counsel relating to the           Common Interest Materials is to support
        Patent Matters as protected by the                   the parties’ common interest with respect
        common interest doctrine. Furtherance                to the enforcement for the Patent Matters.
        of the Patent Matters requires the                   Any      Common        Interest    Materials
        exchange of proprietary documents and                exchanged shall continue to be protected
        information, the joint development of                under all applicable privileges and no
        legal strategies and the exchange of                 such exchange shall constitute a waiver
        privileged information and attorney work             of any applicable privilege or protection.
        product developed by the parties and                 Nothing in this Agreement requires a
        their respective counsel.                            party to share information with the other
                                                             party.
2.          Common Interest.
                                                     3.          Nondisclosure.
 2.1.        The parties have a common, joint
        and mutual legal interest in the              3.1.        The parties and their counsel shall
        monetization of valid and enforceable                use the Common Interest Materials solely
        patents. In furtherance of that common               in connection with the Patent Matters and
        interest, the parties will cooperate with            shall take appropriate steps to protect the
        each other, to the extent permitted by               privileged and confidential nature of the
        law, to share information protected by the           Common Interest Material. No party nor

                                                                                                 APP. 59
      Case 3:20-cv-03097-B Document 5 Filed 10/12/20                     Page 63 of 169 PageID 238



        their respective counsel shall produce           4.2.        Nothing in this Agreement affects
        privileged documents or information                     the     separate     and      independent
        unless or until directed to do so by a final            representation of each party by its
        order of a court of competent jurisdiction,             respective counsel or creates an attorney-
        or upon the prior written consent of the                client relationship between the counsel
        other party. No privilege or objection                  for a party and the other party to this
        shall be waived by a party hereunder                    Agreement.
        without the prior written consent of the
        other party.                                     4.3.        This Agreement shall continue until
                                                                terminated upon the written request of
 3.2.        Except as herein provided, in the                  either party. Upon termination, each
        event that either party or its counsel is               party and their respective counsel shall
        requested or required in the context of a               return any Common Interest Material
        litigation, governmental, judicial or                   furnished    by    the    other   party.
        regulatory investigation or other similar               Notwithstanding termination, this Agreement
        proceedings      (by     oral     questions,            shall continue to protect all Common Interest
                                                                Materials disclosed prior to termination. Sections
        interrogatories, requests for information
                                                                3 and 5 shall survive termination of this
        or      documents,     subpoenas,       civil           Agreement.
        investigative demands or similar process)
        to disclose any Common Interest                 5.           General Terms.
        Materials, the party or its counsel shall
        assert all applicable privileges, including,     5.1.        This Agreement is governed by the
        without limitation, the common interest                 laws of the State of Delaware, without
        doctrine, and shall immediately inform                  regard to its choice of law principles to
        the other party and the other party’s                   the contrary. In the event any provision
        counsel of the request or requirement to                of the Agreement is held by any court of
        disclose.                                               competent jurisdiction to be illegal, void
                                                                or unenforceable, the remaining terms
4.         Relationship; Additions;                             shall remain in effect. Failure of either
     Termination.                                               party to enforce any provision of this
                                                                Agreement shall not be deemed a waiver
 4.1.        This Agreement does not create any                 of future enforcement of that or any other
        agency or similar relationship among the                provision.
        parties.    Through the term of the
        agreement between the parties, or any            5.2.        The parties agree that a breach of
        other agreement requiring confidentiality,              this Agreement would result in
        (whichever term is longer), no party nor                irreparable injury, that money damages
        their respective counsel has the authority              would not be a sufficient remedy and that
        to waive any applicable privilege or                    the disclosing party shall be entitled to
        doctrine on behalf of any other party.                  equitable relief, including injunctive
                                                                relief, as a non-exclusive remedy for any

                                                                                                         APP. 60
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20    Page 64 of 169 PageID 239



       such breach.

5.3.        Notices given under this Agreement
       shall be given in writing and delivered by
       messenger or overnight delivery service
       as set forth below, and shall be deemed to
       have been given on the day received:

       ChanBond, LLC
       2633 McKinney Avenue
       Suite 130-501
       Dallas, TX 75204

       UnifiedOnline, Inc.
       4126 Leonard Drive
       Fairfax, VA 22030

       Deirdre Leane
       2525 Carlisle Street
       Suite 439
       Dallas, TX 75201

5.4.        This Agreement is effective and
       binding upon each party as of the date it
       is signed by or on behalf of a party and
       may be amended only by a writing signed
       by or on behalf of each party. This
       Agreement may be executed in
       counterparts. Any signature reproduced
       or transmitted via email of a .pdf file,
       photocopy, facsimile or other process of
       complete and accurate reproduction and
       transmission shall be considered an
       original for purposes of this Agreement.




***The remainder of this page has been
intentionally left blank.**




                                                                        APP. 61
Case 3:20-cv-03097-B Document 5 Filed 10/12/20      Page 65 of 169 PageID 240



IN WITNESS WHEREOF, CHANBOND, LLC, UNIFIEDONLINE, INC. and DEIRDRE
LEANE have executed this Common Interest Agreement by their duly authorized
representatives.


                                           UN
                                              �
                                           By:--
                                              �    -=- ------­
                                                  �-
                                              (S 1gnature)

                                           Namel2ob       Hov£.--
Title:   �                                 Title:(!_El)



                                     -
DEIRDRE LEANE

By:   (l)._ l_,__      t_. o·-   -
         (Signature)



Title:
     "1:>�.




                                                                              APP. 62
Case 3:20-cv-03097-B Document 5 Filed 10/12/20   Page 66 of 169 PageID 241



                             SCHEDULE 2.2.8

                             Promissory Note




                                                                     APP. 63
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 67 of 169 PageID 242



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B)
AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE
LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF.

                                   UNIFIEDONLINE, INC.

                                    PROMISSORY NOTE

Principal Amount: $5,000,000                            Original Issuance Date: October 27, 2015

FOR VALUE RECEIVED UnifiedOnline, Inc., a Delaware corporation (the “Company”),
promises to pay to Deirdre Leane, an individual, of 2525 Carlisle St., Suite 439, Dallas, TX
75201 (the “Holder”) an aggregate principal amount of Five Million Dollars ($5,000,000.00)
(representing the Cash Payment as provided for and defined in the Interest Sale Agreement dated
as of the date hereof (the “Interest Sale Agreement”), to which the Company and the Holder are
parties) payable on or prior to October 27, 2020 (the “Maturity Date”), provided, however, that if
this Note is not paid in full by the Maturity Date, the aggregate principal amount of this Note
shall be increased by Twenty Five Thousand Dollars ($25,000.00) for each month such payment
is delayed (or pro rata portion thereof) until paid in full (the “New Principal Balance”).

       The following is a statement of the rights of the Holder of this Note and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this Note, agrees:

       1.      Event of Default.

               (a)    For purposes of this Note, an “Event of Default” means:

                       (i)     the Company shall default in the payment of principal on this Note
       on or prior to the applicable Maturity Date; or

                      (ii)   the Company shall be in breach of any obligation, covenant or
       representation made in this Note or the Interest Sale Agreement; or

                       (iii)  the Company shall (a) become insolvent; (b) dissolve or terminate
       its existence; (c) admit in writing its inability to pay its debts generally as they mature;
       (d) make an assignment for the benefit of creditors or commence proceedings for its
                                                                                           APP. 64
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 68 of 169 PageID 243



       dissolution; or (e) apply for or consent to the appointment of a trustee, liquidator, receiver
       or similar official for it or for a substantial part of its property or business; or

                      (iv)    a trustee, liquidator or receiver shall be appointed for the Company
       or for a substantial part of its property or business without its consent and shall not be
       discharged within thirty (30) days after such appointment; or

                      (v)     any governmental agency or any court of competent jurisdiction at
       the insistence of any governmental agency shall assume custody or control of the whole
       or any substantial portion of the properties or assets of the Company and shall not be
       dismissed within thirty (30) days thereafter; or

                       (vi)    bankruptcy, reorganization, insolvency or liquidation proceedings
       or other proceedings, or relief under any bankruptcy law or any law for the relief of debt
       shall be instituted by or against the Company and, if instituted against the Company shall
       not be dismissed within thirty (30) days after such institution, or the Company shall by
       any action or answer approve of, consent to, or acquiesce in any such proceedings or
       admit to any material allegations of, or default in answering a petition filed in any such
       proceeding.

Upon the occurrence of an Event of Default, the entire unpaid and outstanding indebtedness due
under this Note shall be immediately due and payable without notice and Holder shall be entitled
to such additional rights and remedies as are provided by law.

Until the Note is paid in full, the Company shall be obligated to make payments on this Note to
the Holder from 100% of any Net Revenues (as defined below) within thirty (30) calendar days
after each calendar month commencing with the calendar month ending October 31, 2015.

“Net Revenues” shall mean the total aggregate Gross Recoveries less the total aggregate amount
of costs and expenses - incurred by or on behalf of the Company in connection with the
monetization, enforcement and/or sale of the Assigned Patent Rights of the ChanBond, LLC
patent portfolio (described in Exhibit A) - which are exclusively limited to: (a) the reasonable
fees and expenses of litigation counsel; (b) the reasonable fees and expenses of licensing counsel
(c) the reasonable fees and expenses of any re-examination or other patent prosecution counsel;
(d) reasonable expert fees, court costs, deposition costs and other reasonable costs and expenses
related to the maintenance, prosecution, enforcement, and licensing of the Patents; and (e) the
reasonable fees and expenses of any other advisors or agents which the Parties mutually agree
are required and the repayment of litigation financing.

Notwithstanding anything to the contrary contained in this Note, in no event shall the total of all
charges payable under this Note, which are or could be held to be in the nature of interest exceed
the maximum rate permitted to be charged under applicable law. Should the Holder receive any
payment which is or would be in excess of that permitted to be charged under any such
applicable law, such payment shall have been, and shall be deemed to have been, made in error
and shall automatically be applied to reduce the principal balance outstanding on this Note.


                                                                                             APP. 65
                                                 2
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20               Page 69 of 169 PageID 244



                 (b)     As soon as possible and in any event within two days after the Company
becomes aware that an Event of Default has occurred, the Company shall notify the Holder in
writing of the nature, extent and time of and the facts surrounding such Event of Default, and the
action, if any, that the Company proposes to take with respect to such Event of Default.

       2.     Prepayment. The Company may prepay this Note at any time, in whole or in part,
without penalty or premium.

       3.      Miscellaneous.

               (a)    Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or mutilation of this Note
and delivery of an indemnity agreement reasonably satisfactory in form and substance to the
Company and, in the case of mutilation, on surrender and cancellation of this Note (or what
remains thereof), the Company shall execute and deliver, in lieu of this Note, a new note
executed in the same manner as this Note, in the same principal amount as the unpaid principal
amount of this Note and dated the date of this Note.

               (b)    Payment. All payments under this Note shall be made in lawful tender of
the United States no later than 5:30 pm, Eastern Standard Time, on the date on which such
payment is due, by wire transfer of immediately available funds to the account identified by the
Holder. Time is of the essence as to all dates set forth herein, provided, however, that whenever
any payment to be made under this Note shall be stated to be due on a Saturday, Sunday or a
public holiday, or the equivalent for banks generally under the laws of the State of New York
(any other day being a “Business Day”), such payment may be made on the next succeeding
Business Day and such extension of time shall be included in the computation of the payment of
interest.

              (c)      Waivers. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

              (d)    Waiver and Amendment. Any provision of this Note may be amended,
waived or modified only by an instrument in writing signed by the party against which
enforcement of the same is sought.

               (e)     Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing sent by mail, facsimile with printed confirmation, nationally
recognized overnight carrier or personal delivery and shall be effective upon actual receipt of
such notice, to the following addresses until notice is received that any such address or contact
information has been changed:

       To the Company:

       UnifiedOnline, Inc.
       4126 Leonard Drive
       Fairfax, VA 22030

                                                                                          APP. 66
                                                3
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 70 of 169 PageID 245



       To the Holder:

       Deirdre Leane
       2525 Carlisle St.
       Suite# 439
       Dallas, TX 75201


               (f)     Expenses; Attorneys’ Fees. If action is instituted to enforce or collect this
Note, the Company promises to pay or reimburse all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ fees and costs, incurred by the Holder in connection
with such action.

                (g)    Successors and Assigns. This Note may not be assigned or transferred by
the Company without the express written consent of the Holder. This Note may only be assigned
or transferred by Holder subject to applicable securities laws. Subject to the preceding sentence,
the rights and obligations of the Company and the Holder of this Note shall be binding upon and
benefit the successors, permitted assigns, heirs, administrators and permitted transferees of the
parties.

               (h)    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Holder, any right, option, remedy, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of any right, option,
remedy, power or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, option, remedy, power or privilege. The rights, options, remedies,
powers and privileges herein provided are cumulative and not exclusive of any rights, options,
remedies, powers and privileges provided by law.

           (i)  Governing Law; Jurisdiction. THE PARTIES HEREBY AGREE THAT
THIS NOTE IS MADE AND ENTERED INTO IN THE STATE OF DELAWARE AND
FURTHER AGREE THAT ALL ACTS REQUIRED BY THIS NOTE AND ALL
PERFORMANCE HEREUNDER ARE INTENDED TO OCCUR IN THE STATE OF
DELAAWARE. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE PERSONAL AND
SUBJECT MATTER JURISDICTION OF THE STATE OR FEDERAL COURTS OF THE
STATE OF DELAWARE OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS NOTE. EACH PARTY HEREBY IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW, (A) ANY OBJECTION THAT THEY
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT; AND (B) ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. FINAL JUDGMENT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON EACH PARTY
DULY SERVED WITH PROCESS THEREIN AND MAY BE ENFORCED IN THE COURTS
OF THE JURISDICTION OF WHICH EITHER PARTY OR ANY OF THEIR PROPERTY IS

                                                                                            APP. 67
                                                 4
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20             Page 71 of 169 PageID 246



SUBJECT, BY A SUIT UPON SUCH JUDGMENT. THE PARTIES HEREBY WAIVE ANY
AND ALL RIGHTS TO TRIAL BY JURY.




IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the date first
above written by its duly authorized officer.

                                                UNIFIEDONLINE, INC.

                                                By:
                                                      Name: Robert M. Howe III
                                                      Title: CEO




                                                                                  APP. 68
                                            5
 29087977v.2
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 72 of 169 PageID 247



                                         EXHIBIT A




                                  Intelligent device system and method for distribution of digital
US Patent No. 7346918
                                  signals on a wideband signal distribution system

                                  Intelligent device system and method for distribution of digital
US Patent No. 7941822
                                  signals on a wideband signal distribution system

                                  Intelligent device system and method for distribution of digital
US Patent No. 8341679
                                  signals on a wideband signal distribution system

                                  Intelligent device system and method for distribution of digital
US Patent No. 8984565
                                  signals on a wideband signal distribution system

                                  Intelligent device system and method for distribution of digital
US Patent No. 9015774
                                  signals on a wideband signal distribution system

US Application No. 13/799,749
                                  Intelligent device system and method for distribution of digital
October 10, 2013*
                                  signals on a wideband signal distribution system

US Application No. 14/167,289
                                  Intelligent device system and method for distribution of digital
Filed January 29, 2014
                                  signals on a wideband signal distribution system

US Application - 10/346,571
(Abandoned – CIP of 09/824,531)

US Application - 09/824,531
(Abandoned – CIP of 7346918)

PCT/US2001/049629 (Expired – no
national phase)

PCT/US2002/009863 (Expired – no
national phase)



*Publication Date




                                                                                              APP. 69
                                               6
Case 3:20-cv-03097-B Document 5 Filed 10/12/20   Page 73 of 169 PageID 248



                             SCHEDULE 3.3

                           Company Agreements




                                                                     APP. 70
Case 3:20-cv-03097-B Document 5 Filed 10/12/20         Page 74 of 169 PageID 249



                                SCHEDULE 5.1(b)


                                 Pending Litigation

 1. ChanBond, LLC v. WaveDivision Holdings, LLC, Civil Case No. 1:15-cv-00853
 2. ChanBond, LLC v. Comcast Corporation et al, Civil Case No. 1:15-cv-00848
 3. ChanBond, LLC v. Charter Communications, Inc., Civil Case No. 1:15-cv-00847
 4. ChanBond, LLC v. WideOpen West Finance, LLC, Civil Case No. 1:15-cv-00854
 5. ChanBond, LLC v. Cequel Communications, LLC, Civil Case No. 1:15-cv-00846
 6. ChanBond v. RCN Telecom Services, LLC, Civil Case No. 1:15-cv-00851
 7. ChanBond v. Cox Communications, Inc. et al, Civil Case No. 1:15-cv-00849
 8. ChanBond v. Time Warner Cable Inc. et al, Civil Case No. 1:15-cv-00852
 9. ChanBond v. Mediacom Communications Corporation, Civil Case No. 1:15-cv-00850
 10. ChanBond v. Bright House Networks, LLC, Civil Case No. 1:15-cv-00843
 11. ChanBond v. Cablevision Systems Corporation et al, Civil Case No. 1:15-cv-00845
 12. ChanBond v. Cable One, Inc., Civil Case No. 1:15-cv-00844
 13. ChanBond v. Atlantic Broadband Group, LLC, Civil Case No. 1:15-cv-00842




                                                                                APP. 71
Case 3:20-cv-03097-B Document 5 Filed 10/12/20     Page 75 of 169 PageID 250



                             SCHEDULE 6.3

                            Capitalization Table




                                                                       APP. 72
                                                                                                                                                                         Exhibit

             UnifiedOnline, Inc. - 6,000,000,000 authorized shares
             Cap Table (10.26.15)
             Common Stock                                             Current            Own %          Series      $0.00750    $   12.000   $   60.000    Total        Expiration Date
             Restricted                                                904,088,389       99.0%              N     205,805,872                             205,805,872      09/30/16
             Float                                                       8,809,148        1.0%              O                       68,452                     68,452      11/23/16
                                                                                                            Q                        7,770                      7,770      02/08/17
                                                                Common shares O/S         912,897,537       R                                    37,004        37,004      06/30/17
                                              Warrants                                                    Total   205,805,872       76,222       37,004   205,919,098
                 $ value if converted         Exercise Price          Shares
             $                1,543,544         $0.00750              205,805,872
             $                  914,664         $12.000                    76,222
             $                2,220,240         $60.000                    37,004

             $               4,678,448                            Total Warrants          205,919,098

             Vested                           Stock Options             O/S

                                                                              7,232



                                     0                          Total O/S Options               7,232

             Preferred Stock - Series B                                                         1,567
             Preferred Stock - Series AA (0 shares)
                                                                                                                                                                                           Case 3:20-cv-03097-B Document 5 Filed 10/12/20




             Fully Diluted Shares before convertible debt                               1,118,825,434


                                                                 At prevailing share
             Convertible debt                                           price        Conversion Price
             Tangiers                     $            68,750            13,750,000       22,916,667
             JMJ                          $            30,500             6,100,000       10,166,667
             KBM                          $            53,232            10,646,394       18,234,290
             Vis Vires                    $            34,100             6,820,000       11,680,749
                                          $           186,582            37,316,394       62,998,372


             Fully Diluted Shares after convertible debt                                1,181,823,806
                                                                                                                                                                                           Page 76 of 169 PageID 251




   APP. 73
Capital table 10.26.15 Full Cap Table 10-26-2015                                                        Page 1                                                                 10/26/2015 8:52 PM
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20               Page 77 of 169 PageID 252



                                       SCHEDULE 6.8

                                          Judgments


1. Two judgments held by FedEx being pursued in the General District Court of Fairfax
   County, Virginia; and the Circuit Court of Fairfax County, Virginia, respectively:

   FedEx Customer Information Services, Inc. vs. Iceweb Storage Corporation fka Inline
   Corporation, In the Circuit Court of Fairfax County, Virginia, Case No. CL2010-7512 –
   Judgment awarded $16,321.66 plus interest and costs.

   FedEx Customer Information Services, Inc. vs. Iceweb, Inc., In the General District Court of
   Fairfax County, Virginia, Case No. GV10-023543-00 – Judgment awarded $12,900.95 plus
   $58 in costs.

2. Judgment held by i-Cubed:

   i-Cubed information, integration and imagins, LLC aka i-Cubed, information, integration
   and imagins, LLC vs. Iceweb Storage Corporation, in the General District Court of Fairfax
   County, Case No. GV12-019582-00 – Judgment awarded of $12,920.60, plus interest and
   costs.

3. Judgment held by Pellegrino and Associates:

   Pellegrino and Associates vs. Iceweb, Inc., in the Marion County Superior Court No. 12,
   Marion County, Indiana, Case No. 49D12-1408-CC-2714 – Judgment awarded of $20,158.73
   plus interest and costs.




                                                                                         APP. 74
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 78 of 169 PageID 253



                                              April 9, 2015

 ChanBond,LLC
 2633 McKinney Avenue
 Suite 130-501
 Dallas, Texas 75204

                                         Re: Advisory Services

 Dear Deirdre:

 This letter agreement ("Agreement") confirms the agreement of ChanBond LLC, a limited liability
 corporation organized under the laws of Delaware, with a principal place of business at 2633 McKinney
 Avenue, Suite 130-501, Dallas, Texas 75204 (including any and all of its current and future affiliates,
 associates,subsidiaries,successors and assigns,or any combination of the foregoing,the "Company")
 to engage IPNAV,LLC, a limited liability company organized under the laws of Texas,of 2525 Carlisle
 Street, Suite 439, Dallas, TX 75201 ("IPNAV") to provide specified services to the Company on the
 following terms and conditions:

                                          RESPONSIBILITIES

     1.   IPNAV:
             a. IPNAV has and will continue to act as the Company's worldwide intellectual property
                licensing agent,and will provide strategic advisory services relating to the acquisition:
                sale, licensing, commercialization, enforcement, prosecution, and settlement with
                respect to the intellectual property owned or controlled by the Company, including
                without limitation,the patents identified in Exhibit A,as the same may be amended from
                time to time upon mutual agreement of the parties hereto (the "Services" and the "IP
                Rights," respectively).
             b. IPNAV will introduce the Company to individuals and entities that may, among other
                things,act as counsel, consultants, vendors and experts relating to the Services.
             c. The Services will be provided' by IPNAV from such locations, and at such times, as
                IPNAV shall reasonably determine. IPNAV agrees to provide the Services to the best
                of its reasonable abilities,but guarantees no particular outcome.
             d. IPNAV will provide additional services as may be reasonably requested by the Company
                and approved by IPNAV.
             e. IPNAV will act as an independent contractor, and is not a fiduciary for the Company.

    2. The Company:
          a. IPNAV will advise and make recommendations within the framework of the Services,
             but decision-making rests solely with the Company. The Company confirms that IPNAV
             is not affiliated with the Company and does not directly or indirectly control the
             Company.
          b. IPNAV is not a law or accounting firm,or a tax advisor,and the Company will not rely
             on IPNAV to provide any such advice or services. The Company will seek separate
             legal, accounting,tax and other similar advice and services at its discretion.
          c. The Company identifies Deirdre Leane (the "Company Designee") as the point of
             contact for IPNAV. IPNAV will exclusively report to and coordinate with the Company
              Designee and may rely on him/her as the official spokesperson and authorized officer
             of the Company, with full authority to bind the Company.
          d. The Company will cooperate with IPNAV so that the Services may be performed in an
             efficient and prompt manner.
          e. The Company will promptly inform IPNAV of any materially relevant information relating
             to the IP Rights.
          f. The Company will retain full,clear,and exclusive title to the IP Rights,free and clear of
             any liens, pledges,encumbrances or any other third party rights,except as set forth on
             Exhibit B and as discussed and recommended by IPNAV in writing in connection with
             the monetization activities conducted in connection with the Services.
                                                 1                                          APP. 75
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                     Page 79 of 169 PageID 254



             g. In the event of a transfer, sale, exchange, acquisition, or other event impacting title to
                the IP Rights (including a change of control or sale of the Company) (a "Transfer"),
                which Transfer was not recommended by IPNAV in writing, the Company will ensure
                that the obligations hereunder will be assumed (in a contract acceptable in form to
                IPNAV) by the third party involved in such Transfer (the "Transferee"), such that the
                compensation, payment, and other obligations of the Company hereunder after the
                Transfer shall be the same upon the Transferee. Prior to any such Transfer, the
                Company shall offer an entity designated by IPNAV an opportunity to complete the
                Transfer on substantially similar terms, and shall hold such offer open for a period of
                twenty (20) business days.
             h. The Company has secured (and will secure) the agreement of any holders of
                indebtedness of the Company that they will not foreclose or exercise rights that would
                adversely impact the Company, IPNAV or the IP Rights.

    3. Both IPNAV and the Company:
           a. IPNAV and the Company will act in a reasonable manner so as to preserve the other's
              goodwill and reputation.
           b. Neither IPNAV nor the Company will undertake actions intended to circumvent this
              Agreement.
           c. Both IPNAV and the Company will take reasonable actions to preserve the confidential
              nature of any information exchanged during the course of this Agreement. To the extent
              the parties have not already done so, together with the execution of this Agreement, the
              parties shall execute a Mutual Nondisclosure Agreement in the form attached hereto as
              Exhibit C.
           d. Both IPNAV and the Company will maintain records (including financial records)
              sufficient to determine their respective rights and obligations under this Agreement, and
              will make such records available promptly upon written request.

                                        COSTS AND EXPENSES

    4.   IPNAV and the Company will each pay their own travel, lodging, copying, fax, telephone and
         other ordinary business expenses incurred by it in connection with this Agreement. The
         Company will be responsible for and will pay any costs and expenses payable to third parties in
         connection with this Agreement (e.g., all litigation, patent prosecution and any other third party
         costs).

           DISTRIBUTION OF CONSIDERATION FROM THE IP RIGHTS; THE IPNAV FEE

   5. IPNAV Fee: As consideration for IPNAV to enter into this Agreement and to provide the
      Services, the Company shall pay IPNAV twenty two percent (22%) of the Gross
      Consideration with respect to any Monetization Event (the "IPNAV Fee").

         For the purposes hereof:

         "Gross Consideration" means the gross amount (prior to any deductions or reductions) of any
         licensing fee, litigation settlement fee, payment of damages or other remedies, sale or
         transaction payment, and any other consideration, assets and/or proceeds collected by or made
         available to the Company in respect of the IP Rights.

         "Monetization Event" means any event in which Gross Consideration is realized, including
         without limitation, by way of a licensing, monetization, enforcement or settlement transaction;
         the acquisition or disposition of the IP Rights; or an equity sale or merger of the Company which
         is concluded pursuant to or in connection with the Services.

   6.    Certain Actions: If the Company takes or fails to take any action the result of which could
         adversely impact IPNAV's current or future ability to collect payment that is due or may become
         due under the terms of this Agreement, the Company will enter into an amendment to the
                                                     2                                           APP. 76
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 80 of 169 PageID 255



         Agreement with IPNAV (in a form reasonably acceptable to IPNAV) to eliminate the adverse
         impact of such action or failure to take action.

    7.   Timing: The Company shall wire the IPNAV Fee within five (5) business days of the Gross
         Consideration being received by the Company. If the Company receives non-cash consideration
         (e.g., stock), the Company and IPNAV will cooperate to divide the non-cash consideration in a
         manner consistent with the terms of this Agreement. Any amounts that are not paid in a timely
         manner will bear interest at the lower of (i) 22% per annum and (ii) the maximum rate permitted
         by law. IPNAV's wire information is:

                 IPNAV, LLC

                 Bank: Wells Fargo Private Banking

                 Dallas, TX 75201

                 Routing No.: 111900659

                 Swift International: WFBIUS6S

                 Account Name: IPNAV, LLC

                 Account Number: 7921420746


                                            TERMINATION

    8.   Generally: Survival: This Agreement will terminate one (1) year after the last-to-expire of the
         patents included within the definition of IP Rights unless earlier terminated by mutual written
         consent of the parties or as set forth in Sections 9 and 10. Sections 9-13 and 15-16 of this
         Agreement shall survive any termination of this Agreement and survive until the expiration of
         the applicable statute of limitations.

    9. Termination by IPNAV:
          a. IPNAV may terminate this Agreement in the event of a material breach by the Company
              that is not cured, if capable of being cured, within ten (10) days of notice to the Company
              of the breach. In the event of such a termination the Company will remain responsible
              for and shall pay the IPNAV Fee under and in accordance with this Agreement.
          b. IPNAV may terminate this Agreement at its discretion upon five (5) days written notice
              to the Company. In the event of such a termination, the Company will remain
              responsible for and shall pay the IPNAV Fee with respect to Gross Consideration
              received prior to termination, but the Company shall otherwise have no further payment
              obligation to IPNAV under this Agreement.

    10. Termination by the Company: The Company may terminate this Agreement in the event of a
        material breach by IPNAV that is not cured, if capable of being cured, within ten (10) days of
        notice to IPNAV of the breach. In the event of such a termination, the Company will remain
        responsible for and shall pay the IPNAV Fee with respect to Gross Consideration received prior
        to breach, but the Company shall otherwise have no further payment obligation to IPNAV under
        this Agreement.

                              REPRESENTATIONS AND WARRANTIES

   11. By the Company: The Company represents and warrants that:
           a. It exclusively owns and has full, clear and exclusive title to the IP Rights, free and clear
               of any liens, pledges, encumbrances or any other third party rights, except as otherwise
               set forth on Exhibit B.
           b. All prior licenses, covenants, and other third party rights granted under the IP Rights
                                                   3
                                                                                                APP. 77
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 81 of 169 PageID 256



               are set forth on Exhibit B.
            c. It has disclosed to IPNAV and listed on Exhibit B, all prior attempts to enforce or
               monetize the IP Rights, whether through correspondence, litigation or otherwise.
            d. The IP Rights have never been held invalid or unenforceable.
            e. It has disclosed to IPNAV all prior art it is aware of in connection with the IP Rights.
            f. Other than as provided on Exhibit D, there are no terminal disclaimers of any kind
               related to or arising from the IP Rights. Exhibit D includes a list of all terminal
               disclaimers that exist with respect to the IP Rights and a detailed description of each
               such terminal disclaimer. Further, other than as provided on Exhibit D, there are no
               US patent applications of any kind constituting an Assigned Patent Right. Exhibit
               D includes a list of all pending US patent applications and the respective confirmation
               numbers issued by the USPTO therefor.

                                          MISCELLANEOUS

    12. Common Interest: From time to time, the parties may share information with each other that is
        covered by the attorney-client privilege, work product immunity, or other privileges and
        immunities. This Agreement memorializes the parties' understanding that any such
        communications are covered by a community of interest that exists between them with respect
        to the Services. The parties intend that all applicable privileges and immunities have been, are,
        and will be preserved. Simultaneous with the execution of this Agreement, the parties shall
        execute a Common Interest Agreement, in the form attached hereto as Exhibit E.

    13. Conflicts of Interest: IPNAV is now, and may in the future be, engaged by other entities that may
        hold intellectual property in a field of technology similar to the IP Rights. The Company has
        assessed the risks of any potential conflicts and has determined that the benefit of engaging an
        advisor with relevant experience outweighs the risks of any potential conflicts. Notwithstanding
        the foregoing, pursuant to that certain Mutual Non-Disclosure Agreement by and between the
        parties, IPNAV shall protect the Confidential Information (as defined therein) of the Company
        and shall take those steps necessary to ensure that no Confidential Information shall be used
        by IPNAV in any manner or for any purpose other than in connection with the Services.

   14. Choice of Law: This Agreement shall be governed by and construed under the laws of the State
       of Texas. Any disputes relating to or arising from this Agreement by or among the parties shall
       be resolved exclusively by arbitration to be conducted exclusively in Dallas, Texas, in
       accordance with the Commercial Rules of the American Arbitration Association. Any court of
       competent jurisdiction shall be authorized to enforce the provisions of the previous sentence
       and enforce the remedies imposed by such arbitration. The losing party in any action to
       adjudicate rights relating to this Agreement shall bear the costs of such action.

   15. Indemnification: The Company shall indemnify, hold harmless and reimburse IPNAV, its
       affiliates, directors, officers, controlling persons, employees, attorneys and agents ("Indemnified
       Persons") to the fullest extent lawful against any and all claims, losses, damages, liabilities,
       expenses; costs, actions, joint or several, of any nature or type whatsoever ("Indemnified
       Expenses"), relating to or arising from this Agreement, the Services provided hereunder or any
       other matter whatsoever relating to or involving the IP Rights, except to the extent (and only
       to the extent) that a court of competent jurisdiction determines that such Indemnified Expenses
       arose exclusively from such Indemnified Person's reckless or willful misconduct.

   16. Other:
          a. There are no third-party beneficiaries under this Agreement.
          b. This Agreement shall be binding on and inure to the benefit of the Company and IPNAV,
              and their respective successors, assigns, heirs and representatives. This Agreement
              may only be modified or amended by a written agreement signed by both parties.
          c. This Agreement constitutes the entire agreement between the parties and supersedes
              any prior written or oral agreements or understandings between the parties hereto. No
              oral explanation or oral information by either party hereto shall alter the meaning or
              interpretation of this Agreement.
                                                 4                                         APP. 78
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                       Page 82 of 169 PageID 257



               d.   In the event that a party executes this Agreement by an electronic or scanned signature,
                    such electronic or scanned signature shall create a valid and binding obligation of the
                    party executing the same with the same force and effect as if such electronic or scanned
                    signature were an original signed signature.
                                                    ******


 If the foregoing correctly sets forth our understanding, please sign below and return an executed copy
 of this Agreement to IPNAV. We look forward to working with you.

 Regards,
 IPNAV, LLC

 By:([)� LO                      -
    Duly Authorized


 Accepted and Agreed to:

 ChanBond, LLC

 By:     ([)J_
       Duly Authorized
                                    _
                           ..__L ____




                                                                                                  APP. 79

                                                      5
Case 3:20-cv-03097-B Document 5 Filed 10/12/20              Page 83 of 169 PageID 258



                                         EXHIBIT A

                                          IP Rights

                                   Intelligent device system and method for distribution of digital
  US Patent No. 7346918            signals on a wideband signal distribution system

                                   Intelligent device system and method for distribution of digital
  US Patent No. 7941822            signals on a wideband signal distribution system

                                   Intelligent device system and method for distribution of digital
  US Patent No. 8341679            signals on a wideband signal distribution system

                                   Intelligent device system and method for distribution of digital
  US Patent No. 8984565            signals on a wideband signal distribution system

                                   Intelligent device system and method for distribution of digital
  US Patent No. 9015774            signals on a wideband signal distribution system

  US Application No. 13/799,749

  October 10, 2013*
                                   Intelligent device system and method for distribution of digital
                                   signals on a wideband signal distribution system

  US Application No. 14/167,289

  Filed January 29, 2014
                                   Intelligent device system and method for distribution of digital
                                   signals on a wideband signal distribution system

  US Application - 10/346,571
  (Abandoned -CIP of 09/824,531)



  US Application - 09/824,531
  (Abandoned- CIP of 7346918)



 PCT/US2001/049629 (Expired- no
 national phase)



 PCT/US2002/009863 (Expired- no
 national phase)




                                                                                           APP. 80
                                              6
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 84 of 169 PageID 259




                                             EXHIBIT B

                                Prior Rights and Monetization Efforts

    1.   Nonexclusive license from ChanBond, LLC to Z-Band, Inc. dated April 9, 2015




                                                                                       APP. 81

                                                  7
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 85 of 169 PageID 260




                                               EXHIBITC

                                    Possible Vendor Arrangements

 IPNAV has negotiated arrangements with various vendors at what are believed to be favorable rates.
 As vendors recommended by IPNav, their fees would be covered under Section 4b of the Agreement
 as Advanced Costs. Examples of such vendor arrangements are presented below.

        A. Litigation counsel to handle all legal aspects of any litigation filed by the Company

        B. Vendors to {i) collect, electronically format, review for privilege and produce responsive
           documents in the Company's control and to {i) analyze, review and compile documents
           received from third parties, including documents produced in the course of any litigation.

        C. Counsel and vendors to {i) prepare Rule 11 analysis, (ii) prepare infringement contentions
           and {iii) review and analyze invalidity contentions.

         D. Various technical, damages and patent experts required to support Licensing Transactions
            {"Consulting and Testifying Experts").

         E. Graphics presentation experts and vendors to prepare (i) graphics for Markman, {ii)
            graphics for key motions and {iii) graphics for trial and appellate matters.

         F. If requested by the Company to be coordinated by counsel that IPNav has preferred rate
            arrangements with, fees and expenses of prosecution counsel to handle regular portfolio
            services and possible reexamination counsel.

        G. Foreign litigation counsel to handle all legal aspects of any litigation filed by theCompany in
           any jurisdiction outside of the United States.

        H. ITC counsel to handle all legal aspects of any action filed by the Company in the United
           States International TradeCommission.

        I. Licensing counsel to handle licensing matters.

IPNAV has longstanding relationship with many of these counsel and vendors and regularly
recommends new counsel and vendors. IPNAV and its affiliates regularly refer business to these
counsel or vendors. IPNAV or its affiliates may invest in or have other significant relationships with
these counsel or vendors. IPNAV is not impartial in recommending counsel or vendors that IPNAV
believes provide superior service. TheCompany, should it choose to work with such counsel and/or
vendors, hereby waives, and agrees to sign any required waiver of, any conflicts of interest in
connection with any services provided by any such counsel and/or vendors.




                                                                                                   APP. 82

                                                    8
Case 3:20-cv-03097-B Document 5 Filed 10/12/20       Page 86 of 169 PageID 261



                                  EXHIBIT D

                              Terminal Disclaimers

                                     None.




                                                                         APP. 83

                                       9
      Case 3:20-cv-03097-B Document 5 Filed 10/12/20                         Page 87 of 169 PageID 262



                                                     EXHIBIT E

                                        COMMON INTEREST AGREEMENT

     THIS COMMON INTEREST AGREEMENT ("Agreement") is entered into as of April 9, 2015, by and
     between ChanBond, LLC and its affiliates, as such affiliates may exist from time to time (the "Company'')
     having its principal offices at 2633 McKinney Avenue, Suite 130-501, Dallas, Texas 75204, and IPNAV,
     LLC ("IPNAV'), having its principal offices at 2525 Carlisle Street, Suite 439, Dallas, Texas 75201.

1.           Background.                                              privilege or immunity with respect to the
                                                                      Patent Matters. Any counsel or consultant
 1.1.         Companies and IPNAV are sometimes                       retained by a party or their counsel to assist
        referred to herein as a "party" or the                        in the Patent Matters shall be bound by, and
        "parties" and are presently negotiating the                   entitled to the benefits of this Agreement.
        closing of an agreement under which IPNAV
        will act as the worldwide intellectual property        2.2.         In order to further their common interest,
        enforcement and licensing agent of the                        the parties and their counsel may exchange
        Companies and will provide services related                   privileged and work product information,
        to the existing and future enforcement and                    orally and in writing, including, without
        monetization opportunities of the patents and                 limitation,     factual     analyses,    mental
        related rights owned by the Companies (the                    impressions, legal memoranda, source
        "IP Rights" and the "Patent Matters"                          materials, draft legal documents, evidence of
        respectively).                                                use materials, claims charts, prosecution
                                                                      history files and other information (hereinafter
 1.2.         The parties have a common legal                         "Common Interest Materials"). The sole
        interest in upholding the validity and                        purpose of the exchange of the Common
        enforceability of the IP Rights, for purposes                 Interest Materials is to support the parties'
        of enforcement. The parties anticipate they                   common interest with respect to the
        will enforce inherent rights of the IP Rights                 enforcement for the Patent Matters. Any
        against third parties through litigation. The                 Common Interest Materials exchanged shall
        parties have agreed to treat their                            continue to be protected under all applicable
        communications and those of their counsel                     privileges and no such exchange shall
        relating to the Patent Matters as protected by                constitute a waiver of any applicable privilege
        the common interest doctrine. Furtherance                     or protection. Nothing in this Agreement
        of the Patent Matters requires the exchange                   requires a party to share information with the
        of proprietary documents and information, the                 other party.
        joint development of legal strategies and the
        exchange of privileged information and                3.           Nondisclosure.
        attorney work product developed by the
        parties and their respective counsel.                  3.1.         The parties and their counsel shall use
                                                                      the Common Interest Materials solely in
2.           Common Interest.                                         connection with the Patent Matters and shall
                                                                      take appropriate steps to protect the
 2.1.        The parties have a common, joint and                     privileged and confidential nature of the
        mutual legal interest in the monetization of                  Common Interest Material. No party nor their
        valid and enforceable patents. In furtherance                 respective counsel shall produce privileged
        of that common interest, the parties will                     documents or information unless or until
        cooperate with each other, to the extent                      directed to do so by a final order of a court of
        permitted by law, to share information                        competent jurisdiction, or upon the prior
        protected by the attorney-client privilege, the               written consent of the other party.          No
        work product doctrine, or other applicable                    privilege or objection shall be waived by a

                                                                                                            APP. 84
                                                          9
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20                             Page 88 of 169 PageID 263



        party hereunder without the prior written                5.           General Terms.
        consent of the other party.
                                                                  5.1.        This Agreement is governed by the laws
 3.2.         Except as herein provided, in the event                    of the State of Delaware, without regard to its
        that either party or its counsel is requested or                 choice of law principles to the contrary. In
        required in the context of a litigation,                         the event any provision of the Agreement is
        governmental,       judicial   or      regulatory                held by any court of competent jurisdiction to
        investigation or other similar proceedings (by                   be illegal, void or unenforceable, the
        oral questions, interrogatories, requests for                    remaining terms shall remain in effect.
        information or documents, subpoenas, civil                       Failure of either party to enforce any
        investigative demands or similar process) to                     provision of this Agreement shall not be
        disclose any Common Interest Materials, the                      deemed a waiver of future enforcement of
        party or its counsel shall assert all applicable                 that or any other provision.
        privileges, including, without limitation, the
        common interest doctrine, and shall                       5.2.         The parties agree that a breach of this
        immediately inform the other party and the                       Agreement would result in irreparable injury,
        other party's counsel of the request or                          that money damages would not be a
        requirement to disclose.                                         sufficient remedy and that the disclosing
                                                                         party shall be entitled to equitable relief,
4.           Relationship; Additions; Termination.                       including injunctive relief, as a non-exclusive
                                                                         remedy for any such breach.
 4.1.         This Agreement does not create any
        agency or similar relationship among the                  5.3.         Notices given under this Agreement
        parties. Through the term of the agreement                       shall be given in writing and delivered by
        between the parties, or any other agreement                      messenger or overnight delivery service as
        requiring confidentiality, (whichever term is                    set forth below, and shall be deemed to have
        longer), no party nor their respective counsel                   been given on the day received:
        has the authority to waive any applicable
        privilege or doctrine on behalf of any other                     ChanBond,LLC
        party.                                                           2633 McKinney Avenue
                                                                         Suite 130-501
 4.2.        Nothing in this Agreement affects the                       Dallas, Texas 75204
        separate and independent representation of                       IPNAV, LLC
        each party by its respective counsel or                          2525 Carlisle Street
        creates an attorney-client relationship                          Suite 439
        between the counsel for a party and the other                    Dallas, Texas 75201
        party to this Agreement.
                                                                  5.4.         This Agreement is effective and binding
 4.3.         This Agreement shall continue until                        upon each party as of the date it is signed by
        terminated upon the written request of either                    or on behalf of a party and may be amended
        party. Upon termination, each party and their                    only by a writing signed by or on behalf of
        respective counsel shall return any Common                       each party.       This Agreement may be
        Interest Material furnished by the other party.                  executed in counterparts. Any signature
        Notwithstanding termination, this Agreement                      reproduced or transmitted via email of a .pdf
        shall continue to protect all Common Interest                    file, photocopy, facsimile or other process of
        Materials disclosed prior to termination.                        complete and accurate reproduction and
        Sections 3 and 5 shall survive termination of                    transmission shall be considered an original
        this Agreement.                                                  for purposes of this Agreement.


                                                                                                              APP. 85

                                                            10
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20   Page 89 of 169 PageID 264




***The remainder of this page has been
intentionally left blank.**




                                                                      APP. 86

                                         11
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 90 of 169 PageID 265


IN WITNESS WHEREOF, CHANBOND, LLC and IPNAV, LLC have executed this Common Interest
Agreement by their duly authorized representatives.


IPNAV, LLC                                   CHANBOND, LLC (on behalf of and including
                                             its affiliates)

By:      r11i_ L
          (Signature)
                        -   ft -----
                                             By:
                                                   {[).�
                                                       (Signature)
                                                                       I       a-


Name: 't:>Q;;\..(U)� L�'!..                  Name: t)��(t.c-               t...m,.:)e.

Title:    � � &.t.::i.,.S                    Title:      C\� �         �o, s




                                                                                         APP. 87

                                        12
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                           Page 91 of 169 PageID 266



                                                        oc.:20-14152
                                              CAUSE NO. ----

        DEIRDRE LEANE AND IPNAV, LLC ,   §                         IN_THE DISTRICT COURT OF
                                         §
              Plaintiffs,                §
        �                                §                         DALLAS COUNTY,TEXAS
                                         §
        UNIFIEDONLINE, INC and CHANBOND, §
        LLC,                             §
                                         §                        $l,'6    JUDICIAL DISTRICT·
              Defendants.


                                  TEMPORARY RESTRAINING ORDER


            On this day, the Court considered Plaintiffs' Original Verified Petition and Ex-Parte

    Application for Temporary Restraining Order and Injunctive Relief in Aid of Arbitration

    ("Petition") filed by Plaintiffs Deirdre Leane ("Leane") and IPNAV, LLC ("IPNav") (collectively,

    "Plaintiffs"). After reviewing the Petition and arguments of Plaintiffs' counsel the Court makes

    the following findings and orders:

            In accordance with Rule 680 of the Texas Rules of Civil Procedure and Chapters 61 and

    172 of the Texas Civil Practices & Remedies Code, by its application, Plaintiffs seek a temporary

    Restraining Order enjoining Defendants UnifiedOnline, Inc. ("Unified'') and ChanBond, LLC

_ ("ChanBond") (collectively, "Defendants") from entering into any settlement of the "ChanBoiid

    Litigations" 1 without obtaining the· consent of Leane in accordance with § 8.3 of the Interest Sale

    Agreement entered into by and between Leane, Unif]ed, and ChanBond on or about Oct. 27, 2015

    (the "ISA").




.
    1
     The ChanBond Litigations are defined as the following cases currently pending in the U.S. District Court for the
    District of Delaware, Cases Nos. 1: l 5-cv-00842-RGA, 1: l 5-cv-00843-RGA, 1: l 5-cv-00844�RGA, .1:15-cv-00845-
    RGA, 1:15-cv-00846-RGA, l:15-cv-00847-RGA, 1:15-cv-00848-RGA,_ 1:15-cv-00849-RGA, 1:15-cv-00850'-RGA,
    1:15-cv-00851-RGA, l:15-cv-00852-RGA,_ l:15-cv-00853-RGA, and 1:15-cv-00854-RGA.

                                                                                                             APP. 88

    TEMPORARY RESTRAINING ORDER                                                                               PAGE l
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                                Page 92 of 169 PageID 267




         The Court has jurisdiction over this action by virtue of the relief sought herein and because

the amount in controversy exceeds the minimum jurisdictional requirements of this Court. This

Court has personal jurisdiction over both Defendants because, among other things, they entered

into contracts with a residents o�the State of Texas (Ms. Leane or IPNav) and they consented to

litigation in the State of Texas pursuant to forum selection clauses contained in the ISA and the

contract between IPNav and ChanBond, dated April 5, 2015 (the "Advisory Agreement").

         Venue is proper in Dallas' County, Texas pursuant to Tex. Civ. Prac. & Rem. Code §

15.002(a)(4) and§ 171.096, because Plaintiffs reside in Dallas County, Texas (at the, time these

causes of action accrued) whereas none of the Defendants reside in the State of Texas, and because

ChanBond contractually agreed that Dallas County would be the venue for any dispute arising out

of its contract with IPNav (as more fully described herein).
                                        '                                                 '   '

                                   '             '




         This dispute is subject to arbitration and Plaintiffs have satisfied the requirements of Tex.

Civ. Prac. & Rem. Code§ 17L081-171.083, and 171.085 by attaching a draft of the �nticipated

arbitration demand which they intend to file subject to this Order.

         -plaintiffs have pre�ented sufficient evidence that the only assets of ChanBond are 'its

patents which are subject to litigation in the ChanBond Litigations, and th,e only asset of value for

Unified is its interest in ChanBond. The Court further finds that sufficient evidence exists that any

settlement of the ChanBond Litigations would require a license in the material assets of ChanBond,

i.e. the ChanBond patents, or the functional equivalent thereof (such as a release from past

infringement and a covenan� not to sue for future infringement) which requires consent from Leane

pursuant to Section 8\.3 of the ISA.2


2("Section 8.3 Limitations on Assignment. Except as expressly permitted in this Section, none of Purchaser or
ChanBond may grant or assign any rights or delegate any duties under this Agreement to any Third.Party (including
by way of a "change in control") or may sell, transfer, or spin-off any of the interests in ChanBond or any of its
material assets without the prfor written consent of Seller. Notwithstanding the foregoing, Pu{'.chaser shall be permitted

                                                                                                                 APP. 89

TEMPORARY RESTRAINING ORDER                                                                                        PAGE2
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                                 Page 93 of 169 PageID 268




         The Court finds that sufficient evidence exists that absent sufficient monetization of the

ChanBond patents through the ChanBond Litigations that Unified will not be able to satisfy its

obligations to Leane in accordance with the ISA: The Court finds that sufficient evidence exists

that settlement of the ChanBondLitigations .is imminent and that ChanBond, which is controlled

by Unified, has stated it has no obligation to obtain consent from Leane to settle the ChanBond

Litigations.

         If the ChanBondLitigations are settled withoutLeane's cc;msent she would be incapable of

calculating her damages arising from Plaintiffs' improper settlement because it would be based on

the difference between the settlement ChanBond reached without her consent ("Unauthorized

Settlement") and .a hypothetical and more lucrative settlement with her consent ("Hypothetical

Settlement"). The Court further finds that sufficient evidence exists that because of the difficulty

in proving the terms of the Hypothetical Settlement and that the settling defendants would actually

accept those terms after they agree to the Unauthorized Settlement thatLeane cannot be adequately
   .                       .                                                    .
compensated in damages and that damages cannot be measured to any certain pecuniary standard.

         The Court also finds that sufficient evidence exists that ChanBond and Unified face

insolvency prior to condusion of the arbitration.




to transfer or assign) its rights, interests and obligations under this Agreement, as applicable, without Seller's prior
written consent as part of a sale of all or substantially all of its business, equity to, or a change in control transaction
with ·a Third Party acquirer (an "M&A Transaction", and an "Acquirer," respectively); provided that (a) such
transfer or assignment is subject to all of the terms _and conditions of this Agreement; and (ii) such Acquirer executes
a written undertaking towards Seller agreeing to be bound by all of the terms and conditions of this Agreement with
respect to the rights being transferred or assigned. Except as otherwise expressly limited herern, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, permitted assigns, heirs, executors, and administrators
of the Parties hereto.").



                                                                                                                   APP. 90

TEMPORARY RESTRAINING ORDER                                                                                         PAGE3
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                       Page 94 of 169 PageID 269




         The Court further finds that sufficient evidence exists that if the actions·ofDefendants are

not enjoined they threaten to cause imminent and irreparable harm to Plaintiffs, and that Leane is

substantially likely.to �ucceed on the merits of her claim on breach of the ISA.

         The Court therefore finds that pursuant to Tex. Civ. Prac. & Rem. Code § 171.086(a)(3)(A)

and/or (b)(1) a temporary restraining order is necessary to prevent the destruction of the subject

matter of the arbitration which is either rescission of the ISA and/or its enforcement prior to

settlement of the ChanBond Litigations. Therefore, if this Court does not grant injunctive relief to

prevent Defendanrs from settling the ChanBond Litigations without Ms: Leane's consent as

required by the anti-assignment provision, Plaintiffs will have no adequate remedy at law.

         IT IS THEREFORE ORDERED thatDefendants, and any of their respective officers,

directors, agents, employees, representatives, attorneys, and any other parties acting on their
                           '                          '                    '




behalf, in active concert or participation with them, or on instructions fromDefendants are hereby

restrained and enjoined from taking any action in violation of the anti-assignment clause(§ 8.3 of

the ISA) , including by settling the ChanBond Litigations on any terms that involve a license to the

ChanBond Patents, the functional equivalent of a license to the ChanBond Pate�ts, or the grant of

any other interest in ChanBond or the ChanBond Patent without the cons�nt ofLeane.

         It is further ·oRDERED that the hearing on Plaintiffs'. Application for Temporary

Injunction shall commence on October          /J/, 2020 atCf :tX:J   an; q;,a- in theb1g ·District Court, V .de

Dallas County, Texas, and Defendants shall appear and show cause, if any exists, why this                         �
                                                                                                                  (.�
Temporary Restraining Order should not be continued as a temporary injunction.                                    M,e�
         It is further ORDERED that, prior to the issuance of such a Temporary Restraining Order,

Plaintiffs shall file a bond with the Dallas County District Clerk in the amount of
$   <.   O fJfJ.,,. O d        , by cash deposit in the form of a check that may-be paid from Plaintiffs'
                                                                                                            . /




                                                                                                  APP. 91

TEMPORARY RESTRAINING ORDER                                                                        PAGE4
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 95 of 169 PageID 270




law firm, which amount the Court finds will adequately protect the interests of Defendants·,

pending a hearing on Plaintiffs Application for Temporary Injunction.

       It is further ORDERED that, upon filing of the bond or deposit in lieu required herein, the

District Clerk of Dallas County shall prepare and issue this notice ofTemporary Restraining Order

and/or writ of injunction for service upon Defendants.



       SIGNED at     / l ··(16 o'clo�k a.m./Jffll.. on the �day of September 2020.




                                                                                           APP. 92

TEMPORARY RESTRAINING ORDER                                                                 PAGES
Case 3:20-cv-03097-B Document 5 Filed 10/12/20   Page 96 of 169 PageID 271




                                                                     APP. 93
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 97 of 169 PageID 272



                                            AAA 01-20-0015-0793
                                 CAUSE NO. ______________

 DEIRDRE LEANE and IPNav, LLC,                    §
                                                  §
        CLAIMANTS                                 §
                                                  §
 v.                                               §       AMERICAN ARBITRATION
                                                  §       ASSOCIATION
 UNIFIEDONLINE, INC. and                          §
 CHANBOND, LLC                                    §
                                                  §
        RESPONDENTS.                              §
                                                  §
                                                  §

            CLAIMANTS’ ARBITRATION DEMAND AND APPLICATION
            FOR TEMPORARY AND PERMANENT INJUNCTIVE RELIEF

       Claimants Deirdre Leane (“Leane”) and IPNav, LLC (“IPNav”) (collectively,

“Claimants””) files this Original Demand and Application for Temporary and Permanent

Injunction (“Demand”) against Respondents UnifiedOnline, Inc. (“Unified”) and ChanBond, LLC

(“ChanBond”) (collectively, “Respondents”), and would respectfully show the panel as follows:

                                     I. INTRODUCTION

       This Arbitration seeks: (a) recission, for failure of consideration, of the October 27, 2015

Interest Sale Agreement (the “ISA,” a copy of which is annexed hereto as Exhibit 1) by and

between Ms. Leane, on the one hand, and Unified and ChanBond, on the other, for Unified’s

purchase from Ms. Leane of all of the membership interests in ChanBond; (b) recission, for lack

of consideration and fraud in the inducement, of the contract terminating the Advisory Services

Agreement (“Advisory Services Agreement,” a copy of which is annexed hereto as Exhibit 2)

between ChanBond and Ms. Leane’s limited liability company, IPNav; or, in the alternative (c) an

order directing ChanBond to specifically perform its agreement to restore Ms. Leane to the

economic position she held before terminating the Advisory Services Agreement, by entering into


                                                                                           APP. 94

CLAIMANTS’ ARBITRATION DEMAND                                                              PAGE 1
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 98 of 169 PageID 273



a new agreement assigning Ms. Leane or IPNav a 22% interest in the gross proceeds of the patents

owned by ChanBond (the “ChanBond Patents”), which was the promised consideration for Ms.

Leane’s agreement to have IPNav terminate the Advisory Services Agreement.

                                    II. ARBITRATION PROVISION

           1.        This dispute is governed by the following arbitration provisions:

Section 8.2 of the ISA:

           8.2 Governing Law; Arbitration; Prevailing Party. This Agreement and all claims
           or causes of action that may be based upon, arise out of or relate to this Agreement
           or the Collateral Agreements will be construed in accordance with and governed by
           the internal laws of the State of Texas applicable to agreements made and to be
           performed entirely within such State without regard to conflicts of laws principles
           thereof. Any dispute arising under or in connection with any matter of any nature
           (whether sounding in contract or tort) relating to or arising out of this Agreement,
           shall be resolved exclusively by arbitration. The arbitration shall be in conformity
           with and subject to the applicable rules and procedures of the American Arbitration
           Association. The arbitration shall be conducted before a panel of three (3)
           arbitrators, with one arbitrator to be selected by each of Seller and Buyer and the
           third arbitrator to be selected by the arbitrators selected by the Parties. The Parties
           agree to be (a) subject to the exclusive jurisdiction and venue of the arbitration in
           the Eastern District of Texas (b) bound by the decision of the arbitrator as the final
           decision with respect to the dispute, and (c) subject to the jurisdiction of both of the
           federal courts of the United States of America or the courts sitting in the Eastern
           District in the State of Texas for the purpose of confirmation and enforcement of
           any award. The prevailing party in any arbitration shall be entitled to recover its
           costs and expenses (including attorney’s fees and expenses) from the non-
           prevailing party.1

Section 14 of the Advisory Services Agreement:

           14. Choice of Law: This Agreement shall be governed by and construed under the
           laws of the State of Texas. Any disputes relating to or arising from this Agreement
           by or among the parties shall be resolved exclusively by arbitration to be conducted
           exclusively in Dallas, Texas, in accordance with the Commercial Rules of the
           American Arbitration Association. Any court of competent jurisdiction shall be
           authorized to enforce the provisions of the previous sentence and enforce the
           remedies imposed by such arbitration. The losing party in any action to adjudicate
           rights relating to this Agreement shall bear the costs of such action.2

1
    See Exhibit 1.
2
    See Exhibit 2.
                                                                                                  APP. 95

CLAIMANTS’ ARBITRATION DEMAND                                                                     PAGE 2
  Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 99 of 169 PageID 274



                                         III. PARTIES

       1.      Claimant Deirdre Leane is a resident of Texas, residing at 6422 Bryan Parkway,

Dallas, TX 75214.

       2.      Claimant IPNav is a Texas limited liability company with a principal place of

business located at 6422 Bryan Parkway, Dallas, TX 75214.

       3.      Claimants are represented by:

       Akiva M. Cohen
       Kamerman, Uncyk, Soniker, & Klein, P.C.
       1700 Broadway
       New York, NY 10019
       acohen@kusklaw.com
       212-400-4930

       and

       J. Sean Lemoine
       Wick Phillips
       3131 McKinney Ave #100
       Dallas, TX 75204
       sean.lemoine@wickphillips.com
       214-740-4053

       4.      Respondent Unified is a Delaware corporation with a principal place of business

located at 4126 Leonard Drive, Fairfax, Virginia 22030.

       5.      Respondent ChanBond is a Delaware limited liability company.

       6.      Pursuant to notice of updated addresses given by Unified and ChanBond under the

ISA, Respondents should each be contacted at chameleon9759@gmail.com, and by mail, to the

attention of William “Billy” Carter, at 4309 Hoke LN, Greensboro, NC 27407. Upon information

and belief, Unified is not yet represented by counsel in connection with its breach of the ISA.




                                                                                           APP. 96

CLAIMANTS’ ARBITRATION DEMAND                                                              PAGE 3
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20               Page 100 of 169 PageID 275



                                 IV. FACTUAL BACKGOUND

       A. Leane Uses To Chanbond To Purchase The Chanbond Patents And Subsequently
          Sells Her Interests In Chanbond To Unified In Order To Monetize Those Patents.

          7.     From 2011 to 2014, Ms. Leane worked for IP Navigation Group, LLC (“IP

Navigation”), which also provided patent monetization consulting services to patent owner clients

in exchange for an interest on the recovery generated by the client’s patents. In 2014, IP

Navigation’s CEO, Erich Spangenberg, retired, and turned over his business to Ms. Leane, to be

conducted out of her new LLC, IPNav.

          8.     In 2014, CBV, Inc. (“CBV”), reached out to IP Navigation about potentially

monetizing the patents its owners had invented, which covered DOCSIS technology for delivering

high-speed data over cable systems. The parties tentatively agreed to a consulting fee of 22%

gross revenue.

          9.     On April 9, 2015, Ms. Leane’s wholly owned company ChanBond purchased the

ChanBond Patents from CBV, on terms documented in a Patent Purchase Agreement dated as of

April 9, 2015 (the “PPA”).

          10.    CBV and Ms. Leane also agreed that IPNav would provide patent monetization

consulting to ChanBond on the terms previously discussed with IP Navigation, including the 22%

fee.

          11.    In accordance with that agreement, IPNav began providing services to ChanBond

upon ChanBond’s April 9, 2015 purchase of the patents.

          12.    On or about July 31, 2015, Ms. Leane documented the relationship between

ChanBond and IPNav by executing the Advisory Services Agreement on behalf of both ChanBond

and IPNav and dating it as of April 9, 2015.



                                                                                         APP. 97

CLAIMANTS’ ARBITRATION DEMAND                                                            PAGE 4
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 101 of 169 PageID 276



       13.     The only assets of ChanBond are the ChanBond Patents, and its only business is

the monetization of the ChanBond Patents through licensing and/or litigation.

       14.     To maximize the ChanBond Patents, Lease sold Unified her interest in ChanBond,

pursuant to the terms of the ISA.

       15.     The ISA called for Unified to pay Ms. Leane for the ChanBond membership

interests by: (1) issuing her 44,700,000 shares in Unified, representing a roughly 4.5% interest in

Unified; and (2) $5,000,000.00 on or before October 27, 2020, pursuant to the terms of a

promissory note executed together with the ISA (the “Note”).

       16.     The ISA also identifies and adopts the Advisory Services Agreement.

       17.     Upon information and belief, Unified’s only asset is its 100% ownership of

ChanBond. The entirety of the consideration Ms. Leane received for ChanBond was therefore tied

to Unified’s ability to profit from the ChanBond Patents.

       18.     Unified’s ability to pay the $5,000,000 purchase price, and the value of Ms. Leane’s

interest in Unified, depended on Unified profiting from the ChanBond Patents.

B.     The ISA Contains An Anti-Assignment Provision To Protect Ms. Leane, And The
       Advisory Services Agreement Maximizes Recovery Of The Chanbond Patents For
       The Inventors.

       19.     For her protection, Ms. Leane insisted on the inclusion of an anti-assignment

provision in the ISA, giving her veto power over any attempt by Unified to carve up or sell off

ChanBond, the ChanBond Patents, or any interest in the ChanBond Patents (including licenses to

the ChanBond Patents or interests in the proceeds of their monetization).

       20.     Thus, Section 8.3 of the ISA provides as follows:

         Limitations on Assignment. Except as expressly permitted in this Section, none
         of Purchaser or ChanBond may … sell, transfer, or spin-off any of the interests
         in ChanBond or any of its material assets without the prior written consent of
         Seller [Leane].

                                                                                           APP. 98

CLAIMANTS’ ARBITRATION DEMAND                                                              PAGE 5
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                         Page 102 of 169 PageID 277



         21.      That provision was critical to the entire structure of the deal between Ms. Leane

and ChanBond. Monetizing the ChanBond Patents required the retention of litigation counsel (on

a contingency fee) and obtaining litigation funding (at the cost of a chunk of any eventual recovery

on the ChanBond Patents).

         22.      Under ChanBond’s Advisory Services Agreement with IPNav, a patent-

monetization firm in which Ms. Leane was the sole member, IPNav was entitled to 22% of the

proceeds. And, under the agreement by which ChanBond initially purchased the ChanBond

Patents, the inventors were entitled to 50% of the proceeds, net of payments to Bentham, Mishcon,

and IPNav.

         23.      As of the time the parties entered into the ISA, and pursuant to the terms of the

agreement Ms. Leane had struck with ChanBond’s patent counsel (“Mishcon”),3 Mishcon was

entitled to up to 28.5% of the proceeds of the ChanBond Patents.4 In addition, pursuant to the terms

of the agreement Ms. Leane had struck with ChanBond’s litigation funder (“Bentham”), Bentham

was entitled to as much as 20% of the proceeds.5

         24.      Thus, at the time that the parties entered into the ISA, Unified’s potential interest

in any recovery on the ChanBond Patents was limited to a maximum of 24% of any recovery (if

proceeds were recovered at the lowest possible interest for Bentham and Mishcon) and potentially




3
 The attorneys representing ChanBond have since left the Mishcon de Reya firm and joined King & Wood Mallesons.
For ease of reference, and because the particulars of which firm the attorneys were with at particular moments is
mostly irrelevant to the claims between Ms. Leane and Unified, the firms are referred to herein jointly as “Mishcon.”
4
 The Mishcon retainer agreement provided Mishcon with an escalating share of the proceeds depending on the stage
of litigation at which a settlement was reached, from 15% if a settlement was reached before an initial case
management conference to 28.5% if a settlement or judgment was obtained at any point after 45-days pre-trial.
5
  The Bentham agreement likewise provided Bentham with an escalating share of the proceeds depending on the
amount of funds disbursed, from 15% if Bentham disbursed $1,750,000 or less, to 20% if Bentham disbursed more
than $2,000,000.
                                                                                                            APP. 99

CLAIMANTS’ ARBITRATION DEMAND                                                                               PAGE 6
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                   Page 103 of 169 PageID 278



as little as 14.75% (or less) of any recovery (if Mishcon and Bentham each received the maximum

recovery):

                                PATENT WATERFALL
                          % of Recovery (Vendor      % of Recovery (Vendor
                      Minimum/ChanBond Maximum)  Maximum/ChanBond Minimum)
    Bentham          15%                        20%
    Mishcon          15%                        28.5%
    IPNav            22%                        22%
    CBV              50% of remainder (24%)     50% of remainder (14.75%)
    Unified/ChanBond 24%                        14.75%
    Remainder

        25.     On September 21, 2015, ChanBond filed 13 patent infringement litigations in the

U.S. District Court for the District of Delaware against 18 defendants (the “ChanBond

Litigations”), effectively covering the field of cable companies making unlicensed use of the

DOCSIS technology subject to the ChanBond Patents.6

C.      Unified/Chanbond Breach The Anti-Assignment Provision And Absurdly Refuse To
        Agree That They Must Obtain Approval From Ms. Leane Before Licensing The
        Chanbond Patents

        26.     Unified and ChanBond have egregiously breached the anti-assignment provision of

the contract, accelerating the payment date on the Note, rendering Unified’s ability to pay the Note

questionable at best, and utterly denuding Ms. Leane’s interest in Unified of any value.

        27.     For instance, almost immediately after executing the ISA, and without Ms. Leane’s

consent or even informing her, Unified entered into an agreement with a related entity – UO! IP

of NC, LLC – to pay it “20% of the gross proceeds received by the Company from the sale or

license of any or all of the ChanBond intellectual property.” Since then, Unified has had ChanBond

enter into modifications of its litigation funding agreements with Bentham, increasing Bentham’s


6
 U.S. District Court for the District of Delaware, Cases Nos. 1:15-cv-00842-RGA, 1:15-cv-00843-RGA, 1:15-cv-
00844-RGA, 1:15-cv-00845-RGA, 1:15-cv-00846-RGA, 1:15-cv-00847-RGA, 1:15-cv-00848-RGA,_ 1:15-cv-
00849-RGA, 1:15-cv-00850-RGA, 1:15-cv-00851-RGA, 1:15-cv-00852-RGA,_ 1:15-cv-00853-RGA, and 1:15-cv-
00854-RGA,
                                                                                                    APP. 100

CLAIMANTS’ ARBITRATION DEMAND                                                                       PAGE 7
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20               Page 104 of 169 PageID 279



interest in any recovery without Ms. Leane’s consent, or even advance awareness. Unified also

renegotiated ChanBond’s fee arrangement with Mishcon, again without providing notice to Ms.

Leane and without her consent.

       28.     The terms of the twice-amended Bentham litigation funding agreement now

provide Bentham with a minimum 22.5% interest in the gross proceeds – 2.5% more than their

maximum recovery under the prior agreement – and a maximum percentage of 25%. Moreover, to

the extent that it would result in a larger payment to Bentham, Bentham is now entitled to recover

as much as five-times the amount it loaned ChanBond, which payment, depending on the size of

the recovery, might exceed 25% of the proceeds.

       29.     Upon information and belief, Unified and ChanBond have purported to dole out

other interests in the ChanBond Patents and the recovery thereon without Ms. Leane’s written

consent, all in violation of the anti-assignment provision and all to Ms. Leane’s great detriment.

As such, and without accounting for any other interests ChanBond and Unified have assigned,

Bentham’s potential entitlement to more than its percentage interest, or the changes to the

attorneys’ fee arrangement, the details of which are unknown to Ms. Leane, the revised waterfall

would stand as follows:

                            REVISED PATENT WATERFALL
                       % of Recovery (Vendor          % of Recovery (Vendor
                   Minimum/ChanBond Maximum)      Maximum/ChanBond Minimum)
 Bentham          22.5%                          25%
 Mishcon          15%                            28.5%
 IPNav            22%                            22%
 CBV              50% of remainder (20.75%)      50% of remainder (12.25%)
 Unified/ChanBond 20.75%                         12.25%
 Remainder
 UO! IP Share     20% of Unified Recovery        20% of Unified Recovery
 Unified Net      16.4%                          9.8%




                                                                                          APP. 101

CLAIMANTS’ ARBITRATION DEMAND                                                             PAGE 8
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 105 of 169 PageID 280



       30.     Each of these percentages are applied to the proceeds left after Bentham recovers

the amounts it advanced for the litigation, and, as noted above Bentham’s revised litigation funding

agreement could provide it with an even larger share of the proceeds.

       31.     Consistent with Unified’s reduced share, Unified’s principal, Billy Carter, recently

circulated a draft waterfall illustrating the manner in which a hypothetical $50,000,000 recovery

would be distributed among the stakeholders given the revised percentages to which Unified

unilaterally (and without authority) agreed, that left $0.00 available to Unified. That result, which

Unified apparently concedes is well within the realm of possibility, would leave Ms. Leane entirely

unpaid on the Note and holding shares in Unified worth less than the paper they were printed on.

A copy of Carter’s waterfall is reproduced below:




       32.     In sum, Unified’s actions and serial breaches of the ISA have rendered the

consideration by which it purchased ChanBond worthless.

       33.     Moreover, the Note provided that the payment due thereunder would become

immediately due and payable, without need for notice or other action by Ms. Leane, upon the

occurrence of an “Event of Default.”




                                                                                             APP. 102

CLAIMANTS’ ARBITRATION DEMAND                                                                PAGE 9
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 106 of 169 PageID 281



        34.    Unified’s and ChanBond’s breaches of the ISA were Events of Default under the

Note.

        35.    On September 2, 2020, Ms. Leane’s counsel emailed Mr. Carter a demand letter

asking Unified to make the payment due on the Note. Ms. Leane asked for a response by September

8, 2020. To date, Ms. Leane has received no response.

        36.    There is no indication that Unified intends to make the payment on the Note (which

is now due). Indeed, it cannot do so, as it has no source of income and no assets other than

ChanBond itself, which has not generated any income or recovery. Upon information and belief,

Unified is insolvent with no money to pay the Note, which is now due and owing, which is the

reason for its (unauthorized) continued borrowing from Bentham over-and-above the amounts Ms.

Leane arranged in the initial Litigation Funding Agreement.

        37.    Upon information and belief, Unified has deployed some of the funds it obtained

from Bentham to pay personal expenses of Billy Carter and costs unrelated to the ChanBond

Litigations.

        38.    It would be deeply inequitable to allow Unified to retain the membership interests

in ChanBond in exchange for consideration that Unified then stripped of all value. And the parties

could easily be returned to the status quo ante by Ms. Leane’s return of the Unified stock and

Unified’s return of the ChanBond member interests. Under the circumstances, Ms. Leane is

entitled to rescission of the ISA, and to an award of fees as provided for in Section 8.2 of the ISA.

        39.    In addition, in August, 2020, counsel for Ms. Leane communicated with counsel

for ChanBond regarding the anti-assignment provision, asking ChanBond to confirm that, in

compliance with the anti-assignment provision, ChanBond would not execute a settlement of the




                                                                                             APP. 103

CLAIMANTS’ ARBITRATION DEMAND                                                                PAGE 10
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 107 of 169 PageID 282



ChanBond Litigations (which settlement would involve a license to the ChanBond Patents)

without Ms. Leane’s consent.

       40.     ChanBond’s counsel responded by denying that Ms. Leane’s consent to license the

ChanBond Patents was required under the ISA.

       41.     Thus, Unified (and its wholly owned subsidiary, ChanBond), are threatening to

further breach the ISA by licensing the ChanBond Patents to the defendants in the ChanBond

Litigations as part of a settlement.

       42.     Upon information and belief, ChanBond has not yet licensed any of the ChanBond

Patents (though CBV had licensed the patents to the inventors’ operating entity, Z-Band, prior to

ChanBond’s purchase of the patents).

       43.     Upon information and belief, the defendants in the ChanBond Litigations cover the

universe of meaningful infringers of the ChanBond Patents.

D.     Injunctive Relief Is Necessary To Protect Ms. Leane’s Contractual Rights Under The
       ISA Or To Ensure That Unified Does Not Destroy The Value Of The Chanbond
       Patents.

       44.     The ChanBond Litigations have completed discovery, the Court has ruled on

summary judgment motions and are awaiting trial. Upon information and belief, and based on Ms.

Leane’s experience and industry sources, the ChanBond Litigations will likely settle before trial.

       45.     Were ChanBond to license the ChanBond Patents without Ms. Leane’s consent, on

terms Ms. Leane would not have consented to, Ms. Leane would be irreparably harmed; it would

be difficult, if not impossible, to later prove that any licensee would have agreed to any different

hypothetical terms, and therefore impossible for Ms. Leane to recover damages for ChanBond’s

breach of the ISA.




                                                                                            APP. 104

CLAIMANTS’ ARBITRATION DEMAND                                                               PAGE 11
    Case 3:20-cv-03097-B Document 5 Filed 10/12/20                        Page 108 of 169 PageID 283



        46.      Similarly, were ChanBond to settle the ChanBond Litigations on terms Ms. Leane

would not consent to, she will be irreparably harmed, as it would be difficult, if not impossible, to

prove that during or after a trial in the ChanBond Litigations that any settling defendant would

also have settled on terms acceptable to Ms. Leane.

        47.      As such, it is critical that ChanBond be preliminarily and permanently enjoined

from violating the ISA by licensing the ChanBond Patents (in the context of a settlement or

otherwise) without Ms. Leane’s consent.

E.      Unified And Chanbond Try And Eliminate The Advisory Services Agreement’s
        Economic Benefits To Ms. Leane.

        48.      In accordance with IPNav’s obligations under the Advisory Services Agreement,

Ms. Leane continued to work with ChanBond and the counsel she hired (Mishcon) in connection

with the ChanBond Litigation.

        49.      On April 24, 2018, the ChanBond Litigation defendants deposed Ms. Leane. At

the time of the deposition, Ms. Leane, IPNav, and ChanBond were all represented Mishcon, and

Mishcon partner Bob Whitman represented Ms. Leane and ChanBond during the deposition.7

        50.      Just prior to the lunch break, Ms. Leane testified about the Advisory Services

Agreement. Counsel for the defendants noted that (for reasons unknown to Claimants) ChanBond

had not produced the document.

        51.      On the lunch break, Mr. Whitman advised Ms. Leane that ChanBond’s failure to

produce the Advisory Services Agreement would create problems for the ChanBond Litigations,

including additional discovery and severe trial delays.




7
  Whitman described himself, on the record at the deposition, as Ms. Leane’s attorney. Moreover, under the terms of
the retainer agreement between ChanBond and Mishcon de Reya, IPNav was a joint client of Mishcon de Reya
along with ChanBond.
                                                                                                          APP. 105

CLAIMANTS’ ARBITRATION DEMAND                                                                             PAGE 12
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 109 of 169 PageID 284



       52.       Mr. Whitman advised her that it was in ChanBond’s, IPNav’s, and her own interest

to terminate and cancel the Advisory Services Agreement and enter a new agreement with

ChanBond at a later date that would restore her to the same 22% economic position.

       53.       Through its agent, Whitman, ChanBond and Unified represented to Ms. Leane that

it would restore her 22% interest in the recovery on the ChanBond Patents, which she then held

through IPNav and the Advisory Services Agreement, if she agreed to terminate the Advisory

Services Agreement.

       54.       In addition, Unified’s principal, Billy Carter, specifically advised Ms. Leane that

she would still get paid if she terminated the Advisory Services Agreement.

       55.       Though the Advisory Services Agreement provided that IPNav could unilaterally

terminate it, requiring no action by ChanBond, Whitman drafted a “Termination Agreement”

between IPNav and ChanBond that terminated the Advisory Services Agreement effective as of

April 9, 2015.

       56.       The Termination Agreement provided that ChanBond and IPNav were entering into

an agreement to terminate the Advisory Services Agreement, in exchange for their mutual

agreements and “other good and valuable consideration.”

       57.       The only consideration IPNav received for terminating the Advisory Services

Agreement was ChanBond’s representation and agreement, conveyed by its attorneys, that

ChanBond would execute a separate agreement binding itself to pay IPNav 22% of the proceeds

of the ChanBond Patents, exactly as it had been required to do under the Advisory Services

Agreement.

       58.       Ms. Leane relied on ChanBond’s representations, and the representations of its

counsel, in executing the Termination Agreement.


                                                                                            APP. 106

CLAIMANTS’ ARBITRATION DEMAND                                                               PAGE 13
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 110 of 169 PageID 285



       59.     Ms. Leane’s reliance on such representations was reasonable. Indeed, at the time

the representations were first made, Whitman was expressly acting as her counsel.

       60.     In or about October 2019, Ms. Leane reached out to ChanBond to begin the process

of having ChanBond execute the contemplated agreement that would restore her and IPNav to

their previous economic position.

       61.     In response, ChanBond repeatedly reiterated its promise to restore Plaintiffs to their

previous economic position, both expressly and implicitly.

       62.     For example, on October 16, 2019, Ms. Leane texted Billy Carter, principal of

Unified, to inform him that she “didn’t see the replacement consulting Agreement” and asking if

he had sent it to her Yahoo email account. The next day, Mr. Carter replied “Email will go out

today …”

       63.     On October 23, having not received the promised email, Ms. Leane again texted

Mr. Carter to inquire about the status. The next day, Mr. Carter responded that they needed “to

talk about the waterfall” before he sent the email.

       64.     As discussed above, by “the waterfall,” Mr. Carter was referring to the manner in

which any recovery on the patents would be distributed among the various players who would be

paid from the recovery: first to the litigation funder in agreed amounts, next to ChanBond’s

attorneys, and so on, until each of the litigation funder, attorneys, IPNav, inventors, and ChanBond

had received distributions.

       65.      Ms. Leane then asked if Mr. Carter could send her the waterfall “as it currently

exists”, and he agreed to do so, saying that he needed to make adjustments based on the “latest

amendment” of ChanBond’s agreement with its litigation funder (“Bentham”).




                                                                                             APP. 107

CLAIMANTS’ ARBITRATION DEMAND                                                                PAGE 14
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 111 of 169 PageID 286



       66.     Later that evening, Mr. Carter sent Ms. Ms. Leane an email attaching the revised

waterfall, reproduced above, reflecting, among other things, the terms of ChanBond’s amended

agreement with Bentham.

       67.     Mr. Carter’s email was sent at 10:51 p.m. on October 25, 2019 (the “10/25 Email”),

and included four attachments: the initial litigation funding agreement with Bentham (which had

been executed by Ms. Ms. Leane prior to her sale of ChanBond to Unified), two amendments to

that litigation funding agreement, and an Excel spreadsheet.

       68.     The file name of the Excel spreadsheet attached to the 10/25 Email was “Copy of

Chanbond Waterfal_Billy Carter_Final.xlsx” (the “10/25 ChanBond Waterfall”).

       69.     Fully consistent with the parties’ agreement that the “replacement consulting

Agreement” would restore IPNav to its economic position under the Advisory Services

Agreement, the 10/25 ChanBond Waterfall created by Mr. Carter identified the “IPNav Return”

as “22% of gross.”

       70.     Similarly consistent, the 10/25 ChanBond Waterfall Carter created identified the

“IPNav Return” as being paid from whatever proceeds were left over after payment of Bentham

and ChanBond’s litigation counsel.

       71.     Despite that confirmation of the parties’ agreement that IPNav’s 22% interest

would be reinstated, ChanBond simply refused to execute an agreement accomplishing that result.

       72.     Instead, ChanBond attempted to leverage the fact that the Advisory Services

Agreement had been cancelled and not formally replaced to extract a settlement from IPNav at a

reduced percentage.




                                                                                         APP. 108

CLAIMANTS’ ARBITRATION DEMAND                                                            PAGE 15
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 112 of 169 PageID 287



       73.     After a series of text exchanges where Ms. Leane pressed Carter to sign the

reinstated Advisory Services Agreement and Carter deflected, in February 2020, Carter finally

came clean: He had no intent of reinstating IPNav as had been agreed.

       74.     On February 17, 2020, Carter texted Ms. Leane: “I’m not signing another Advisory

Services Agreement. Rob [Howe] and I executed one when you terminated the previous one to

take the Technicolor job. We can discuss the split or your compensation, but I’m not going to

terminate the existing agreement in favor of another one with IPNAV, LLC.”

       75.     Carter’s claim that Ms. Leane had terminated the Advisory Services Agreement to

‘take a job at Technicolor’ was blatantly false.

       76.     In fact, Ms. Leane had taken a position as Technicolor’s head of IP in June of 2017,

roughly a year before Whitman advised her that the case required that the Advisory Services

Agreement be terminated.

       77.     Indeed, Ms. Leane had affirmatively disclosed to Technicolor that she had a

connection to and financial interest in the ChanBond Litigations, and her position at Technicolor

had nothing at all to do with the termination of the Advisory Services Agreement.

       78.     Thus, Ms. Leane immediately rejected Carter’s claim, responding: “No f [sic] way.

I had to execute because you didn’t disclose during discovery and I spoke to it during deposition.

That was always the deal – you got CB bc I had IPNAV and my big out …”

       79.     On February 23, 2020, Ms. Leane texted Mark Raskin, another of ChanBond’s (and

IPNav’s) attorneys, to discuss Carter’s attempt to renegotiate the deal. Raskin responded “I spoke

with him [Carter] briefly. He said he’s not trying to screw you out of anything but is worried about

anything afdexting [sic] the case at this point.”

       80.     Upon information and belief, the word “afdexting” was meant to be “affecting.”


                                                                                            APP. 109

CLAIMANTS’ ARBITRATION DEMAND                                                               PAGE 16
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                  Page 113 of 169 PageID 288



       81.     Upon information and belief, Carter had claimed in his discussion with Raskin that

he had no objection to reinstating IPNav at the full 22%, as previously agreed, and as reiterated in

the updated waterfall Carter had circulated, but was concerned that doing so might somehow

negatively impact ChanBond’s chances of success in the litigation.

       82.     On February 27, 2020, Raskin texted Ms. Leane.

       83.     Raskin wrote “[a]t this point I don’t think you need the ‘ASA’ per se. Just an

agreement that you get paid whatever you were supposed to. I think he said he’d do that.”

       84.     Upon information and belief, the “he” Raskin was referring to in the text message

was Billy Carter.

       85.     Upon information and belief, Carter had again conveyed his acknowledgement that,

pursuant to the terms of the parties’ prior agreement, IPNav was “supposed to” get paid 22% of

the gross recovery.

       86.     As a result of the foregoing, Respondents have effectively stripped away the

economic benefits and consideration that it accepted pursuant to the ISA.

                                    V. CAUSES OF ACTION

                             COUNT ONE – BREACH OF CONTRACT
                           (LEANE AGAINST UNIFIED AND CHANBOND).

       87.     Claimants restate and reallege each paragraph above as if fully stated herein.

       88.     Ms. Leane, Unified, and ChanBond entered into a valid, enforceable contract, the

ISA.

       89.     Ms. Leane has performed all conditions precedent under the ISA.

       90.     As described above, Unified and ChanBond have breached the ISA, including but

not limited to their actions with regard to Section 8.3, and failure to pay the Note.



                                                                                            APP. 110

CLAIMANTS’ ARBITRATION DEMAND                                                               PAGE 17
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                     Page 114 of 169 PageID 289



          91.   As described above, Respondents’ material breaches have stripped the purported

consideration for Unified’s purchase of ChanBond of all value, causing the consideration to fail.

          92.   The parties can easily be returned to the status quo ante by Ms. Leane’s tender of

the Unified stock to Unified in exchange for the return of her membership interests in ChanBond,

and Ms. Leane is prepared to, and hereby offers to, make such a tender in connection with a

recission of the ISA.

          93.   Ms. Leane stands ready, willing, and able to return the parties to the status quo prior

to execution of the ISA.

          94.   As such, Ms. Leane is entitled to recission of the ISA, in addition to an award of

her litigation costs and attorneys’ fees as the prevailing party.

                          COUNT TWO – DECLARATORY JUDGMENT
                     (LEANE AND IPNAV AGAINST UNIFIED AND CHANBOND).

          95.   Respondents restate and reallege each paragraph above as if fully stated herein.

          96.   Pleading in the alternative to all claims herein, Ms. Leane, Unified, and ChanBond

entered into the ISA; IPNav and ChanBond entered into the Advisory Services Agreement, and

IPNav and ChanBond entered into the Termination Agreement.

          97.   As described above, Unified and ChanBond have breached the ISA and Advisory

Services Agreement, requiring a determination of the rights and obligations of the parties.

          98.   Pursuant to Tex. Civ. Prac. & Rem. Code §37.009 et seq, an actual and justiciable

controversy exist upon which relief can be granted. Therefore, the following declarations are

sought:

                   a. Consideration for the ISA has failed, and the agreement is rescinded with

                        the membership interests in ChanBond returned to Ms. Leane.



                                                                                               APP. 111

CLAIMANTS’ ARBITRATION DEMAND                                                                  PAGE 18
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20               Page 115 of 169 PageID 290



                  b. Consideration for the Termination Agreement has failed, and the agreement

                     is rescinded with all of IPNav’s rights under the Advisory Services

                     Agreement returned to IPNav.

                                COUNT THREE – FRAUD
                   (LEANE AND IPNAV AGAINST UNIFIED AND CHANBOND).

       99.    Claimants restate and reallege each paragraph above as if fully stated herein.

       100.   Pleading in the alternative to all claims herein, as described above, Unified and

ChanBond made material misrepresentations concerning the necessity for the Termination

Agreement and their intent to enter into new agreement that would restore the 22% interest of

IPNav for providing consulting to ChanBond pursuant to the Advisory Services Agreement.

       101.   Claimants reasonably relied upon those representations in entering the Termination

Agreement, and absent those representation there was no basis to execute the Termination

Agreement and voluntarily release the 22% in recovery from the ChanBond Litigations.

       102.   At time of misrepresentation, Respondents had not intent to enter into a new

agreement as demonstrated by actions of Mr. Carter, described above.

       103.   Claimants therefore seek rescission of the Termination Agreement.

       104.   Alternatively, Claimants seek the benefit of the bargain of a new agreement

returning the 22% interest in recovery from the ChanBond Litigations, and/or actual and

consequential damages, including exemplary damages.

                           COUNT FOUR: SPECIFIC PERFORMANCE
                          (LEANE AND IPNAV AGAINST CHANBOND).

       105.   Respondents restate and reallege each paragraph above as if fully stated herein.

       106.   Pleading in the alternative to all claims herein, Ms. Leane and IPNav, on the one

hand, and ChanBond, on the other, entered into a binding agreement (the “Restoration


                                                                                          APP. 112

CLAIMANTS’ ARBITRATION DEMAND                                                             PAGE 19
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                  Page 116 of 169 PageID 291



Agreement”) for Ms. Leane and IPNav to terminate the Advisory Services Agreement in exchange

for ChanBond restoring Ms. Leane and IPNav to their 22% interest in the gross proceeds by means

of a new agreement ChanBond would later execute.

       107.    Ms. Leane and IPNav performed their obligations under the Restoration Agreement

by executing the Termination Agreement.

       108.    ChanBond has neglected and refused to perform its obligations under the

Restoration Agreement by refusing to execute a new agreement granting Leane and IPNav a 22%

interest in the gross proceeds.

       109.    As such, Ms. Leane and IPNav are entitled to an order directing ChanBond to

perform its obligations under the Restoration Agreement by executing an agreement granting Ms.

Leane and IPNav a 22% interest in the gross proceeds.

                COUNT FIVE: SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF
                        (LEANE AGAINST CHANBOND AND UNIFIED).

       110.    Respondents restate and reallege each paragraph above as if fully stated herein.

       111.    Pleading in the alternative to all claims herein, and to the extent that the ISA is not

rescinded and remains in force, Unified and ChanBond have repeatedly breached the anti-

assignment provision as described above.

       112.    Moreover, as described above, Unified and ChanBond, through counsel, have

threatened to further breach the anti-assignment provision by settling the ChanBond Litigations

without first obtaining Ms. Leane’s consent to the terms of such settlement.

       113.    As such, Ms. Leane is entitled to an order directing Unified and ChanBond to

specifically perform their obligations under the anti-assignment provision by obtaining Ms.

Leane’s consent to the terms of any settlement of the ChanBond Litigations before executing any

such settlement.

                                                                                              APP. 113

CLAIMANTS’ ARBITRATION DEMAND                                                                 PAGE 20
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 117 of 169 PageID 292



       114.    Moreover, given the difficulty in proving damages were Unified and ChanBond to

breach the anti-assignment provision by settling the ChanBond Litigations without Ms. Leane’s

consent (an “Unauthorized Settlement”), Ms. Leane would have no adequate remedy at law for the

threatened breach.

       115.    The threatened harm to Ms. Leane outweighs the threatened harm to Unified and

ChanBond. If an injunction is not issued prohibiting Respondents from entering an Unauthorized

Settlement, Ms. Leane will have no adequate remedy at law and face the loss of incalculable

millions of dollars. In contrast, the sole harm to Respondents will be the requirement that they

comply with their contractual obligations.

       116.    As such, and to the extent that the ISA is not rescinded and Unified remains the

owner of ChanBond, Ms. Leane is entitled to an injunction barring Unified and ChanBond from

entering into an Unauthorized Settlement.

                                 VI. REQUEST FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Claimants respectfully requests that the

Panel issue one or more of the following alternative forms of relief:

       (1) Grant an order rescinding the ISA and Termination Agreement and returning the parties
           to their prior condition before entry of the ISA;

       (2) Enter declaratory judgments as described herein;

       (3) Grant an order for specific performance, ordering Unified and ChanBond to comply
           with anti-assignment clause of the ISA;

       (4) Award Claimants attorneys’ fees, litigation costs (including arbitration and expert
           fees), pre-and post-judgment interest, as against Respondents, in accordance with
           contracts or statutes identified herein;

       (5) Award Claimants monetary damages, as well as all actual, consequential, and nominal
           damages as may be proven at the final arbitration hearing;



                                                                                        APP. 114

CLAIMANTS’ ARBITRATION DEMAND                                                           PAGE 21
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20              Page 118 of 169 PageID 293



      (6) Grant temporary and permanent injunctive relief to enjoin Respondents as described
          herein; and

      (7) Grant Claimants such other and further relief, at law and in equity, to which they may
          be entitled.

                                       Respectfully Submitted,

                                       KAMERMAN, UNCYK, SONIKER & KLEIN P.C.

                                       By: /s/ Akiva M. Cohen
                                          Akiva M. Cohen, Esq.
                                          1700 Broadway, 16th Floor
                                          New York, New York 10019
                                          Telephone: (212) 400-4930
                                          Facsimile: (866) 221-6122
                                          acohen@kusklaw.com


                                       By: s/ J. Sean Lemoine
                                          J. Sean Lemoine
                                          State Bar No. 24027443
                                          sean.lemoine@wickphillips.com

                                           WICK PHILLIPS GOULD & MARTIN, LLP
                                           3131 McKinney Avenue, Suite 100
                                           Dallas, Texas 75204
                                           Telephone: (214) 692-6200
                                           Facsimile: (214) 692-6255

                                           ATTORNEYS FOR CLAIMANTS




                                                                                        APP. 115

CLAIMANTS’ ARBITRATION DEMAND                                                           PAGE 22
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 119 of 169 PageID 294



                                    Agreement - ChanBond

        This Agreement (this “Agreement”), is made as of October 27, 2015 (the “Effective
Date”), by and among Deirdre Leane, an individual with an address of 2525 Carlisle St., Suite
439, Dallas, Texas 75201 (“Seller”), ChanBond, LLC, a Delaware limited liability company, of
2633 McKinney Ave., Suite 130-501, Dallas, Texas 75204 (“ChanBond”) and UnifiedOnline,
Inc., a Delaware corporation, of 4126 Leonard Drive, Fairfax, Virginia 22030 (“Purchaser”).
The parties to this Agreement shall be referred to collectively herein as the “Parties” and
separately as a “Party”.

                                         W i t n e s s e t h:

        WHEREAS, Seller owns 100% of the limited liability company membership interests
(the “Interests”) of ChanBond;

       WHEREAS, Purchaser wishes to acquire Seller’s entire interest in ChanBond, following
which Purchaser will become the sole interest holder of ChanBond, all according to the
provisions set forth herein below;

        NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereto hereby agree as follows:

1.     Definitions

        1.1    “Affiliate” means, with respect to a Party, any Person in any country that directly
or indirectly Controls, is Controlled by or is under common Control with such Party. For the
purposes of this Agreement, the term “Control” of a Person means ownership, of record or
beneficially, directly or through other Persons, of fifty percent (50%) or more of the voting
equity of such Person or, in the case of a non-corporate Person, equivalent interests.

       1.2    “Collateral Agreements” means all such concurrent or subsequent agreements,
documents and instruments, as amended, supplemented, or otherwise modified in accordance
with the terms hereof or thereof, including without limitation, the License Agreement, the Pay
Proceeds Agreement, the Common Interest Agreement and the Promissory Note.

     1.3    “Contract Rights and Obligations” means the rights and obligation assigned to
ChanBond under the contracts (“Contracts”) listed on Schedule 1.3.

       1.4      “Entity” means any corporation, partnership, limited liability company,
association, joint stock company, trust, joint venture, unincorporated organization, Governmental
Body (as defined below) or any other legal entity.

        1.5     “Governmental Body” means any (i) U.S. federal, state, county, municipal, city,
town village, district, or other jurisdiction or government of any nature; (ii) governmental or
quasi-governmental authority of any nature (including any governmental agency, branch,
department, official, or other entity and any court or other tribunal); or (iii) body exercising, or
entitled or purporting to exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.
                                                                                            APP. 116
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 120 of 169 PageID 295



         1.6     “Intellectual Property” means all domestic or foreign rights in, to and
concerning ChanBond’s: (i) patents, patent applications, trademarks, service marks, brand
names, certification marks, collective marks, d/b/a’s, trade dress, logos, symbols, trade names,
assumed names, fictitious names, corporate names and other indications or indicia of origin,
including translations, adaptations, derivations, modifications, combinations and renewals
thereof; (ii) published and unpublished works of authorship, whether copyrightable or not
(including databases and other compilations of data or information), copyrights therein and
thereto, moral rights, and rights equivalent thereto, including but not limited to, the rights of
attribution, assignation and integrity; (iii) trade secrets, confidential and/or proprietary
information (including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, schematics, designs,
discoveries, drawings, prototypes, specifications, hardware configurations, customer and supplier
lists, financial information, pricing and cost information, financial projections, and business and
marketing methods plans and proposals), collectively “Trade Secrets”; (iv) computer software,
including programs, applications, source and object code, data bases, data, models, algorithms,
flowcharts, tables and documentation related to the foregoing; (v) other similar tangible or
intangible intellectual property or proprietary rights, information and technology and copies and
tangible embodiments thereof (in whatever form or medium); (vi) all applications to register,
registrations, restorations, reversions and renewals or extensions of the foregoing; (vii) internet
domain names; and (viii) all the goodwill associated with each of the foregoing and symbolized
thereby; and (ix) all other intellectual property or proprietary rights and claims or causes of
action arising out of or related to any infringement, misappropriation or other violation of any of
the foregoing, including rights to recover for past, present and future violations thereof.

       1.7     “Lien” means any mortgage, pledge, security interest, encumbrance, lien, charge
or debt of any kind, any trust, any filing or agreement to grant, deposit or file a pledge or
financing statement as debtor under applicable law, any subordination arrangement in favor of
any Person, or any other Third Party right.

       1.8     “Person” means any individual or Entity.

        1.9     “Proceeding” means any claim, suit, litigation, arbitration, mediation, hearing,
audit, charge, inquiry, investigation, governmental investigation, regulatory proceeding or other
proceeding or action of any nature (whether civil, criminal, legislative, administrative,
regulatory, prosecutorial, investigative, or informal) commenced, brought, conducted, or known
to be threatened, or heard by or before, or otherwise involving, any Governmental Body,
arbitrator or mediator or similar person or body.

       1.10    “Third Party” means any Person other than a Party or its Affiliates.

2.     Sale and Purchase of Interests

        Subject to the terms and conditions hereof, at the Closing, Seller shall sell, assign,
transfer, convey and deliver to Purchaser ChanBond and Purchaser shall purchase and accept the
assignment, transfer conveyance and delivery of ChanBond from the Seller.

       Closing of Sale and Purchase of Interests; Covenants of Purchaser

                                                                                           APP. 117
                                                2
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 121 of 169 PageID 296



       2.1    Closing. The sale, assignment, transfer and delivery of ChanBond by the Seller
and the purchase thereof by the Purchaser, shall take place at a closing, to be held remotely via
the exchange of documents and signatures within one business day following the execution of
this Agreement (the “Closing” and the “Closing Date,” respectively).

      2.2     Transactions at Closing. At the Closing, the following transactions shall occur,
which transactions shall be deemed to take place simultaneously and no transaction shall be
deemed to have been completed or any document delivered until all such transactions have been
completed and all required documents delivered:

              2.2.1 The Seller shall duly execute an interest assignment deed in the form
attached hereto as Schedule 2.2.1 (the “Transfer Deed”) and shall deliver their respective
Transfer Deed to Purchaser;

              2.2.2 At Closing, ChanBond shall appoint William R. Carter, Jr. as sole
manager (“Manager”) and thereafter Manager shall have sole and exclusive authority over the
business of ChanBond.

               2.2.3 Purchaser shall deliver to the Seller copies of resolutions of its Board of
Directors in the form attached hereto as Schedule 2.2.3, approving, inter alia, the transactions
contemplated hereunder and the issuance of the Shares (as defined below) by Purchaser to Seller.

                2.2.4 The Collateral Agreements shall have been executed and delivered by the
respective parties thereto.

               2.2.5 Purchaser shall deliver to the Seller a validly executed share certificate for
the Shares (as defined below) issuable in the name of the Seller in such amounts as shall be
directed by Seller not less than 72 hours after the Closing.

              2.2.6 Purchaser shall deliver to Seller evidence that each Required Approval (as
defined below) has been obtained.

              2.2.7 Seller, ChanBond and Purchaser shall have entered into the Common
Interest Agreement, in the form attached hereto as Schedule 2.2.7.

                2.2.8 Purchaser shall deliver to Seller the Promissory Note (as defined below),
in the form attached hereto as Schedule 2.2.8.

        2.3     Conditions to Closing. The obligations of each Party to consummate the
transactions contemplated hereby shall be subject to the satisfaction at or prior to the Closing of
the following conditions, any of which may be waived in writing by the Party entitled to the
benefit thereof, in whole or in part, to the extent permitted by the applicable law:

               2.3.1 No temporary restraining order, preliminary or permanent injunction or
other order (whether temporary, preliminary or permanent) issued by any court of competent
jurisdiction, or other legal restraint or prohibition shall be in effect which prevents the
consummation of the transactions contemplated herein, nor shall any proceeding brought by any
Governmental Body seeking any of the foregoing be pending, and there shall not be any action
                                                                                           APP. 118
                                                3
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 122 of 169 PageID 297



taken, or any law, regulation or order enacted, entered, enforced or deemed applicable to the
transactions contemplated herein illegal.

               2.3.2 The representations and warranties of the Seller and Purchaser contained
herein shall be true and correct in all material respects on and as of the Closing Date, with the
same force and effect as if made on and as of the Closing Date, except for those (i)
representations and warranties that are qualified by materiality, which representations and
warranties shall be true and correct in all respects and (ii) representations and warranties which
address matters only as of a particular date, which representations and warranties shall be true
and correct on and as of such particular date.

                2.3.3 Each Party shall have performed or complied in all material respects with
all agreements and covenants required by this Agreement and the Collateral Agreements
ancillary hereto (collectively, the “Transaction Documents”) to be performed or complied with
by it on or prior to the Closing Date.

               2.3.4 Each Party shall have received evidence, in form and substance reasonably
satisfactory to it, that any and all approvals of Governmental Bodies and other Third Parties
required to have been obtained by a Party to consummate the transactions under the Transaction
Documents, if any, have been obtained (each a “Required Approval”).

        2.4     Covenant of Purchaser. Promptly following the Closing, Purchaser shall (a)
reimburse Seller for all of their costs and expenses (including reasonable attorneys’ fees)
incurred by Seller in connection with the consummation of the transactions contemplated by this
Agreement and (b) file with the relevant Governmental Bodies all legally required reports in
respect of the transactions contemplated under the Transaction Documents, including, but not
limited to, the SEC Form 8-K and any Forms 3, Forms 4 or Schedule 13D’s.

3.     Consideration

        In consideration for the sale, assignment, transfer and delivery of ChanBond, Purchaser
shall pay to the Seller (as directed by Seller) the consideration, as follows:

        3.1    Cash Payment. Five million U.S. Dollars ($5,000,000) payable on or before
October 27, 2020 (the “Cash Payment”). The obligation to make the Cash Payment shall be
evidenced by Purchaser’s promissory note (the “Promissory Note”) in the form of Schedule
2.2.8 attached hereto; and

       3.2     Shares Payment. Forty-four million, seven hundred thousand (44,700,000) shares
of Purchaser’s Common Stock (the “Shares”) par value of $0.001 each.

        3.3    Release. Purchaser for itself, its respective Affiliates, employees, officers,
directors, representatives, predecessors in interest, successors and assigns (collectively, the
“Releasing Parties”) knowingly, voluntarily, and irrevocably releases, forever discharges and
covenants not to sue the Seller, and their respective Affiliates, employees, officers, directors,
representatives, predecessors in interest, successors and assigns (collectively, the “Released
Parties”) from and against any and all rights, claims, losses, lawsuits or causes of action (at law
or in equity), liabilities, duties, actions, demands, expenses, breaches of duty, damages,
                                                                                           APP. 119
                                                4
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 123 of 169 PageID 298



obligations, proceedings, debts, sums of money, accounts, reckonings, bonds, bills, covenants,
contracts, agreements, promises, judgments, and executions of whatever nature, type, kind,
description or character (each a “Claim”), whether known or unknown, suspected or
unsuspected, vested or contingent, past or present, that a Releasing Party ever had, now has or
hereafter can, shall or may have against or with respect to the Released Parties or any of them
for, upon or by reason of any matter, cause or thing related to or arising from any agreement to
which ChanBond is a party or by which it is bound prior to the Closing Date, which are listed on
Schedule 3.3 (the “Company Agreements”), except in the case that such Claim arises out of an
act of fraud, intentional misconduct or gross negligence on the part of one or more of the
Released Parties, as finally determined by a court of competent jurisdiction. For the avoidance
of doubt, the Company shall continue to be bound by the Company Agreements and neither the
Seller nor any of the Released Parties has or shall have any further obligation or liability under
the Company Agreement (other than confidentiality, common interest and other similar
provisions). The Releasing Parties hereby waive the benefits of any provisions of the law of any
state or territory of the United States, or principle of common law, which provides that a general
release does not extend to claims which the Releasing Parties do not know or suspect to exist in
its favor at the time of executing the release, which if known to it, may have materially affected
the release. It is the intention, understanding and agreement of the Releasing Parties to forever
discharge and release all known and unknown, present and future claims within the scope of the
releases set forth in this Agreement, provided, however, this Release shall not affect or limit any
Claims arising under this Agreement, for enforcement, gross negligence or willful misconduct,
fraud, misrepresentation, or similar matters.

4.     Representations and Warranties of the Seller

        The Seller hereby represents and warrants to Purchaser, and acknowledges that Purchaser
is entering into this Agreement in reliance thereon, as follows:

         4.1    The Seller is the sole lawful owners, beneficially and of record, of ChanBond and
ChanBond constitute all of the membership interests in ChanBond, and upon the consummation
of the transactions at the Closing, Purchaser will acquire from the Seller, good and marketable
title to ChanBond sold by it. There are no preemptive, anti-dilution or other participatory rights
of any other parties with respect to the transactions contemplated hereunder.

        4.2     The Seller has full and unrestricted legal right, power and authority to enter into
and perform their obligations under the Transaction Documents and to sell and transfer
ChanBond to Purchaser as provided herein. The Transaction Documents, when executed and
delivered by the Seller, shall constitute the valid and legally binding obligation of the Seller,
legally enforceable against the Seller in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency or other similar laws affecting the enforcement of creditors’
rights in general and subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

        4.3     The Seller is acquiring the Shares for investment purposes only, for their own
account, and not for the benefit of others, nor with any view to, or in connection with any
distribution or public offering thereof within the meaning of the U.S. Securities Act of 1933 (the
“Securities Act”).

                                                                                           APP. 120
                                                5
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 124 of 169 PageID 299



        4.4    The Seller understands that the Shares have been registered under the Securities
Act. The Seller also acknowledges that the Shares will be restricted for sale for six (6) months
after the issuance. The Seller acknowledges that any certificates evidencing the Shares will
contain a legend to the foregoing effect.

        4.5      Seller has sufficient knowledge and expertise in business and financial matters so
as to enable it to analyze and evaluate the merits and risks of acquiring the Shares pursuant to the
terms of this Agreement and is able to bear the economic risk of such acquisition, including a
complete loss of its investment in the Shares.

        4.6    Seller acknowledges that it has made detailed inquiries concerning Purchaser and
its business, and that the officers of Purchaser have made available to the Seller any and all
written information which it has requested and have answered to the Seller’s satisfaction all
inquiries made by the Seller.

       4.7    The transactions provided for in this Agreement with respect to the Shares are not
part of any pre-existing plan or arrangement for, and there is no agreement or other
understanding with respect to, the distribution by the Seller of any of the Shares.

5.     Representations and Warranties of ChanBond

       5.1     ChanBond hereby represents and warrants to Purchaser, and acknowledges that
Purchaser is entering into this Agreement in reliance thereon, as follows:


              (a)     ChanBond is duly formed, validly existing and in good standing under the
       laws of the State of Delaware, and has full limited liability company power and authority
       to own, lease and operate its properties and assets and to conduct its business as now
       being conducted and as currently proposed to be conducted.

               (b)     As of the Closing Date, ChanBond is a party to the pending litigation
       identified in Schedule 5.1(b).

               (c)    As of the Closing Date the Contracts are in full force and effect and none
       of the respective parties to the Contracts are in breach of any material obligation under
       the Contracts.

              (d)     To ChanBond’s knowledge, ChanBond is not a party nor bound by any
       contracts, agreements, promises or commitments except the assignments related to the
       Contracts.

               (e)    Other than the assignments related to the Contracts, ChanBond has no
       material assets. None of ChanBond’s employees will continue with ChanBond after the
       Closing. ChanBond’s bank accounts and the contents thereof will be transferred to
       Purchaser. Any amounts paid or payable to ChanBond (or any of its Affiliates) under
       licenses or other agreements or judgments entered into by or awarded to any Affiliates of
       ChanBond prior to the Closing Date, shall be retained as the exclusive property of such

                                                                                            APP. 121
                                                 6
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 125 of 169 PageID 300



       Affiliates and after the Closing Date, ChanBond or any of its Affiliates will disclaim any
       interest therein.


6.     Representations and Warranties of Purchaser

       Purchaser, represents and warrants to the Seller and acknowledges that the Seller are
entering into this Agreement in reliance thereon as follows:

        6.1   Purchaser is duly organized, validly existing and in good standing under the laws
of Delaware and has full corporate power and authority to own, lease and operate its properties
and assets and to conduct its business as now being conducted and as currently proposed to be
conducted. The corporate governance documents of Purchaser (including but not limited to its
Certificate of Incorporation, Bylaws and any Voting Rights Agreements, Stockholders’
Agreements, Investors’ Rights Agreements and the like) as in effect on the date hereof have been
provided or made available to the Seller (the “Purchaser Governance Documents”).

        6.2     The Transaction Documents, when executed and delivered by Purchaser, shall
constitute the valid and legally binding obligation of Purchaser, respectively, legally enforceable
against Purchaser in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of creditors’ rights in
general and subject to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

        6.3     The authorized capital stock of Purchaser consists of 6,000,000,000 shares of
Common Stock and 10,000,000 shares of Convertible Preferred Stock, each having a par value
of USD $0.001, of which 912,897,537 shares are issued and outstanding (exclusive of shares
issued hereunder). Purchaser’s fully-diluted capital structure before and after Closing is set forth
in the capitalization table attached hereto as Schedule 6.3. All capital stock, preemptive rights,
rights of first refusal, rights of co-sale, convertible, exercisable or exchangeable securities,
outstanding warrants, options or other rights to subscribe for, purchase or acquire from Purchaser
or any of its subsidiaries or Affiliates any capital stock of the Purchaser and/or any of its
subsidiaries are set forth in detail on Schedule 6.3. Except for the transactions contemplated by
this Agreement and the current Purchaser Governance Documents, there are no Liens, options to
purchase, proxies, preemptive rights, convertible, exercisable or exchangeable securities,
outstanding warrants, options, voting trust and other voting agreements, calls, promises or
commitments of any kind and, Purchaser has no knowledge that any of the said stockholders
owns any other stock, options or any other rights to subscribe for, purchase or acquire any capital
stock of Purchaser from Purchaser or from each other.

        6.4     All issued and outstanding capital stock of Purchaser has been duly authorized,
and is validly issued and outstanding and fully-paid and non-assessable. The Shares, when
issued and allotted in accordance with this Agreement: (a) will be duly authorized, validly
issued, fully paid, non-assessable, and free of any preemptive rights, (b) will have the rights,
preferences, privileges, and restrictions set forth in Purchaser’s Certificate of Incorporation,
Certificate of Designation and By-laws, and (c) will be issued free and clear of any Liens of any
kind.

                                                                                            APP. 122
                                                 7
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                  Page 126 of 169 PageID 301



         6.5    Purchaser is currently in material compliance with all applicable laws, including
securities laws. Purchaser has timely filed all forms and reports required to be filed with the
Securities Exchange Commission (the “SEC”) including, without limitation, all exhibits required
to be filed therewith, and has made available to the Seller true, complete and correct copies of all
of the same so filed (including any forms, reports and documents incorporated by reference
therein or filed after the date hereof, the “Purchaser SEC Reports”). For purposes hereof, such
Purchaser SEC Reports shall be deemed delivered to Seller via the SEC’s EDGAR database.
The Purchaser SEC Reports: (i) at the time filed complied (or will comply when filed, as the case
may be) in all material respects with the applicable requirements of the Securities Act and/or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations promulgated thereunder, and with the Sarbanes-Oxley Act of 2002, and the rules and
regulations promulgated thereunder, in each case applicable to such Purchaser SEC Reports at
the time they were filed; and (ii) did not at the time they were filed (or, if later filed, amended or
superseded, then on the date of such later filing) contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in order to make the
statements contained therein, in the light of the circumstances under which they were made, not
misleading.

        6.6     Purchaser has timely filed (or has been deemed to have timely filed pursuant to
Rule 12b-25 under the Exchange Act) and made publicly available on the SEC’s EDGAR
system, and the Seller may rely upon, all certifications and statements required by (i) Rule 13a-
14 or Rule 15d-14 under the Exchange Act and (ii) Section 906 of the Sarbanes Oxley Act of
2002 with respect to any documents filed with the SEC. Since the most recent filing of such
certifications and statements, there have been no significant changes in Purchaser’s internal
control over financial reporting (as such term is defined in Rule 13a-15(f) under the Exchange
Act), or in other factors that could significantly affect its disclosure controls and procedures.

        6.7     The financial statements (including footnotes thereto) included in or incorporated
by reference into the Purchaser SEC Reports (the “Purchaser Financial Statements”) were
complete and correct in all material respects as of their respective filing dates, complied as to
form in all material respects with the Exchange Act and the applicable accounting requirements,
rules and regulations of the SEC promulgated thereunder as of their respective dates and have
been prepared in accordance with United States generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except as otherwise noted
therein). The Purchaser Financial Statements fairly present the financial condition of Purchaser
as of the dates thereof and results of operations, cash flows and stockholders’ equity for the
periods referred to therein (subject, in the case of unaudited Purchaser Financial Statements, to
normal recurring year-end adjustments which were not and will not be material in amount).
Without limiting the generality of the foregoing, (i) no independent public accountant of
Purchaser has resigned or been dismissed as independent public accountant of Purchaser as a
result of or in connection with any disagreement with Purchaser on a matter of accounting
principles or practices, financial statement disclosure or auditing scope or procedure, (ii) no
executive officer of Purchaser has failed in any respect to make, without qualification, the
certifications required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act with
respect to any form, report or schedule filed by Purchaser with the SEC since the enactment of
the Sarbanes-Oxley Act and (iii) no enforcement action has been initiated or, to the knowledge of
Purchaser, threatened against Purchaser by the SEC relating to disclosures contained in any
                                                                                              APP. 123
                                                  8
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 127 of 169 PageID 302



Purchaser SEC Report. There has been no change in Purchaser’s accounting policies except as
described in the notes to the Purchaser Financial Statements.

        6.8     Purchaser is not in default and neither the execution and delivery of the
Transaction Documents nor compliance by Purchaser with the terms and provisions hereof and
thereof, will conflict with, or result in a breach or violation of, any of the terms, conditions and
provisions of: (i) the Purchaser Corporate Governance Documents, or (ii) any note, indenture,
mortgage, lease, agreement, contract, purchase order or other instrument, document or agreement
to which Purchaser is a party or by which it or any of its property is bound, or (iii) any law,
statute, ordinance, regulation, order, writ, injunction, decree, or judgment of any court or any
governmental department, commission, board, bureau, agency or instrumentality in any country
in which Purchaser conducts business, with the exception of those judgments listed Schedule
6.8. Such execution, delivery and compliance with the Transaction Documents will not (a) give
to others any rights, including rights of termination, cancellation or acceleration, in or with
respect to any agreement, contract or commitment referred to in this paragraph, or to any of the
properties of Purchaser, or (b) except for compliance with any applicable requirements under the
Securities Act, the Exchange Act and any requirements of the Over-the-Counter Bulletin Board
(“OTCBB”), no consent, approval, order or authorization of, or registration, declaration or filing
with any Governmental Body or any other Person is required by or with respect to Purchaser in
connection with the execution and delivery of the Transaction Documents or the consummation
of the transactions contemplated hereby and thereby, which consent or approval has not
heretofore been obtained or will be obtained by Closing. To the knowledge of Purchaser, no
third party is in default under any agreement, contract or other instrument or document to which
Purchaser is a party. To the knowledge of Purchaser, Purchaser is not a party to or bound by any
order, judgment, decree or award of any Governmental Body.

       6.9    No action, proceeding or governmental inquiry or investigation is pending or, to
the knowledge of Purchaser, threatened against Purchaser or any of its officers, directors or
employees (in their capacity as such or as shareholders, if applicable), or against any of
Purchaser’s properties, including, without limitation, assets, licenses and rights transferred to
Purchaser under any written agreement or other binding undertaking, or with regard to
Purchaser’s business, before any court, arbitration board or tribunal or administrative or other
governmental agency, nor does Purchaser believe that there is any basis for the foregoing.

7.     Survival; Indemnification; Limitation of Liability; No Consequential Damages

       7.1    The representations and warranties of each Party hereunder shall survive the
Closing and remain in effect for a period of one (1) year thereafter.

        7.2      Indemnification. The Seller, on the one side, and Purchaser on the other side (as
applicable, the “Indemnifying Party”) agree to indemnify and hold harmless the Parties of the
other side and their respective Affiliates (as applicable, the “Indemnified Parties”), against any
and all loss, liability, claim, damage and expense whatsoever (including, but not limited to, any
and all expenses whatsoever reasonably incurred in investigating, preparing or defending against
any litigation commenced or threatened or any claim whatsoever) arising out of or based upon
(a) any breach of any of such Party’s representations or warranties herein, misrepresentation or
warranty or breach or failure by the Indemnifying Party to comply with any covenants or

                                                                                            APP. 124
                                                 9
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 128 of 169 PageID 303



agreement made by it herein, in the other Transaction Documents or in any other document
furnished by it to any of the foregoing in connection with this transaction and (b) any action for
securities law violations instituted by an Indemnifying Party which is finally resolved by
judgment against such Indemnifying Party.

        7.3     Mechanics of Indemnification. Whenever any claim arises for indemnification
under this Agreement or an event which may result in a claim for such indemnification has
occurred, the Indemnified Party(ies) will promptly notify the Indemnifying Party of the claim
and, when known, the facts constituting the basis for such claim. The Indemnifying Party shall
have the obligation to dispute and defend all such Third Party claims and thereafter so defend
and pay any adverse final judgment or award or settlement amount in regard thereto. Such
defense shall be controlled by the Indemnifying Party, and the cost of such defense shall be
borne by the Indemnifying Party, provided that the Indemnified Parties shall have the right to
participate in such defense at their own expense, unless the Indemnified Parties require their own
attorney due to a conflict of interest, in which case, the expense of a single law firm acceptable to
such Indemnified Party will be borne by the Indemnifying Party. The Indemnified Parties shall
cooperate in all reasonable respects in the investigation, trial and defense of any such claim at the
cost of the Indemnifying Party. If the Indemnifying Party fails to take action within thirty (30)
days of notice, then the Indemnified Parties shall have the right to pay, compromise or defend
any third party claim, such costs to be borne by the Indemnifying Party. The Indemnified Parties
shall also have the right and upon delivery of ten (10) days advance written notice to such effect
to the Indemnifying Party, exercisable in good faith, to take such action as may be reasonably
necessary to avoid a default prior to the assumption of the defense of the Third Party claim by
the Indemnifying Party, and any reasonable expenses incurred by the Indemnified Parties so
acting shall be paid by the Indemnifying Party. The Indemnifying Party will not settle or
compromise any Third Party claim without the prior written consent of the Indemnified Parties,
not to be unreasonably withheld.

        7.4      Purchaser Indemnification. Purchaser and ChanBond shall indemnify and hold
the Seller harmless with respect to any loss, expense, cost, damage and settlement (collectively,
“Indemnified Expenses”) caused to Seller as a result of Purchaser’s or ChanBond’s or its
Affiliates’ actions or omissions with respect to the Patents following the Closing Date, provided
Seller is not determined to responsible for such actions as a result of their fraud or intentional
misconduct. In particular, in the event that the enforcement or other activities with the Patents
results in litigation or other dispute resolution processes with one or more Third Parties, with
Seller being required to be involved or liable for the expenses arising through actions of
ChanBond (e.g., being added as a party to the process, even if such joinder is improper, or being
subject to Third Party discovery requests or otherwise having any exposure for any claims
arising through activities of ChanBond), Purchaser and ChanBond shall, at Seller’s request,
indemnify Seller all of Seller’s Indemnified Expenses arising from that involvement.

     7.5  Limitation of Liability. SELLER’S TOTAL LIABILITY UNDER THE
TRANSACTION DOCUMENTS WILL NOT EXCEED THE CASH CLOSING
CONSIDERATION ACTUALLY RECEIVED BY SELLER HEREUNDER. THE PARTIES
ACKNOWLEDGE THAT THIS LIMITATION ON POTENTIAL LIABILITIES WAS AN
ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THE TRANSACTION
DOCUMENTS.
                                                                                             APP. 125
                                                 10
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                  Page 129 of 169 PageID 304



     7.6   Limitation on Consequential Damages. NEITHER PARTY WILL HAVE ANY
OBLIGATION OR LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, AND NOTWITHSTANDING ANY
FAULT,    NEGLIGENCE       (WHETHER       ACTIVE,    PASSIVE  OR   IMPUTED),
REPRESENTATION, STRICT LIABILITY OR PRODUCT LIABILITY), FOR ANY
INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSS OF REVENUE,
PROFIT, SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS
AGREEMENT, EVEN IF A PARTY OR ITS EMPLOYEES HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

8.     Miscellaneous

       8.1     Each of the Parties hereto shall perform such further acts and execute such further
documents as may reasonably be necessary to carry out and give full effect to the provisions of
the Transaction Documents and the intentions of the Parties as reflected thereby.

        8.2      Governing Law; Arbitration; Prevailing Party. This Agreement and all claims or
causes of action that may be based upon, arise out of or relate to this Agreement or the Collateral
Agreements will be construed in accordance with and governed by the internal laws of the State
of Texas applicable to agreements made and to be performed entirely within such State without
regard to conflicts of laws principles thereof. Any dispute arising under or in connection with
any matter of any nature (whether sounding in contract or tort) relating to or arising out of this
Agreement, shall be resolved exclusively by arbitration. The arbitration shall be in conformity
with and subject to the applicable rules and procedures of the American Arbitration Association.
The arbitration shall be conducted before a panel of three (3) arbitrators, with one arbitrator to be
selected by each of Seller and Buyer and the third arbitrator to be selected by the arbitrators
selected by the Parties. The Parties agree to be (a) subject to the exclusive jurisdiction and venue
of the arbitration in the Eastern District of Texas (b) bound by the decision of the arbitrator as the
final decision with respect to the dispute, and (c) subject to the jurisdiction of both of the federal
courts of the United States of America or the courts sitting in the Eastern District in the State of
Texas for the purpose of confirmation and enforcement of any award. The prevailing party in
any arbitration shall be entitled to recover its costs and expenses (including attorney’s fees and
expenses) from the non-prevailing party.

        8.3     Limitations on Assignment. Except as expressly permitted in this Section, none
of Purchaser or ChanBond may grant or assign any rights or delegate any duties under this
Agreement to any Third Party (including by way of a “change in control”) or may sell, transfer,
or spin-off any of the interests in ChanBond or any of its material assets without the prior written
consent of Seller. Notwithstanding the foregoing, Purchaser shall be permitted to transfer or
assign) its rights, interests and obligations under this Agreement, as applicable, without Seller’s
prior written consent as part of a sale of all or substantially all of its business, equity to, or a
change in control transaction with a Third Party acquirer (an “M&A Transaction”, and an
“Acquirer,” respectively); provided that (a) such transfer or assignment is subject to all of the
terms and conditions of this Agreement; and (ii) such Acquirer executes a written undertaking
towards Seller agreeing to be bound by all of the terms and conditions of this Agreement with
respect to the rights being transferred or assigned. Except as otherwise expressly limited herein,


                                                                                              APP. 126
                                                 11
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 130 of 169 PageID 305



the provisions hereof shall inure to the benefit of, and be binding upon, the successors, permitted
assigns, heirs, executors, and administrators of the Parties hereto.

        8.4    This Agreement and the Schedules hereto constitute the full and entire
understanding and agreement between the Parties with regard to the subject matters hereof and
thereof and any other written or oral agreement relating to the subject matter hereof existing
between the Parties are expressly canceled. Any term of this Agreement may be amended only
with the written consent of all Parties thereto. The observance of any term hereof may be waived
(either prospectively or retroactively and either generally or in a particular instance) only with
the written consent of the party against which such waiver is sought.

        8.5    All notices and other communications required or permitted hereunder to be given
to a Party to this Agreement shall be in writing and shall be faxed, emailed or mailed by
registered or certified mail, postage prepaid, or prepaid air courier, or otherwise delivered by
hand or by messenger, addressed to such Party’s address as set forth above; or at such other
address as the Party shall have furnished to each other Party in writing in accordance with this
provision. Any notice sent in accordance with this Section shall be effective (i) if mailed, seven
(7) business days after mailing, (ii) if by air courier two (2) business days after delivery to the
courier service, (iii) if sent by messenger, upon delivery, and (iv) if sent via facsimile or email,
upon transmission and electronic confirmation of receipt or (if transmitted and received on a
non-business day) on the first business day following transmission and electronic confirmation of
receipt (provided, however, that any notice of change of address shall only be valid upon
receipt).

       8.6     No delay or omission to exercise any right, power, or remedy accruing to any
Party upon any breach or default under this Agreement, shall be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit, consent, or approval of
any kind or character on the part of any Party of any breach or default under this Agreement, or
any waiver on the part of any Party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any of the Parties, shall
be cumulative and not alternative.

                                    [Signature Page Follows]




                                                                                            APP. 127
                                                12
Case 3:20-cv-03097-B Document 5 Filed 10/12/20        Page 131 of 169 PageID 306



       IN WITNESS WHEREOF the Parties have signed this Agreement as of the date first
hereinabove set forth.

SELLER:                             DEIRDRE LEANE

                                    By:�L-....-.r--.
                                    Name: "t>e::\9--S)� �'=-
                                    Date:     �3 C:>ckcl571er a.o,s




PURCHASER:                          UNIFIEDONLINE, INC.




CHANBOND:                            CHANBOND, LLC

                                     By: Cb- J_          L   ft -   ·-


                                     Name:    �'='-�                     C;.
                                     Title:    �
                                     Date:     �                    r�




                                         13                                     APP. 128
Case 3:20-cv-03097-B Document 5 Filed 10/12/20        Page 132 of 169 PageID 307



       IN WITNESS WHEREOF the Parties have signed this Agreement as of the date first
hereinabove set forth.

SELLER:                             DEIRDRE LEANE

                                    By:�L-....-.r--.
                                    Name: "t>e::\9--S)� �'=-
                                    Date:     �3 C:>ckcl571er a.o,s




PURCHASER:                          UNIFIEDONLINE, INC.




CHANBOND:                            CHANBOND, LLC

                                     By: Cb- J_          L   ft -   ·-


                                     Name:    �'='-�                     C;.
                                     Title:    �
                                     Date:     �                    r�




                                         13                                     APP..129
Case 3:20-cv-03097-B Document 5 Filed 10/12/20        Page 133 of 169 PageID 308



                                  SCHEDULE 1.3

                                      Contracts

 1.   ChanBond, LLC – CBV, Inc. Patent Purchase Agreement dated April 9, 2015
 2.   ChanBond, LLC – Bentham IMF Litigation Funding Agreement dated September 9, 2015
 3.   ChanBond, LLC - IPNAV, LLC Advisory Services Agreement dated April 9, 2015
 4.   ChanBond, LLC - Mishcon de Reya Retention Agreement dated April 20, 2015
 5.   ChanBond, LLC - Bayard Law Engagement Agreement dated June 8, 2015
 6.   ChanBond, LLC - Ascenda Law Group Engagement Agreement dated July 14, 2015




                                                                               APP..130
Case 3:20-cv-03097-B Document 5 Filed 10/12/20               Page 134 of 169 PageID 309



                                           SCHEDULE 2.2.1

                                        Interest Transfer Deed


    FOR VALUE RECEIVED the undersigned, Deirdre Leane ("Transferor") hereby assigns,
    transfers and conveys all of its membership interests in ChanBond, LLC, a Delaware limited
    liability company (the 'Interests') to UnifiedOnline, Inc., a Delaware corporation
    ("Transferee") and Transferee hereby accepts the above mentioned Interests.

    In witness whereof, we affix our signatures hereto this 27th day of October, 2015.


    Transferor:

   �..J ....., �nm..., ►
    Deirdre Leane                                     UnifiedOnline, Inc.

                                                        /() -21- 2(!)JS"
    Date                                              Date


    Witness:




       10/27/2015
                                                    �
                                                         I0-27-2DJC
    Date                                              Date




                                                                                         APP. 131
Case 3:20-cv-03097-B Document 5 Filed 10/12/20       Page 135 of 169 PageID 310



                               SCHEDULE 2.2.3

               UnifiedOnline, Inc.’s Board of Directors Resolutions




                                                                          APP. 132
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                       Page 136 of 169 PageID 311



                                 STATEMENT OF UNANIMOUS
                                CONSENT TO ACTION TAKEN IN
                                          LIEU OF A
                              SPECIAL MEETING OF THE BOARD OF
                                       DIRECTORS OF
                                     UNIFIEDONLINE, INC.

         In lieu of a special meeting of the board of directors (the “Board”) of UnifiedOnline, Inc., a
Delaware corporation (the “Corporation”), and in accordance with the Bylaws of the Corporation and
§141(f) of the General Corporation Law of the State of Delaware, the undersigned, being all of the
members of the Board, do hereby consent to the adoption of, and do hereby adopt, the following
resolutions and declare them to be in full force and effect as if they had been duly adopted at a
meeting of the Board, duly called, noticed and held:

         WHEREAS, the Board deems it to be in the best interests of the Corporation to enter into a
Purchase Agreement dated October 26, 2015 (the “Agreement”), in connection with the acquisition of
ChanBond, LLC (“ChanBond”), a Delaware limited liability company, the owner of that certain
portfolio of Intellectual Property, known as the “ChanBond” patent portfolio, more particularly
described as follows:
                The Corporation and CHANBOND agree to an acquisition by the
               Corporation of 100% of the membership interests of CHANBOND for
               consideration generally defined as: 44,700,000 shares of the common
               stock of the Corporation , plus a $5MM 5-Year No-Interest Promissory
               Note, with a Maturity Date of October 27, 2020..

        NOW, THEREFORE BE IT RESOLVED, that the Corporation is hereby authorized to
enter into the Agreement and the Note.

        FURTHER RESOLVED, that any executive officer of the Corporation be, and hereby
is authorized, empowered and directed, from time to time, to take such additional action and to
execute, certify and deliver to the transfer agent of the Corporation, as any appropriate or
proper to implement the provisions of the foregoing resolutions; and be it

        FURTHER RESOLVED, that this Consent may be executed in any number of counterparts,
each of which shall be deemed to be an original but all of which together will constitute one and the
same instrument, and that counterpart signature pages transmitted by facsimile transmission, by
electronic mail in portable document format (.pdf) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have the same effect as
physical delivery of the paper document bearing an original signature.

       IN WITNESS WHEREOF, the undersigned members of the Board have executed this
Consent as of October 26, 2015.




Robert M. Howe, III




                                                                                                     APP. 133
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20             Page 137 of 169 PageID 312



                                      SCHEDULE 2.2.7

                                Common Interest Agreement

THIS COMMON INTEREST AGREEMENT (“Agreement”) is entered into as of April 9, 2015,
by and among ChanBond, LLC (the “Company”) having its principal offices at 2633
McKinney Avenue, Suite 130-501, Dallas, Texas 75204; UnifiedOnline, Inc.
(“UnifiedOnline”), having its principal offices at 4126 Leonard Drive, Fairfax, Virginia 22030;
and Deirdre Leane (“Leane”), located at 2525 Carlisle Street, Suite 439, Dallas, Texas 75201.




                                                                                       APP. 134
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 138 of 169 PageID 313



1.          Background.                                      attorney-client privilege, the work
                                                             product doctrine, or other applicable
 1.1.        Company, Unified and Leane are                  privilege or immunity with respect to the
        sometimes referred to herein as a “party”            Patent Matters.        Any counsel or
        or the “parties” and are presently                   consultant retained by a party or their
        negotiating the closing of an agreement              counsel to assist in the Patent Matters
        under which UnifiedOnline will purchase              shall be bound by, and entitled to the
        Company from Leane and continue to                   benefits of this Agreement.
        enforce and license patents and related
        rights owned by the Company “IP               2.2.        In order to further their common
        Rights” and the “Patent Matters”                     interest, the parties and their counsel may
        respectively).                                       exchange privileged and work product
                                                             information, orally and in writing,
 1.2.        The parties have a common legal                 including, without limitation, factual
        interest in upholding the validity and               analyses, mental impressions, legal
        enforceability of the IP Rights, for                 memoranda, source materials, draft legal
        purposes of enforcement. The parties                 documents, evidence of use materials,
        anticipate they will enforce inherent                claims charts, prosecution history files
        rights of the IP Rights against third                and other information (hereinafter
        parties through litigation. The parties              “Common Interest Materials”). The
        have agreed to treat their communications            sole purpose of the exchange of the
        and those of their counsel relating to the           Common Interest Materials is to support
        Patent Matters as protected by the                   the parties’ common interest with respect
        common interest doctrine. Furtherance                to the enforcement for the Patent Matters.
        of the Patent Matters requires the                   Any      Common        Interest    Materials
        exchange of proprietary documents and                exchanged shall continue to be protected
        information, the joint development of                under all applicable privileges and no
        legal strategies and the exchange of                 such exchange shall constitute a waiver
        privileged information and attorney work             of any applicable privilege or protection.
        product developed by the parties and                 Nothing in this Agreement requires a
        their respective counsel.                            party to share information with the other
                                                             party.
2.          Common Interest.
                                                     3.          Nondisclosure.
 2.1.        The parties have a common, joint
        and mutual legal interest in the              3.1.        The parties and their counsel shall
        monetization of valid and enforceable                use the Common Interest Materials solely
        patents. In furtherance of that common               in connection with the Patent Matters and
        interest, the parties will cooperate with            shall take appropriate steps to protect the
        each other, to the extent permitted by               privileged and confidential nature of the
        law, to share information protected by the           Common Interest Material. No party nor

                                                                                                 APP. 135
      Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 139 of 169 PageID 314



        their respective counsel shall produce           4.2.        Nothing in this Agreement affects
        privileged documents or information                     the     separate     and      independent
        unless or until directed to do so by a final            representation of each party by its
        order of a court of competent jurisdiction,             respective counsel or creates an attorney-
        or upon the prior written consent of the                client relationship between the counsel
        other party. No privilege or objection                  for a party and the other party to this
        shall be waived by a party hereunder                    Agreement.
        without the prior written consent of the
        other party.                                     4.3.        This Agreement shall continue until
                                                                terminated upon the written request of
 3.2.        Except as herein provided, in the                  either party. Upon termination, each
        event that either party or its counsel is               party and their respective counsel shall
        requested or required in the context of a               return any Common Interest Material
        litigation, governmental, judicial or                   furnished    by    the    other   party.
        regulatory investigation or other similar               Notwithstanding termination, this Agreement
        proceedings      (by     oral     questions,            shall continue to protect all Common Interest
                                                                Materials disclosed prior to termination. Sections
        interrogatories, requests for information
                                                                3 and 5 shall survive termination of this
        or      documents,     subpoenas,       civil           Agreement.
        investigative demands or similar process)
        to disclose any Common Interest                 5.           General Terms.
        Materials, the party or its counsel shall
        assert all applicable privileges, including,     5.1.        This Agreement is governed by the
        without limitation, the common interest                 laws of the State of Delaware, without
        doctrine, and shall immediately inform                  regard to its choice of law principles to
        the other party and the other party’s                   the contrary. In the event any provision
        counsel of the request or requirement to                of the Agreement is held by any court of
        disclose.                                               competent jurisdiction to be illegal, void
                                                                or unenforceable, the remaining terms
4.         Relationship; Additions;                             shall remain in effect. Failure of either
     Termination.                                               party to enforce any provision of this
                                                                Agreement shall not be deemed a waiver
 4.1.        This Agreement does not create any                 of future enforcement of that or any other
        agency or similar relationship among the                provision.
        parties.    Through the term of the
        agreement between the parties, or any            5.2.        The parties agree that a breach of
        other agreement requiring confidentiality,              this Agreement would result in
        (whichever term is longer), no party nor                irreparable injury, that money damages
        their respective counsel has the authority              would not be a sufficient remedy and that
        to waive any applicable privilege or                    the disclosing party shall be entitled to
        doctrine on behalf of any other party.                  equitable relief, including injunctive
                                                                relief, as a non-exclusive remedy for any

                                                                                                         APP. 136
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20     Page 140 of 169 PageID 315



       such breach.

5.3.        Notices given under this Agreement
       shall be given in writing and delivered by
       messenger or overnight delivery service
       as set forth below, and shall be deemed to
       have been given on the day received:

       ChanBond, LLC
       2633 McKinney Avenue
       Suite 130-501
       Dallas, TX 75204

       UnifiedOnline, Inc.
       4126 Leonard Drive
       Fairfax, VA 22030

       Deirdre Leane
       2525 Carlisle Street
       Suite 439
       Dallas, TX 75201

5.4.        This Agreement is effective and
       binding upon each party as of the date it
       is signed by or on behalf of a party and
       may be amended only by a writing signed
       by or on behalf of each party. This
       Agreement may be executed in
       counterparts. Any signature reproduced
       or transmitted via email of a .pdf file,
       photocopy, facsimile or other process of
       complete and accurate reproduction and
       transmission shall be considered an
       original for purposes of this Agreement.




***The remainder of this page has been
intentionally left blank.**




                                                                         APP. 137
Case 3:20-cv-03097-B Document 5 Filed 10/12/20     Page 141 of 169 PageID 316



IN WITNESS WHEREOF, CHANBOND, LLC, UNIFIEDONLINE, INC. and DEIRDRE
LEANE have executed this Common Interest Agreement by their duly authorized
representatives.


                                           UN
                                              �
                                           By:--
                                              �    -=- ------­
                                                  �-
                                              (S 1gnature)

                                           Namel2ob       Hov£.--
Title:   �                                 Title:(!_El)



                                     -
DEIRDRE LEANE

By:   (l)._ l_,__      t_. o·-   -
         (Signature)



Title:
     "1:>�.




                                                                              APP. 138
Case 3:20-cv-03097-B Document 5 Filed 10/12/20   Page 142 of 169 PageID 317



                             SCHEDULE 2.2.8

                              Promissory Note




                                                                      APP. 139
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 143 of 169 PageID 318



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B)
AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE
LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF.

                                   UNIFIEDONLINE, INC.

                                    PROMISSORY NOTE

Principal Amount: $5,000,000                            Original Issuance Date: October 27, 2015

FOR VALUE RECEIVED UnifiedOnline, Inc., a Delaware corporation (the “Company”),
promises to pay to Deirdre Leane, an individual, of 2525 Carlisle St., Suite 439, Dallas, TX
75201 (the “Holder”) an aggregate principal amount of Five Million Dollars ($5,000,000.00)
(representing the Cash Payment as provided for and defined in the Interest Sale Agreement dated
as of the date hereof (the “Interest Sale Agreement”), to which the Company and the Holder are
parties) payable on or prior to October 27, 2020 (the “Maturity Date”), provided, however, that if
this Note is not paid in full by the Maturity Date, the aggregate principal amount of this Note
shall be increased by Twenty Five Thousand Dollars ($25,000.00) for each month such payment
is delayed (or pro rata portion thereof) until paid in full (the “New Principal Balance”).

       The following is a statement of the rights of the Holder of this Note and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this Note, agrees:

       1.      Event of Default.

               (a)    For purposes of this Note, an “Event of Default” means:

                       (i)     the Company shall default in the payment of principal on this Note
       on or prior to the applicable Maturity Date; or

                      (ii)   the Company shall be in breach of any obligation, covenant or
       representation made in this Note or the Interest Sale Agreement; or

                       (iii)  the Company shall (a) become insolvent; (b) dissolve or terminate
       its existence; (c) admit in writing its inability to pay its debts generally as they mature;
       (d) make an assignment for the benefit of creditors or commence proceedings for its
                                                                                           APP. 140
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 144 of 169 PageID 319



       dissolution; or (e) apply for or consent to the appointment of a trustee, liquidator, receiver
       or similar official for it or for a substantial part of its property or business; or

                      (iv)    a trustee, liquidator or receiver shall be appointed for the Company
       or for a substantial part of its property or business without its consent and shall not be
       discharged within thirty (30) days after such appointment; or

                      (v)     any governmental agency or any court of competent jurisdiction at
       the insistence of any governmental agency shall assume custody or control of the whole
       or any substantial portion of the properties or assets of the Company and shall not be
       dismissed within thirty (30) days thereafter; or

                       (vi)    bankruptcy, reorganization, insolvency or liquidation proceedings
       or other proceedings, or relief under any bankruptcy law or any law for the relief of debt
       shall be instituted by or against the Company and, if instituted against the Company shall
       not be dismissed within thirty (30) days after such institution, or the Company shall by
       any action or answer approve of, consent to, or acquiesce in any such proceedings or
       admit to any material allegations of, or default in answering a petition filed in any such
       proceeding.

Upon the occurrence of an Event of Default, the entire unpaid and outstanding indebtedness due
under this Note shall be immediately due and payable without notice and Holder shall be entitled
to such additional rights and remedies as are provided by law.

Until the Note is paid in full, the Company shall be obligated to make payments on this Note to
the Holder from 100% of any Net Revenues (as defined below) within thirty (30) calendar days
after each calendar month commencing with the calendar month ending October 31, 2015.

“Net Revenues” shall mean the total aggregate Gross Recoveries less the total aggregate amount
of costs and expenses - incurred by or on behalf of the Company in connection with the
monetization, enforcement and/or sale of the Assigned Patent Rights of the ChanBond, LLC
patent portfolio (described in Exhibit A) - which are exclusively limited to: (a) the reasonable
fees and expenses of litigation counsel; (b) the reasonable fees and expenses of licensing counsel
(c) the reasonable fees and expenses of any re-examination or other patent prosecution counsel;
(d) reasonable expert fees, court costs, deposition costs and other reasonable costs and expenses
related to the maintenance, prosecution, enforcement, and licensing of the Patents; and (e) the
reasonable fees and expenses of any other advisors or agents which the Parties mutually agree
are required and the repayment of litigation financing.

Notwithstanding anything to the contrary contained in this Note, in no event shall the total of all
charges payable under this Note, which are or could be held to be in the nature of interest exceed
the maximum rate permitted to be charged under applicable law. Should the Holder receive any
payment which is or would be in excess of that permitted to be charged under any such
applicable law, such payment shall have been, and shall be deemed to have been, made in error
and shall automatically be applied to reduce the principal balance outstanding on this Note.


                                                                                             APP. 141
                                                 2
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20               Page 145 of 169 PageID 320



                 (b)     As soon as possible and in any event within two days after the Company
becomes aware that an Event of Default has occurred, the Company shall notify the Holder in
writing of the nature, extent and time of and the facts surrounding such Event of Default, and the
action, if any, that the Company proposes to take with respect to such Event of Default.

       2.     Prepayment. The Company may prepay this Note at any time, in whole or in part,
without penalty or premium.

       3.      Miscellaneous.

               (a)    Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or mutilation of this Note
and delivery of an indemnity agreement reasonably satisfactory in form and substance to the
Company and, in the case of mutilation, on surrender and cancellation of this Note (or what
remains thereof), the Company shall execute and deliver, in lieu of this Note, a new note
executed in the same manner as this Note, in the same principal amount as the unpaid principal
amount of this Note and dated the date of this Note.

               (b)    Payment. All payments under this Note shall be made in lawful tender of
the United States no later than 5:30 pm, Eastern Standard Time, on the date on which such
payment is due, by wire transfer of immediately available funds to the account identified by the
Holder. Time is of the essence as to all dates set forth herein, provided, however, that whenever
any payment to be made under this Note shall be stated to be due on a Saturday, Sunday or a
public holiday, or the equivalent for banks generally under the laws of the State of New York
(any other day being a “Business Day”), such payment may be made on the next succeeding
Business Day and such extension of time shall be included in the computation of the payment of
interest.

              (c)      Waivers. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

              (d)    Waiver and Amendment. Any provision of this Note may be amended,
waived or modified only by an instrument in writing signed by the party against which
enforcement of the same is sought.

               (e)     Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing sent by mail, facsimile with printed confirmation, nationally
recognized overnight carrier or personal delivery and shall be effective upon actual receipt of
such notice, to the following addresses until notice is received that any such address or contact
information has been changed:

       To the Company:

       UnifiedOnline, Inc.
       4126 Leonard Drive
       Fairfax, VA 22030

                                                                                          APP. 142
                                                3
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 146 of 169 PageID 321



       To the Holder:

       Deirdre Leane
       2525 Carlisle St.
       Suite# 439
       Dallas, TX 75201


               (f)     Expenses; Attorneys’ Fees. If action is instituted to enforce or collect this
Note, the Company promises to pay or reimburse all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ fees and costs, incurred by the Holder in connection
with such action.

                (g)    Successors and Assigns. This Note may not be assigned or transferred by
the Company without the express written consent of the Holder. This Note may only be assigned
or transferred by Holder subject to applicable securities laws. Subject to the preceding sentence,
the rights and obligations of the Company and the Holder of this Note shall be binding upon and
benefit the successors, permitted assigns, heirs, administrators and permitted transferees of the
parties.

               (h)    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Holder, any right, option, remedy, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of any right, option,
remedy, power or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, option, remedy, power or privilege. The rights, options, remedies,
powers and privileges herein provided are cumulative and not exclusive of any rights, options,
remedies, powers and privileges provided by law.

           (i)  Governing Law; Jurisdiction. THE PARTIES HEREBY AGREE THAT
THIS NOTE IS MADE AND ENTERED INTO IN THE STATE OF DELAWARE AND
FURTHER AGREE THAT ALL ACTS REQUIRED BY THIS NOTE AND ALL
PERFORMANCE HEREUNDER ARE INTENDED TO OCCUR IN THE STATE OF
DELAAWARE. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE PERSONAL AND
SUBJECT MATTER JURISDICTION OF THE STATE OR FEDERAL COURTS OF THE
STATE OF DELAWARE OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS NOTE. EACH PARTY HEREBY IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW, (A) ANY OBJECTION THAT THEY
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT; AND (B) ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. FINAL JUDGMENT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON EACH PARTY
DULY SERVED WITH PROCESS THEREIN AND MAY BE ENFORCED IN THE COURTS
OF THE JURISDICTION OF WHICH EITHER PARTY OR ANY OF THEIR PROPERTY IS

                                                                                            APP. 143
                                                 4
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20            Page 147 of 169 PageID 322



SUBJECT, BY A SUIT UPON SUCH JUDGMENT. THE PARTIES HEREBY WAIVE ANY
AND ALL RIGHTS TO TRIAL BY JURY.




IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the date first
above written by its duly authorized officer.

                                                UNIFIEDONLINE, INC.

                                                By:
                                                      Name: Robert M. Howe III
                                                      Title: CEO




                                                                                  APP. 144
                                            5
 29087977v.2
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20                Page 148 of 169 PageID 323



                                         EXHIBIT A




                                  Intelligent device system and method for distribution of digital
US Patent No. 7346918
                                  signals on a wideband signal distribution system

                                  Intelligent device system and method for distribution of digital
US Patent No. 7941822
                                  signals on a wideband signal distribution system

                                  Intelligent device system and method for distribution of digital
US Patent No. 8341679
                                  signals on a wideband signal distribution system

                                  Intelligent device system and method for distribution of digital
US Patent No. 8984565
                                  signals on a wideband signal distribution system

                                  Intelligent device system and method for distribution of digital
US Patent No. 9015774
                                  signals on a wideband signal distribution system

US Application No. 13/799,749
                                  Intelligent device system and method for distribution of digital
October 10, 2013*
                                  signals on a wideband signal distribution system

US Application No. 14/167,289
                                  Intelligent device system and method for distribution of digital
Filed January 29, 2014
                                  signals on a wideband signal distribution system

US Application - 10/346,571
(Abandoned – CIP of 09/824,531)

US Application - 09/824,531
(Abandoned – CIP of 7346918)

PCT/US2001/049629 (Expired – no
national phase)

PCT/US2002/009863 (Expired – no
national phase)



*Publication Date




                                                                                              APP. 145
                                               6
Case 3:20-cv-03097-B Document 5 Filed 10/12/20   Page 149 of 169 PageID 324



                              SCHEDULE 3.3

                           Company Agreements




                                                                      APP. 146
Case 3:20-cv-03097-B Document 5 Filed 10/12/20         Page 150 of 169 PageID 325



                                SCHEDULE 5.1(b)


                                 Pending Litigation

 1. ChanBond, LLC v. WaveDivision Holdings, LLC, Civil Case No. 1:15-cv-00853
 2. ChanBond, LLC v. Comcast Corporation et al, Civil Case No. 1:15-cv-00848
 3. ChanBond, LLC v. Charter Communications, Inc., Civil Case No. 1:15-cv-00847
 4. ChanBond, LLC v. WideOpen West Finance, LLC, Civil Case No. 1:15-cv-00854
 5. ChanBond, LLC v. Cequel Communications, LLC, Civil Case No. 1:15-cv-00846
 6. ChanBond v. RCN Telecom Services, LLC, Civil Case No. 1:15-cv-00851
 7. ChanBond v. Cox Communications, Inc. et al, Civil Case No. 1:15-cv-00849
 8. ChanBond v. Time Warner Cable Inc. et al, Civil Case No. 1:15-cv-00852
 9. ChanBond v. Mediacom Communications Corporation, Civil Case No. 1:15-cv-00850
 10. ChanBond v. Bright House Networks, LLC, Civil Case No. 1:15-cv-00843
 11. ChanBond v. Cablevision Systems Corporation et al, Civil Case No. 1:15-cv-00845
 12. ChanBond v. Cable One, Inc., Civil Case No. 1:15-cv-00844
 13. ChanBond v. Atlantic Broadband Group, LLC, Civil Case No. 1:15-cv-00842




                                                                                APP. 147
Case 3:20-cv-03097-B Document 5 Filed 10/12/20     Page 151 of 169 PageID 326



                              SCHEDULE 6.3

                            Capitalization Table




                                                                        APP. 148
                                                                                                                                                                          Exhibit

              UnifiedOnline, Inc. - 6,000,000,000 authorized shares
              Cap Table (10.26.15)
              Common Stock                                             Current            Own %          Series      $0.00750    $   12.000   $   60.000    Total        Expiration Date
              Restricted                                                904,088,389       99.0%              N     205,805,872                             205,805,872      09/30/16
              Float                                                       8,809,148        1.0%              O                       68,452                     68,452      11/23/16
                                                                                                             Q                        7,770                      7,770      02/08/17
                                                                 Common shares O/S         912,897,537       R                                    37,004        37,004      06/30/17
                                               Warrants                                                    Total   205,805,872       76,222       37,004   205,919,098
                  $ value if converted         Exercise Price          Shares
              $                1,543,544         $0.00750              205,805,872
              $                  914,664         $12.000                    76,222
              $                2,220,240         $60.000                    37,004

              $               4,678,448                            Total Warrants          205,919,098

              Vested                           Stock Options             O/S

                                                                               7,232



                                      0                          Total O/S Options               7,232

              Preferred Stock - Series B                                                         1,567
              Preferred Stock - Series AA (0 shares)
                                                                                                                                                                                            Case 3:20-cv-03097-B Document 5 Filed 10/12/20




              Fully Diluted Shares before convertible debt                               1,118,825,434


                                                                  At prevailing share
              Convertible debt                                           price        Conversion Price
              Tangiers                     $            68,750            13,750,000       22,916,667
              JMJ                          $            30,500             6,100,000       10,166,667
              KBM                          $            53,232            10,646,394       18,234,290
              Vis Vires                    $            34,100             6,820,000       11,680,749
                                           $           186,582            37,316,394       62,998,372


              Fully Diluted Shares after convertible debt                                1,181,823,806
                                                                                                                                                                                            Page 152 of 169 PageID 327




   APP. 149
Capital table 10.26.15 Full Cap Table 10-26-2015                                                         Page 1                                                                 10/26/2015 8:52 PM
 Case 3:20-cv-03097-B Document 5 Filed 10/12/20              Page 153 of 169 PageID 328



                                       SCHEDULE 6.8

                                          Judgments


1. Two judgments held by FedEx being pursued in the General District Court of Fairfax
   County, Virginia; and the Circuit Court of Fairfax County, Virginia, respectively:

   FedEx Customer Information Services, Inc. vs. Iceweb Storage Corporation fka Inline
   Corporation, In the Circuit Court of Fairfax County, Virginia, Case No. CL2010-7512 –
   Judgment awarded $16,321.66 plus interest and costs.

   FedEx Customer Information Services, Inc. vs. Iceweb, Inc., In the General District Court of
   Fairfax County, Virginia, Case No. GV10-023543-00 – Judgment awarded $12,900.95 plus
   $58 in costs.

2. Judgment held by i-Cubed:

   i-Cubed information, integration and imagins, LLC aka i-Cubed, information, integration
   and imagins, LLC vs. Iceweb Storage Corporation, in the General District Court of Fairfax
   County, Case No. GV12-019582-00 – Judgment awarded of $12,920.60, plus interest and
   costs.

3. Judgment held by Pellegrino and Associates:

   Pellegrino and Associates vs. Iceweb, Inc., in the Marion County Superior Court No. 12,
   Marion County, Indiana, Case No. 49D12-1408-CC-2714 – Judgment awarded of $20,158.73
   plus interest and costs.




                                                                                         APP. 150
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                   Page 154 of 169 PageID 329



                                              April 9, 2015

 ChanBond,LLC
 2633 McKinney Avenue
 Suite 130-501
 Dallas, Texas 75204

                                         Re: Advisory Services

 Dear Deirdre:

 This letter agreement ("Agreement") confirms the agreement of ChanBond LLC, a limited liability
 corporation organized under the laws of Delaware, with a principal place of business at 2633 McKinney
 Avenue, Suite 130-501, Dallas, Texas 75204 (including any and all of its current and future affiliates,
 associates,subsidiaries,successors and assigns,or any combination of the foregoing,the "Company")
 to engage IPNAV,LLC, a limited liability company organized under the laws of Texas,of 2525 Carlisle
 Street, Suite 439, Dallas, TX 75201 ("IPNAV") to provide specified services to the Company on the
 following terms and conditions:

                                          RESPONSIBILITIES

     1.   IPNAV:
             a. IPNAV has and will continue to act as the Company's worldwide intellectual property
                licensing agent,and will provide strategic advisory services relating to the acquisition:
                sale, licensing, commercialization, enforcement, prosecution, and settlement with
                respect to the intellectual property owned or controlled by the Company, including
                without limitation,the patents identified in Exhibit A,as the same may be amended from
                time to time upon mutual agreement of the parties hereto (the "Services" and the "IP
                Rights," respectively).
             b. IPNAV will introduce the Company to individuals and entities that may, among other
                things,act as counsel, consultants, vendors and experts relating to the Services.
             c. The Services will be provided' by IPNAV from such locations, and at such times, as
                IPNAV shall reasonably determine. IPNAV agrees to provide the Services to the best
                of its reasonable abilities,but guarantees no particular outcome.
             d. IPNAV will provide additional services as may be reasonably requested by the Company
                and approved by IPNAV.
             e. IPNAV will act as an independent contractor, and is not a fiduciary for the Company.

    2. The Company:
          a. IPNAV will advise and make recommendations within the framework of the Services,
             but decision-making rests solely with the Company. The Company confirms that IPNAV
             is not affiliated with the Company and does not directly or indirectly control the
             Company.
          b. IPNAV is not a law or accounting firm,or a tax advisor,and the Company will not rely
             on IPNAV to provide any such advice or services. The Company will seek separate
             legal, accounting,tax and other similar advice and services at its discretion.
          c. The Company identifies Deirdre Leane (the "Company Designee") as the point of
             contact for IPNAV. IPNAV will exclusively report to and coordinate with the Company
              Designee and may rely on him/her as the official spokesperson and authorized officer
             of the Company, with full authority to bind the Company.
          d. The Company will cooperate with IPNAV so that the Services may be performed in an
             efficient and prompt manner.
          e. The Company will promptly inform IPNAV of any materially relevant information relating
             to the IP Rights.
          f. The Company will retain full,clear,and exclusive title to the IP Rights,free and clear of
             any liens, pledges,encumbrances or any other third party rights,except as set forth on
             Exhibit B and as discussed and recommended by IPNAV in writing in connection with
             the monetization activities conducted in connection with the Services.
                                                 1                                          APP. 151
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 155 of 169 PageID 330



             g. In the event of a transfer, sale, exchange, acquisition, or other event impacting title to
                the IP Rights (including a change of control or sale of the Company) (a "Transfer"),
                which Transfer was not recommended by IPNAV in writing, the Company will ensure
                that the obligations hereunder will be assumed (in a contract acceptable in form to
                IPNAV) by the third party involved in such Transfer (the "Transferee"), such that the
                compensation, payment, and other obligations of the Company hereunder after the
                Transfer shall be the same upon the Transferee. Prior to any such Transfer, the
                Company shall offer an entity designated by IPNAV an opportunity to complete the
                Transfer on substantially similar terms, and shall hold such offer open for a period of
                twenty (20) business days.
             h. The Company has secured (and will secure) the agreement of any holders of
                indebtedness of the Company that they will not foreclose or exercise rights that would
                adversely impact the Company, IPNAV or the IP Rights.

    3. Both IPNAV and the Company:
           a. IPNAV and the Company will act in a reasonable manner so as to preserve the other's
              goodwill and reputation.
           b. Neither IPNAV nor the Company will undertake actions intended to circumvent this
              Agreement.
           c. Both IPNAV and the Company will take reasonable actions to preserve the confidential
              nature of any information exchanged during the course of this Agreement. To the extent
              the parties have not already done so, together with the execution of this Agreement, the
              parties shall execute a Mutual Nondisclosure Agreement in the form attached hereto as
              Exhibit C.
           d. Both IPNAV and the Company will maintain records (including financial records)
              sufficient to determine their respective rights and obligations under this Agreement, and
              will make such records available promptly upon written request.

                                        COSTS AND EXPENSES

    4.   IPNAV and the Company will each pay their own travel, lodging, copying, fax, telephone and
         other ordinary business expenses incurred by it in connection with this Agreement. The
         Company will be responsible for and will pay any costs and expenses payable to third parties in
         connection with this Agreement (e.g., all litigation, patent prosecution and any other third party
         costs).

           DISTRIBUTION OF CONSIDERATION FROM THE IP RIGHTS; THE IPNAV FEE

    5. IPNAV Fee: As consideration for IPNAV to enter into this Agreement and to provide the
       Services, the Company shall pay IPNAV twenty two percent (22%) of the Gross
       Consideration with respect to any Monetization Event (the "IPNAV Fee").

         For the purposes hereof:

         "Gross Consideration" means the gross amount (prior to any deductions or reductions) of any
         licensing fee, litigation settlement fee, payment of damages or other remedies, sale or
         transaction payment, and any other consideration, assets and/or proceeds collected by or made
         available to the Company in respect of the IP Rights.

         "Monetization Event" means any event in which Gross Consideration is realized, including
         without limitation, by way of a licensing, monetization, enforcement or settlement transaction;
         the acquisition or disposition of the IP Rights; or an equity sale or merger of the Company which
         is concluded pursuant to or in connection with the Services.

    6.   Certain Actions: If the Company takes or fails to take any action the result of which could
         adversely impact IPNAV's current or future ability to collect payment that is due or may become
         due under the terms of this Agreement, the Company will enter into an amendment to the
                                                     2                                          APP. 152
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 156 of 169 PageID 331



         Agreement with IPNAV (in a form reasonably acceptable to IPNAV) to eliminate the adverse
         impact of such action or failure to take action.

    7.   Timing: The Company shall wire the IPNAV Fee within five (5) business days of the Gross
         Consideration being received by the Company. If the Company receives non-cash consideration
         (e.g., stock), the Company and IPNAV will cooperate to divide the non-cash consideration in a
         manner consistent with the terms of this Agreement. Any amounts that are not paid in a timely
         manner will bear interest at the lower of (i) 22% per annum and (ii) the maximum rate permitted
         by law. IPNAV's wire information is:

                 IPNAV, LLC

                 Bank: Wells Fargo Private Banking

                 Dallas, TX 75201

                 Routing No.: 111900659

                 Swift International: WFBIUS6S

                 Account Name: IPNAV, LLC

                 Account Number: 7921420746


                                             TERMINATION

    8.   Generally: Survival: This Agreement will terminate one (1) year after the last-to-expire of the
         patents included within the definition of IP Rights unless earlier terminated by mutual written
         consent of the parties or as set forth in Sections 9 and 10. Sections 9-13 and 15-16 of this
         Agreement shall survive any termination of this Agreement and survive until the expiration of
         the applicable statute of limitations.

    9. Termination by IPNAV:
          a. IPNAV may terminate this Agreement in the event of a material breach by the Company
              that is not cured, if capable of being cured, within ten (10) days of notice to the Company
              of the breach. In the event of such a termination the Company will remain responsible
              for and shall pay the IPNAV Fee under and in accordance with this Agreement.
          b. IPNAV may terminate this Agreement at its discretion upon five (5) days written notice
              to the Company. In the event of such a termination, the Company will remain
              responsible for and shall pay the IPNAV Fee with respect to Gross Consideration
              received prior to termination, but the Company shall otherwise have no further payment
              obligation to IPNAV under this Agreement.

    10. Termination by the Company: The Company may terminate this Agreement in the event of a
        material breach by IPNAV that is not cured, if capable of being cured, within ten (10) days of
        notice to IPNAV of the breach. In the event of such a termination, the Company will remain
        responsible for and shall pay the IPNAV Fee with respect to Gross Consideration received prior
        to breach, but the Company shall otherwise have no further payment obligation to IPNAV under
        this Agreement.

                              REPRESENTATIONS AND WARRANTIES

    11. By the Company: The Company represents and warrants that:
            a. It exclusively owns and has full, clear and exclusive title to the IP Rights, free and clear
                of any liens, pledges, encumbrances or any other third party rights, except as otherwise
                set forth on Exhibit B.
            b. All prior licenses, covenants, and other third party rights granted under the IP Rights
                                                    3
                                                                                                 APP. 153
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 157 of 169 PageID 332



               are set forth on Exhibit B.
            c. It has disclosed to IPNAV and listed on Exhibit B, all prior attempts to enforce or
               monetize the IP Rights, whether through correspondence, litigation or otherwise.
            d. The IP Rights have never been held invalid or unenforceable.
            e. It has disclosed to IPNAV all prior art it is aware of in connection with the IP Rights.
            f. Other than as provided on Exhibit D, there are no terminal disclaimers of any kind
               related to or arising from the IP Rights. Exhibit D includes a list of all terminal
               disclaimers that exist with respect to the IP Rights and a detailed description of each
               such terminal disclaimer. Further, other than as provided on Exhibit D, there are no
               US patent applications of any kind constituting an Assigned Patent Right. Exhibit
               D includes a list of all pending US patent applications and the respective confirmation
               numbers issued by the USPTO therefor.

                                           MISCELLANEOUS

    12. Common Interest: From time to time, the parties may share information with each other that is
        covered by the attorney-client privilege, work product immunity, or other privileges and
        immunities. This Agreement memorializes the parties' understanding that any such
        communications are covered by a community of interest that exists between them with respect
        to the Services. The parties intend that all applicable privileges and immunities have been, are,
        and will be preserved. Simultaneous with the execution of this Agreement, the parties shall
        execute a Common Interest Agreement, in the form attached hereto as Exhibit E.

    13. Conflicts of Interest: IPNAV is now, and may in the future be, engaged by other entities that may
        hold intellectual property in a field of technology similar to the IP Rights. The Company has
        assessed the risks of any potential conflicts and has determined that the benefit of engaging an
        advisor with relevant experience outweighs the risks of any potential conflicts. Notwithstanding
        the foregoing, pursuant to that certain Mutual Non-Disclosure Agreement by and between the
        parties, IPNAV shall protect the Confidential Information (as defined therein) of the Company
        and shall take those steps necessary to ensure that no Confidential Information shall be used
        by IPNAV in any manner or for any purpose other than in connection with the Services.

    14. Choice of Law: This Agreement shall be governed by and construed under the laws of the State
        of Texas. Any disputes relating to or arising from this Agreement by or among the parties shall
        be resolved exclusively by arbitration to be conducted exclusively in Dallas, Texas, in
        accordance with the Commercial Rules of the American Arbitration Association. Any court of
        competent jurisdiction shall be authorized to enforce the provisions of the previous sentence
        and enforce the remedies imposed by such arbitration. The losing party in any action to
        adjudicate rights relating to this Agreement shall bear the costs of such action.

    15. Indemnification: The Company shall indemnify, hold harmless and reimburse IPNAV, its
        affiliates, directors, officers, controlling persons, employees, attorneys and agents ("Indemnified
        Persons") to the fullest extent lawful against any and all claims, losses, damages, liabilities,
        expenses; costs, actions, joint or several, of any nature or type whatsoever ("Indemnified
        Expenses"), relating to or arising from this Agreement, the Services provided hereunder or any
        other matter whatsoever relating to or involving the IP Rights, except to the extent (and only
        to the extent) that a court of competent jurisdiction determines that such Indemnified Expenses
        arose exclusively from such Indemnified Person's reckless or willful misconduct.

    16. Other:
           a. There are no third-party beneficiaries under this Agreement.
           b. This Agreement shall be binding on and inure to the benefit of the Company and IPNAV,
               and their respective successors, assigns, heirs and representatives. This Agreement
               may only be modified or amended by a written agreement signed by both parties.
           c. This Agreement constitutes the entire agreement between the parties and supersedes
               any prior written or oral agreements or understandings between the parties hereto. No
               oral explanation or oral information by either party hereto shall alter the meaning or
               interpretation of this Agreement.
                                                  4                                         APP. 154
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                      Page 158 of 169 PageID 333



               d.   In the event that a party executes this Agreement by an electronic or scanned signature,
                    such electronic or scanned signature shall create a valid and binding obligation of the
                    party executing the same with the same force and effect as if such electronic or scanned
                    signature were an original signed signature.
                                                    ******


 If the foregoing correctly sets forth our understanding, please sign below and return an executed copy
 of this Agreement to IPNAV. We look forward to working with you.

 Regards,
 IPNAV, LLC

 By:([)� LO                      -
    Duly Authorized


 Accepted and Agreed to:

 ChanBond, LLC

 By:     ([)J_
       Duly Authorized
                                    _
                           ..__L ____




                                                      5                                           APP. 155
Case 3:20-cv-03097-B Document 5 Filed 10/12/20             Page 159 of 169 PageID 334



                                         EXHIBIT A

                                          IP Rights

                                   Intelligent device system and method for distribution of digital
  US Patent No. 7346918            signals on a wideband signal distribution system

                                   Intelligent device system and method for distribution of digital
  US Patent No. 7941822            signals on a wideband signal distribution system

                                   Intelligent device system and method for distribution of digital
  US Patent No. 8341679            signals on a wideband signal distribution system

                                   Intelligent device system and method for distribution of digital
  US Patent No. 8984565            signals on a wideband signal distribution system

                                   Intelligent device system and method for distribution of digital
  US Patent No. 9015774            signals on a wideband signal distribution system

  US Application No. 13/799,749

  October 10, 2013*
                                   Intelligent device system and method for distribution of digital
                                   signals on a wideband signal distribution system

  US Application No. 14/167,289

  Filed January 29, 2014
                                   Intelligent device system and method for distribution of digital
                                   signals on a wideband signal distribution system

  US Application - 10/346,571
  (Abandoned -CIP of 09/824,531)



  US Application - 09/824,531
  (Abandoned- CIP of 7346918)



  PCT/US2001/049629 (Expired- no
  national phase)



  PCT/US2002/009863 (Expired- no
  national phase)




                                              6                                           APP. 156
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 160 of 169 PageID 335




                                             EXHIBIT B

                                Prior Rights and Monetization Efforts

    1.   Nonexclusive license from ChanBond, LLC to Z-Band, Inc. dated April 9, 2015




                                                  7                                    APP. 157
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                    Page 161 of 169 PageID 336




                                                EXHIBITC

                                     Possible Vendor Arrangements

 IPNAV has negotiated arrangements with various vendors at what are believed to be favorable rates.
 As vendors recommended by IPNav, their fees would be covered under Section 4b of the Agreement
 as Advanced Costs. Examples of such vendor arrangements are presented below.

         A. Litigation counsel to handle all legal aspects of any litigation filed by the Company

         B. Vendors to {i) collect, electronically format, review for privilege and produce responsive
            documents in the Company's control and to {i) analyze, review and compile documents
            received from third parties, including documents produced in the course of any litigation.

        C. Counsel and vendors to {i) prepare Rule 11 analysis, (ii) prepare infringement contentions
           and {iii) review and analyze invalidity contentions.

         D. Various technical, damages and patent experts required to support Licensing Transactions
            {"Consulting and Testifying Experts").

         E. Graphics presentation experts and vendors to prepare (i) graphics for Markman, {ii)
            graphics for key motions and {iii) graphics for trial and appellate matters.

         F. If requested by the Company to be coordinated by counsel that IPNav has preferred rate
            arrangements with, fees and expenses of prosecution counsel to handle regular portfolio
            services and possible reexamination counsel.

         G. Foreign litigation counsel to handle all legal aspects of any litigation filed by theCompany in
            any jurisdiction outside of the United States.

         H. ITC counsel to handle all legal aspects of any action filed by the Company in the United
            States International TradeCommission.

         I. Licensing counsel to handle licensing matters.

 IPNAV has longstanding relationship with many of these counsel and vendors and regularly
 recommends new counsel and vendors. IPNAV and its affiliates regularly refer business to these
 counsel or vendors. IPNAV or its affiliates may invest in or have other significant relationships with
 these counsel or vendors. IPNAV is not impartial in recommending counsel or vendors that IPNAV
 believes provide superior service. TheCompany, should it choose to work with such counsel and/or
 vendors, hereby waives, and agrees to sign any required waiver of, any conflicts of interest in
 connection with any services provided by any such counsel and/or vendors.




                                                     8                                              APP. 158
Case 3:20-cv-03097-B Document 5 Filed 10/12/20        Page 162 of 169 PageID 337



                                   EXHIBIT D

                               Terminal Disclaimers

                                      None.




                                        9                                 APP. 159
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20                          Page 163 of 169 PageID 338



                                                     EXHIBIT E

                                        COMMON INTEREST AGREEMENT

     THIS COMMON INTEREST AGREEMENT ("Agreement") is entered into as of April 9, 2015, by and
     between ChanBond, LLC and its affiliates, as such affiliates may exist from time to time (the "Company'')
     having its principal offices at 2633 McKinney Avenue, Suite 130-501, Dallas, Texas 75204, and IPNAV,
     LLC ("IPNAV'), having its principal offices at 2525 Carlisle Street, Suite 439, Dallas, Texas 75201.

1.           Background.                                              privilege or immunity with respect to the
                                                                      Patent Matters. Any counsel or consultant
 1.1.         Companies and IPNAV are sometimes                       retained by a party or their counsel to assist
        referred to herein as a "party" or the                        in the Patent Matters shall be bound by, and
        "parties" and are presently negotiating the                   entitled to the benefits of this Agreement.
        closing of an agreement under which IPNAV
        will act as the worldwide intellectual property        2.2.         In order to further their common interest,
        enforcement and licensing agent of the                        the parties and their counsel may exchange
        Companies and will provide services related                   privileged and work product information,
        to the existing and future enforcement and                    orally and in writing, including, without
        monetization opportunities of the patents and                 limitation,     factual     analyses,    mental
        related rights owned by the Companies (the                    impressions, legal memoranda, source
        "IP Rights" and the "Patent Matters"                          materials, draft legal documents, evidence of
        respectively).                                                use materials, claims charts, prosecution
                                                                      history files and other information (hereinafter
 1.2.         The parties have a common legal                         "Common Interest Materials"). The sole
        interest in upholding the validity and                        purpose of the exchange of the Common
        enforceability of the IP Rights, for purposes                 Interest Materials is to support the parties'
        of enforcement. The parties anticipate they                   common interest with respect to the
        will enforce inherent rights of the IP Rights                 enforcement for the Patent Matters. Any
        against third parties through litigation. The                 Common Interest Materials exchanged shall
        parties have agreed to treat their                            continue to be protected under all applicable
        communications and those of their counsel                     privileges and no such exchange shall
        relating to the Patent Matters as protected by                constitute a waiver of any applicable privilege
        the common interest doctrine. Furtherance                     or protection. Nothing in this Agreement
        of the Patent Matters requires the exchange                   requires a party to share information with the
        of proprietary documents and information, the                 other party.
        joint development of legal strategies and the
        exchange of privileged information and                3.           Nondisclosure.
        attorney work product developed by the
        parties and their respective counsel.                  3.1.         The parties and their counsel shall use
                                                                      the Common Interest Materials solely in
2.           Common Interest.                                         connection with the Patent Matters and shall
                                                                      take appropriate steps to protect the
 2.1.        The parties have a common, joint and                     privileged and confidential nature of the
        mutual legal interest in the monetization of                  Common Interest Material. No party nor their
        valid and enforceable patents. In furtherance                 respective counsel shall produce privileged
        of that common interest, the parties will                     documents or information unless or until
        cooperate with each other, to the extent                      directed to do so by a final order of a court of
        permitted by law, to share information                        competent jurisdiction, or upon the prior
        protected by the attorney-client privilege, the               written consent of the other party.          No
        work product doctrine, or other applicable                    privilege or objection shall be waived by a

                                                          9                                                APP. 160
     Case 3:20-cv-03097-B Document 5 Filed 10/12/20                            Page 164 of 169 PageID 339



        party hereunder without the prior written                5.           General Terms.
        consent of the other party.
                                                                  5.1.        This Agreement is governed by the laws
 3.2.         Except as herein provided, in the event                    of the State of Delaware, without regard to its
        that either party or its counsel is requested or                 choice of law principles to the contrary. In
        required in the context of a litigation,                         the event any provision of the Agreement is
        governmental,       judicial   or      regulatory                held by any court of competent jurisdiction to
        investigation or other similar proceedings (by                   be illegal, void or unenforceable, the
        oral questions, interrogatories, requests for                    remaining terms shall remain in effect.
        information or documents, subpoenas, civil                       Failure of either party to enforce any
        investigative demands or similar process) to                     provision of this Agreement shall not be
        disclose any Common Interest Materials, the                      deemed a waiver of future enforcement of
        party or its counsel shall assert all applicable                 that or any other provision.
        privileges, including, without limitation, the
        common interest doctrine, and shall                       5.2.         The parties agree that a breach of this
        immediately inform the other party and the                       Agreement would result in irreparable injury,
        other party's counsel of the request or                          that money damages would not be a
        requirement to disclose.                                         sufficient remedy and that the disclosing
                                                                         party shall be entitled to equitable relief,
4.           Relationship; Additions; Termination.                       including injunctive relief, as a non-exclusive
                                                                         remedy for any such breach.
 4.1.         This Agreement does not create any
        agency or similar relationship among the                  5.3.         Notices given under this Agreement
        parties. Through the term of the agreement                       shall be given in writing and delivered by
        between the parties, or any other agreement                      messenger or overnight delivery service as
        requiring confidentiality, (whichever term is                    set forth below, and shall be deemed to have
        longer), no party nor their respective counsel                   been given on the day received:
        has the authority to waive any applicable
        privilege or doctrine on behalf of any other                     ChanBond,LLC
        party.                                                           2633 McKinney Avenue
                                                                         Suite 130-501
 4.2.        Nothing in this Agreement affects the                       Dallas, Texas 75204
        separate and independent representation of                       IPNAV, LLC
        each party by its respective counsel or                          2525 Carlisle Street
        creates an attorney-client relationship                          Suite 439
        between the counsel for a party and the other                    Dallas, Texas 75201
        party to this Agreement.
                                                                  5.4.         This Agreement is effective and binding
 4.3.         This Agreement shall continue until                        upon each party as of the date it is signed by
        terminated upon the written request of either                    or on behalf of a party and may be amended
        party. Upon termination, each party and their                    only by a writing signed by or on behalf of
        respective counsel shall return any Common                       each party.       This Agreement may be
        Interest Material furnished by the other party.                  executed in counterparts. Any signature
        Notwithstanding termination, this Agreement                      reproduced or transmitted via email of a .pdf
        shall continue to protect all Common Interest                    file, photocopy, facsimile or other process of
        Materials disclosed prior to termination.                        complete and accurate reproduction and
        Sections 3 and 5 shall survive termination of                    transmission shall be considered an original
        this Agreement.                                                  for purposes of this Agreement.




                                                            10                                                APP. 161
Case 3:20-cv-03097-B Document 5 Filed 10/12/20   Page 165 of 169 PageID 340




***The remainder of this page has been
intentionally left blank.**




                                         11                          APP. 162
Case 3:20-cv-03097-B Document 5 Filed 10/12/20                 Page 166 of 169 PageID 341


IN WITNESS WHEREOF, CHANBOND, LLC and IPNAV, LLC have executed this Common Interest
Agreement by their duly authorized representatives.


IPNAV, LLC                                   CHANBOND, LLC (on behalf of and including
                                             its affiliates)

By:      r11i_ L
          (Signature)
                        -   ft -----
                                             By:
                                                   {[).�
                                                       (Signature)
                                                                        I       a-


Name: 't:>Q;;\..(U)� L�'!..                  Name: t)��(t.c-                t...m,.:)e.

Title:    � � &.t.::i.,.S                    Title:      C\� �         �o, s




                                        12                                                APP. 163
9/30/2020                                                                                    Simple File
               Case 3:20-cv-03097-B Document 5 Filed 10/12/20                                               Page 167 of 169 PageID 342
                                                                                                                                                    Welcome to File Online


FILE ONLINE
                               FILING CONFIRMATION - Please print a
                               copy for your records.
                               AAA Case : 01-20-0015-
                               0793
                               A case manager will be assigned to this case and will be in contact.

                               Basic Filing Information


                                Akiva M. Cohen ; acohen@kusklaw.com ; (212) 400-4930 ; arbitration ; The arbitration agreements require a three-
                                arbitrator panel and that the hearing be held in Dallas, Texas..




                               Filing Fee Charged                       $4400.00
                               Case filed on 30 September 2020 at 12:10 Eastern Time




  This transaction has been approved.



© 2020 American Arbitration Association                                                                                                               File Online (ver 4.1 v3)



Contact      Privacy     Terms of Use       Secure Case Administration                                                                         Follow AAA®




                                                                                                                                                   APP. 164
https://apps.adr.org/SimpleFile/faces/SimpleFile.jsf                                                                                                                       1/1
               Case 3:20-cv-03097-B Document 5 Filed 10/12/20                                            Page 168 of 169 PageID 343



From:                            Leon Carter <lcarter@carterarnett.com>
Sent:                            Monday, October 12, 2020 8:56 AM
To:                              Sean Lemoine; Courtney Perez; Linda Stahl; Scott Breedlove; Nathan Cox
Cc:                              Akiva Cohen
Subject:                         Re: Leane v. IPNav


Sean,
It is my understanding that the TRO your client obtained was granted ex parte.Because of that and other reasons, we
cannot agree to a mutual extension.



                                                E. Leon Carter | Principal
                                                lcarter@carterarnett.com
                                                D: 214.550.8160
                                                F: 214.550.8185
                                                www.carterarnett.com


Strive not so much to succeed, but to do the right thing.


8150 N. Central Expressway, Suite 500, Dallas, Texas 75206

This e-mail (including any attachments) may contain information that is private, confidential, or protected by attorney-client or other privilege. If you have received
this e-mail in error, please delete it from your system without copying it and notify sender by reply e-mail, so that our records can be corrected.




From: Sean Lemoine <sean.lemoine@wickphillips.com>
Date: Sunday, October 11, 2020 at 7:51 PM
To: "E. Leon Carter" <lcarter@carterarnett.com>, CBP <cperez@carterarnett.com>, Linda Stahl
<lstahl@carterarnett.com>, Scott Breedlove <sbreedlove@carterarnett.com>, Nathan Cox
<ncox@carterarnett.com>
Cc: Sean Lemoine <sean.lemoine@wickphillips.com>, Akiva Cohen <acohen@kusklaw.com>
Subject: Leane v. IPNav

Leon,

As you know, we were scheduled for a Temporary Injunction hearing for October 12, 2020, at 9:00 a.m. on the
TRO that Judge Tobolowsky entered. You clients received electronic notice of the TRO on September 30, 2020
(see attached), and had over a week to find money for your retainer and set their strategy.

While we (and certainly Judge Tobolowsky) appreciate that Defendants did not ambush Plaintiffs with a
Monday morning removal, the Friday afternoon (5:40 p.m.) removal has the same effect of preventing the TI
hearing.



                                                                                   1
                                                                                                                                                  APP. 165
        Case 3:20-cv-03097-B Document 5 Filed 10/12/20 Page 169 of 169 PageID 344
I would hope you would agree with me that Judge Boyle would prefer us to stipulate to an extension of the
TRO, as opposed to starting immediately into motions practice as to whether a tactical (after close of court
business) removal is appropriate.

Therefore, we ask that Defendants agree to a 14 day extension of the TRO to give us time to work with the
Court’s calendar for the TI hearing.

Please have someone on your team give me a call before noon tomorrow, because we are otherwise going to
need to confer on a motion to extend the TRO under FRCP, and I want to correctly document your opposition.

Have a good rest of your evening and let’s all hope Dak’s ankle isn’t as bad as it looks.

Sean


Sean Lemoine
Partner
Wick Phillips
3131 McKinney Avenue
Suite 100
Dallas, Texas 75204
Direct:214.740.4053
Email:sean.lemoine@wickphillips.com
www.wickphillips.com
www.antislapptexas.com




Links contained in this email have been replaced by ZixProtect Link Protection. If you click on
a link in the email above, the link will be analyzed for known threats. If a known threat is
found, you will not be able to proceed to the destination. If suspicious content is detected, you
will see a warning.




                                                        2
                                                                                                  APP. 166
